Exhibit 10.10

LOAN AND SECURITY AGREEMENT

Dated as of September 1, 2006

Between

SHR SCOTTSDALE X, L.L.C and SHR SCOTTSDALE Y, L.L.C.,

as Borrower

and

CITIGROUP GLOBAL MARKETS REALTY CORP.,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page I.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1 Section 1.1   
Definitions    1 Section 1.2    Principles of Construction    28 II.    GENERAL
TERMS    28 Section 2.1    Loan; Disbursement to Borrower    28 Section 2.2   
Interest; Loan Payments; Late Payment Charge    29 Section 2.3    Prepayments   
30 Section 2.4    Regulatory Change; Taxes    33 Section 2.5    Conditions
Precedent to Closing    34 III.    CASH MANAGEMENT    38 Section 3.1    Cash
Management    38 IV.    REPRESENTATIONS AND WARRANTIES    46 Section 4.1   
Borrower Representations    46 V.    BORROWER COVENANTS    57 Section 5.1   
Affirmative Covenants    57 Section 5.2    Negative Covenants    66 Section 5.3
   Ground Lease Provisions    69 VI.    INSURANCE; CASUALTY; CONDEMNATION;
RESTORATION    73 Section 6.1    Insurance Coverage Requirements    73
Section 6.2    Condemnation and Insurance Proceeds    78 Section 6.3   
Insurance Provisions in Management Agreement    82 VII.    IMPOSITIONS, OTHER
CHARGES, LIENS AND OTHER ITEMS    82 Section 7.1    Impositions and Other
Charges    82 Section 7.2    No Liens    82 Section 7.3    Contest    83

 

-i-



--------------------------------------------------------------------------------

VIII.     TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS    83 Section 8.1   
Restrictions on Transfers and Indebtedness    83 Section 8.2    Sale of Building
Equipment    84 Section 8.3    Immaterial Transfers and Easements, etc    84
Section 8.4    Transfers of Interests in Borrower    85 Section 8.5    Loan
Assumption    86 Section 8.6    Notice Required; Legal Opinions    87
Section 8.7    Leases    88 Section 8.8    Exchange    90 IX.    INTEREST RATE
CAP AGREEMENT    91 Section 9.1    Interest Rate Cap Agreement    91 Section 9.2
   Pledge and Collateral Assignment    91 Section 9.3    Covenants    92
Section 9.4    Representations and Warranties    93 Section 9.5    Payments   
94 Section 9.6    Remedies    94 Section 9.7    Sales of Rate Cap Collateral   
96 Section 9.8    Public Sales Not Possible    96 Section 9.9    Receipt of Sale
Proceeds    96 Section 9.10    Extension Interest Rate Cap Agreement    97
Section 9.11    Filing of Financing Statements Authorized    97
X.    MAINTENANCE OF PROPERTY; ALTERATIONS    97 Section 10.1    Maintenance of
Property    97 Section 10.2    Alterations and Expansions    97 XI.    BOOKS AND
RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION    100 Section 11.1
   Books and Records    100 Section 11.2    Financial Statements    100
XII.    ENVIRONMENTAL MATTERS    103 Section 12.1    Representations    103
Section 12.2    Covenants. Compliance with Environmental Laws    103
Section 12.3    Environmental Reports    104 Section 12.4    Environmental
Indemnification    104 Section 12.5    Recourse Nature of Certain
Indemnifications    105

 

-ii-



--------------------------------------------------------------------------------

XIII.    RESERVED    105 XIV.    SECURITIZATION AND PARTICIPATION    105
Section 14.1    Sale of Note and Securitization    105 Section 14.2   
Cooperation with Rating Agencies    106 Section 14.3    Securitization Financial
Statements    106 Section 14.4    Securitization Indemnification    106
Section 14.5    Retention of Servicer    109 XV.    ASSIGNMENTS AND
PARTICIPATIONS    109 Section 15.1    Assignment and Acceptance    109
Section 15.2    Effect of Assignment and Acceptance    109 Section 15.3   
Content    110 Section 15.4    Register    110 Section 15.5    Substitute Notes
   110 Section 15.6    Participations    111 Section 15.7    Disclosure of
Information    111 Section 15.8    Security Interest in Favor of Federal Reserve
Bank    111 XVI.    RESERVE ACCOUNTS    112 Section 16.1    Tax Reserve Account
   112 Section 16.2    Insurance Reserve Account    112 Section 16.3   
Intentionally Deleted    113 Section 16.4    FF&E Reserve Account    113
Section 16.5    Letter of Credit Provisions    114 XVII.    DEFAULTS    114
Section 17.1    Event of Default    114 Section 17.2    Remedies    118
Section 17.3    Remedies Cumulative; Waivers    120 Section 17.4    Costs of
Collection    120 XVIII.    SPECIAL PROVISIONS    120 Section 18.1   
Exculpation    120 XIX.    MISCELLANEOUS    122 Section 19.1    Survival    122
Section 19.2    Lender’s Discretion    123 Section 19.3    Governing Law    123

 

-iii-



--------------------------------------------------------------------------------

Section 19.4    Modification, Waiver in Writing    124 Section 19.5    Delay Not
a Waiver    124 Section 19.6    Notices    124 Section 19.7    TRIAL BY JURY   
125 Section 19.8    Headings    126 Section 19.9    Severability    126
Section 19.10    Preferences    126 Section 19.11    Waiver of Notice    126
Section 19.12    Expenses; Indemnity    126 Section 19.13    Exhibits and
Schedules Incorporated    128 Section 19.14    Offsets, Counterclaims and
Defenses    129 Section 19.15    Liability of Assignees of Lender    129 Section
19.16    No Joint Venture or Partnership; No Third Party Beneficiaries    129
Section 19.17    Publicity    129 Section 19.18    Waiver of Marshalling of
Assets    130 Section 19.19    Waiver of Counterclaim and Other Actions    130
Section 19.20    Conflict; Construction of Documents; Reliance    130 Section
19.21    Prior Agreements    130 Section 19.22    Counterparts    131 Section
19.23    Joint and Several Liability    131 Section 19.24    Contribution Among
Co-Borrowers    131

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A    TITLE INSURANCE REQUIREMENTS EXHIBIT B    SURVEY REQUIREMENTS
EXHIBIT C    SINGLE PURPOSE ENTITY PROVISIONS EXHIBIT D    ENFORCEABILITY
OPINION REQUIREMENTS EXHIBIT E    NON-CONSOLIDATION OPINION REQUIREMENTS EXHIBIT
F    COUNTERPARTY OPINION REQUIREMENTS EXHIBIT G    FORM OF TENANT ESTOPPEL
LETTER EXHIBIT H-1    BORROWER ORGANIZATIONAL STRUCTURE AT CLOSING EXHIBIT H-2
   INTENTIONALLY DELETED EXHIBIT I    INTEREST RATE CAP AGREEMENT REQUIREMENTS
EXHIBIT J    FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT EXHIBIT K    FORM OF
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT EXHIBIT L   
INTENTIONALLY DELETED EXHIBIT M    COUNTERPARTY ACKNOWLEDGMENT EXHIBIT N   
INTENTIONALLY DELETED EXHIBIT O    FORM OF INDEPENDENT DIRECTOR CERTIFICATE
EXHIBIT P    INTENTIONALLY OMITTED EXHIBIT Q    FORM OF TRADEMARK SECURITY
AGREEMENT EXHIBIT R    ARTICLE 8 OPT IN LANGUAGE SCHEDULE I    LITIGATION
SCHEDULE SCHEDULE II    LIST OF EXCHANGE DOCUMENTS SCHEDULE III    PRE-APPROVED
TRANSFEREES SCHEDULE IV    PRE-APPROVED MANAGERS SCHEDULE V    RELEASE PARCELS
AND RELEASE PRICES SCHEDULE VI    INTENTIONALLY DELETED SCHEDULE VII   
INTENTIONALLY DELETED

 

-v-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT dated as of September 1, 2006 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between SHR SCOTTSDALE X, L.L.C., a Delaware limited liability
company and SHR SCOTTSDALE Y, L.L.C., a Delaware limited liability company,
(each a “Co-Borrower” and collectively, on a joint and several liability basis,
the “Borrower”) having an office at c/o Strategic Hotel Funding, L.L.C., 77 West
Wacker Drive, Suite 4600, Chicago, Illinois 60601, and CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, having an address at 388 Greenwich Street,
New York, New York 10013 (together with its successors and assigns, “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Counterparty” shall mean a bank or other financial institution which
has a long-term unsecured debt or counterparty rating of “AA-” (long term) and
“A-1+” (short term) or higher by S&P and its equivalent by Moody’s and, if the
counterparty is rated by Fitch, by Fitch.

“Acceptable Management Agreement” shall mean, with respect to the Property, a
new or amended management agreement with the Manager which agreement (as
applicable) shall be upon terms and conditions entered into by Borrower,
Operating Lessee, and/or Manager with respect to the Property in accordance with
the terms of Section 5.2.14 hereof.

“Acceptable Manager” shall mean (i) the current Manager as of the Closing Date
or any wholly-owned Affiliate (whether direct or indirect) of said current
Manager, (ii) at any time after the Closing Date, any Pre-approved Manager
listed on Schedule IV hereto, provided each such property manager continues to
be Controlled by substantially the same Persons Controlling such property
manager as of the Closing Date (or if such Manager is a publicly traded company,
such Manager continues to be publicly traded on an established



--------------------------------------------------------------------------------

securities market), (iii) any other hotel management company that manages a
system of at least six (6) hotels or resorts of a class and quality of at least
as comparable to the Property (as reasonably determined by Manager and Operating
Lessee; provided, however, Operating Lessee shall obtain Lender’s prior approval
of such determination, not to be unreasonably withheld) and containing not fewer
than 1,500 hotel rooms in the aggregate (including hotel/condominium units under
management) in the aggregate, (iv) any Close Affiliate of any of the foregoing
Persons or (v) any other reputable and experienced professional hotel management
company with respect to which a Rating Agency Confirmation has been obtained.

“Accommodation Security Documents” shall mean the Security Instrument, the
Assignment of Leases and UCC-1 Financing Statements which have been executed by
Borrower and Operating Lessee in favor of Lender to secure Borrower’s
obligations under the Loan Documents.

“Account Agreement” shall mean the Account and Control Agreement, dated the date
hereof, among Lender, Borrower and Cash Management Bank.

“Account Collateral” shall have the meaning set forth in Section 3.1.2.

“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Acceptable Counterparty in the
form of Exhibit M.

“Additional Non-Consolidation Opinion” shall have the meaning set forth in
Section 4.1.29(b).

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person.

“Agreement” shall mean this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration” shall mean any demolition, alteration, installation, improvement or
decoration of or to the Property or any part thereof or the Improvements
(including FF&E) thereon (other than any of the foregoing that (i) is permitted
to be done and actually is done by or on behalf of the Manager without the
consent of the Borrower (it being the intent of the parties that for this
purpose amounts expended by Manager in respect of FF&E in the ordinary course of
business from amounts reserved for FF&E under the Management Agreement shall be
deemed not to be an Alteration), or (ii) is paid for out of any reserve account
described in Article XVI.

“Approved Bank” shall have the meaning set forth in the Account Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by Lender and an assignee, and accepted by Lender in accordance with Article XV
and in substantially the form of Exhibit J or such other form customarily used
by Lender in connection with the participation or syndication of mortgage loans
at the time of such assignment.

 

2



--------------------------------------------------------------------------------

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases, Rents, Hotel Revenue and Security Deposits, dated as of the date hereof,
from Borrower and Operating Lessee, as assignor, to Lender, as assignee,
assigning to Lender all of Borrower’s and Operating Lessee’s interest in and to
the Leases, Rents, Hotel Revenue and Security Deposits as security for the Loan,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Assignment of Management Agreement” shall mean that certain Manager’s Consent,
Subordination of Management Agreement and Non-disturbance Agreement, dated the
date hereof, among Lender, Borrower, Operating Lessee, and Manager, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Bankruptcy Code” shall mean Title 11, U.S.C.A., as amended from time to time
and any successor statute thereto.

“Beneficial” when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.

“Best of Borrower’s Knowledge”, shall mean the actual (as opposed to imputed or
constructive) present knowledge of: Cory Warning and Ryan Bowie after due
inquiry, and without creating any personal liability on the part of any said
individuals. In the case where the term “Best of Borrower’s Knowledge” is used
in the context of representations or warranties of Borrower to be made after the
date hereof, the term shall include the Person or Persons, as applicable, that
occupy the capacities of said individuals on the date such representation or
warranty to the extent that one or more of such individuals no longer occupy
their current capacities.

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

“Borrower’s Account” shall mean an account with any Person subsequently
identified in a written notice from Borrower to Lender, which Borrower’s Account
shall be under the sole dominion and control of Borrower:

Bank: [                    ]

ABA#: [                    ]

Attention: [                    ]

Account Name: [                    ]

Account Number: [                    ]

“Budget” shall mean the operating budget for the Property prepared by Manager on
Borrower’s behalf, pursuant to the Management Agreement, for the applicable
Fiscal Year or other period setting forth, in reasonable detail, Manager’s
estimates, consistent with the Management Agreement, of the anticipated results
of operations of the Property, including revenues from all sources, all
Operating Expenses, Management Fees and Capital Expenditures.

 

3



--------------------------------------------------------------------------------

“Building Equipment” shall have the meaning set forth in the Security
Instrument.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, Arizona or in the state in which Servicer
is located are not open for business. When used with respect to an Interest
Determination Date, Business Day shall mean any day on which dealings in
deposits in U.S. Dollars are transacted in the London interbank market.

“Capital Expenditures” shall mean any amount incurred in respect of capital
items which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property.

“Cash” shall mean the legal tender of the United States of America.

“Cash and Cash Equivalents” shall mean any one or a combination of the
following: (i) Cash, and (ii) U.S. Government Obligations.

“Cash Management Bank” shall mean LaSalle Bank National Association or any
successor Approved Bank acting as Cash Management Bank under the Account
Agreement or other financial institution approved by the Lender and, if a
Securitization has occurred, the Rating Agencies.

“Casualty” shall mean a fire, explosion, flood, collapse, earthquake or other
casualty affecting the Property.

“CGM” shall have the meaning set forth in Section 14.4.2(b).

“CGM Group” shall have the meaning set forth in Section 14.4.2(b).

“Close Affiliate” shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.

“Closing Date” shall mean the date of this Agreement set forth in the first
paragraph hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral Accounts” shall have the meaning set forth in Section 3.1.1.

 

4



--------------------------------------------------------------------------------

“Collection Account” shall have the meaning set forth in Section 3.1.1.

“Condemnation” shall mean a taking or voluntary conveyance during the term
hereof of all or any part of the Property or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority,
whether or not the same shall have actually been commenced.

“Control” shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.

“Counterparty” shall mean the counterparty to the Interest Rate Cap Agreement
and any counterparty under a Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement and, if applicable, any credit support
provider identified in the Interest Rate Cap Agreement, Replacement Interest
Rate Cap Agreement or Extension Interest Rate Cap Agreement.

“Counterparty Opinion” shall have the meaning set forth in Section 9.3(f).

“Current Debt Service Reserve Account” shall have the meaning set forth in
Section 3.1.1.

“Debt” shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for, or liabilities incurred on the account of, such Person; (e) obligations or
liabilities of such Person arising under letters of credit, credit facilities or
other acceptance facilities; (f) obligations of such Person under any guarantees
or other agreement to become secondarily liable for any obligation of any other
Person, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on any property of such Person, whether or not the obligations have been
assumed by such Person; or (h) obligations of such Person under any interest
rate or currency exchange agreement.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

5



--------------------------------------------------------------------------------

“Default Rate” shall have the meaning set forth in the Note.

“Disclosure Documents” shall have the meaning set forth in Section 14.4.1.

“Disqualified Transferee” shall mean any Person or its Close Affiliate that,
(i) has (within the past five (5) years) defaulted, or is now in default, beyond
any applicable cure period, of its material obligations, under any material
written agreement with Lender, any Affiliate of Lender, or, unless approved by
the Rating Agencies, any other financial institution or other person providing
or arranging financing; (ii) has been convicted in a criminal proceeding for a
felony or a crime involving moral turpitude or that is an organized crime figure
or is reputed (as determined by Lender in its sole discretion) to have
substantial business or other affiliations with an organized crime figure;
(iii) has at any time filed a voluntary petition under the Bankruptcy Code or
any other federal or state bankruptcy or insolvency law; (iv) as to which an
involuntary petition (which was not subsequently dismissed within one hundred
twenty (120) days) has at any time been filed under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (v) has at any time filed
an answer consenting to or acquiescing in any involuntary petition filed against
it by any other person under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (vi) has at any time consented to or acquiesced in
or joined in an application for the appointment of a custodian, receiver,
trustee or examiner for itself or any of its property; (vii) has at any time
made an assignment for the benefit of creditors, or has at any time admitted its
insolvency or inability to pay its debts as they become due; or (viii) has been
found by a court of competent jurisdiction or other governmental authority in a
comparable proceeding to have violated any federal or state securities laws or
regulations promulgated thereunder.

“Downgrade” shall have the meaning as set forth in Section 9.3(c) hereof.

“DSCR” shall mean, with respect to a particular period, the ratio of Net
Operating Income to the aggregate amount of Debt Service and the Mezzanine Loan
Debt Service that is payable in respect of such period, as computed by Lender
from time to time pursuant to the terms hereof, using in all cases, an assumed
loan constant (instead of actual debt service payable under such loan) per annum
equal to the sum of (a) the strike price of the Interest Rate Cap Agreement in
effect on the date of such determination, and (b) the weighted average of the
LIBOR Margin (Mortgage) and the LIBOR Margin that is applicable to the Mezzanine
Loan, weighted on the basis of the outstanding principal balance of the Loan and
the Mezzanine Loan outstanding as of such measurement date (which constant shall
be calculated at all times using an actual/360 accrual convention). If no such
period is specified, then the period shall be deemed to be the immediately
preceding four (4) Fiscal Quarters.

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial properties.

“Eligible Account” has the meaning set forth in the Account Agreement.

 

6



--------------------------------------------------------------------------------

“Eligible Collateral “shall mean U.S. Government Obligations, Letters of Credit
or Cash and Cash Equivalents, or any combination thereof.

“Environmental Certificate” shall have the meaning set forth in Section 12.2.1.

“Environmental Claim” shall mean any claim, action, cause of action,
investigation or written notice by any Person alleging potential liability
(including potential liability for investigatory costs, cleanup costs, natural
resource damages, property damages, personal injuries or penalties) arising out
of, based upon or resulting from (a) the presence, threatened presence, release
or threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.

“Environmental Event” shall have the meaning set forth in Section 12.2.1.

“Environmental Indemnity” shall mean the Environmental Indemnity, dated the date
hereof, made by Guarantor in favor of Lender.

“Environmental Law” shall have the meaning provided in the Environmental
Indemnity.

“Environmental Reports” shall have the meaning set forth in Section 12.1.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.

“Event of Default” shall have the meaning set forth in Section 17.1(a).

“Excess Cash Flow” shall have the meaning set forth in Section 3.1.5.

“Exchange” shall mean either (i) one or more “reverse exchanges” under
Section 1031 of the Internal Revenue Code of 1986, as amended, and Revenue
Procedure 2000-37, 2002-2 C.B. 308, promulgated thereunder, pursuant to which
one or more Qualified Intermediaries shall acquire and hold 100% of the indirect
interests in Borrower and, upon consummation of the sales or transfers of one or
more other properties in connection with the Exchange, transfer, or cause to be
transferred, 100% of the indirect interests in Borrower to Strategic Hotel
Funding, L.L.C., CIMS Limited Partnership, an Illinois limited partnership
(provided Strategic Hotel Funding, L.L.C. owns directly or indirectly, not less
than 85% equity interest in CIMS Limited Partnership), or other Affiliates of
Strategic Hotel Funding, L.L.C. or (ii) one or more transfers of up to 100% of
the indirect interests in Borrower to Strategic Hotel Funding, L.L.C. or
Affiliates of Strategic Hotel Funding, L.L.C., if, for any reason, the
transaction fails to qualify as a “reverse exchange” under Section 1031 of the
Internal Revenue Code of 1986, as amended, all as generally contemplated by the
Exchange Documents and in accordance with the terms of Section 8.8 of this
Agreement, which establishment of the exchange at the closing of the Loan shall
be pursuant to those certain initial agreements, documents and instruments in
the form reviewed and approved by Lender prior to the closing of the Loan, a
list of which is attached hereto as Schedule II; provided, except as otherwise
provided in this definition, the ultimate

 

7



--------------------------------------------------------------------------------

control of the Borrower is transferred only as otherwise permitted by this
Agreement; provided further the Prime Lease and Operating Lease initially
entered into, and the parties thereto, may be restructured, merged, terminated,
modified or replaced without restriction so long as such leases or replacements
thereof remain subordinate to the rights of the holder of the Loan.

“Exchange Act” shall have the meaning set forth in Section 14.4.1.

“Exchange Documents” shall mean the documents identified on as Schedule II.

“Exculpated Parties” shall have the meaning set forth in Section 18.1.1.

“Excusable Delay” shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.

“Expansion” shall mean any expansion or reduction of the Property or any portion
thereof or the Improvements thereon.

“Extension Interest Rate Cap Agreement” shall mean, following the Borrower’s
exercise of its option to extend the Maturity Date pursuant to Section 5 of the
Note, an Interest Rate Cap Agreement or Agreements (together with the
confirmations and schedules relating thereto), each from an Acceptable
Counterparty and satisfying the requirements set forth on Exhibit I hereto;
provided that, to the extent any such interest rate cap agreement does not meet
the foregoing requirements, an “Extension Interest Rate Cap Agreement” shall be
such interest rate cap agreement as may be approved by each of the Rating
Agencies (such approval to be evidenced by the receipt of a Rating Agency
Confirmation).

“FF&E” shall mean furniture, fixtures and equipment of the type customarily
utilized in hotel properties in Arizona similar to the Property.

“FF&E Reserve Account” shall have the meaning set forth in Section 3.1.1.

“Final Completion” shall mean, with respect to any specified work, the final
completion of all such work, including the performance of all “punch list”
items, as confirmed by an Officer’s Certificate and, with respect to any
Material Alteration or Material Expansion, a certificate of the Independent
Architect, if applicable.

“Fiscal Quarter” shall mean each quarter within a Fiscal Year in accordance with
GAAP.

“Fiscal Year” shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Debt is repaid in full, or such other common fiscal year
of Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.

 

8



--------------------------------------------------------------------------------

“Fitch” shall mean Fitch Ratings Inc.

“Fountain” shall mean the decorative water feature on the Main Resort Parcel
which is identified in the GaiaTech Physical Property Report dated June 2006 in
respect of the Property as requiring restoration or repair.

“GAAP” shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, to the extent such principles are applicable
to the facts and circumstances on the date of determination, as appropriately
modified by the Uniform System.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Ground Lease” shall mean the ground lease dated December 30, 1985 between the
City of Scottsdale, a municipal corporation, as ground lessor, and the
predecessors of Borrower, as lessee, in respect of the Ground Lease Property, as
amended by the First Amendment to Ground Lease dated November 17, 1986, Second
Amendment to Ground Lease dated April 4, 1995, and Wall and Sign Agreement and
Third Amendment to Lease dated May 19, 2003, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Ground Lease Property” shall mean the part of the Property which is the subject
premises of the Ground Lease, being the real and personal property demised to
Borrower pursuant to the Ground Lease.

“Group Services Fee” shall mean the expenses payable to Manager or any Affiliate
as permitted under Section 9.5 of the Management Agreement or any similar
provision in a replacement Management Agreement.

“Guarantor” shall mean, Strategic Hotel Funding, L.L.C., a Delaware limited
liability company, which shall execute and deliver the Recourse Guaranty on the
Closing Date.

“Hazardous Materials” shall have the meaning provided in the Environmental
Indemnity.

“Holding Account” shall have the meaning set forth in Section 3.1.1.

“Hotel Revenue” shall mean all revenues, income, Rents, issues, profits,
termination or surrender fees, penalties and other amounts arising from the use
or enjoyment of

 

9



--------------------------------------------------------------------------------

all or any portion of the Property, including, without limitation, the rental or
surrender of any office space, retail space, parking space, halls, stores, and
offices of every kind, the rental or licensing of signs, sign space or
advertising space and all membership fees and dues, rentals, revenues, receipts,
income, accounts, accounts receivable, cancellation fees, penalties, credit card
receipts and other receivables relating to or arising from rentals, rent
equivalent income, income and profits from guest rooms, meeting rooms,
conference and banquet rooms, food and beverage facilities, health clubs, spas,
vending machines, parking facilities, telecommunication and television systems,
guest laundry, the provision or sale of other goods and services, and any other
items of revenue, receipts or other income as identified in the Uniform System.

“Impositions” shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents and Hotel Revenue (including all interest and penalties thereon), which at
any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a Lien upon (a) Borrower (including all
income, franchise, single business or other taxes imposed on Borrower for the
privilege of doing business in the jurisdiction in which the Property is
located), (b) the Property, or any other collateral delivered or pledged to
Lender in connection with the Loan, or any part thereof, or any Rents or Hotel
Revenue therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Property or the leasing or use of all or any part
thereof. Nothing contained in this Agreement shall be construed to require
Borrower to pay any tax, assessment, levy or charge imposed on (i) any tenant
occupying any portion of the Property, (ii) any manager of the Property,
including any Manager, or (iii) Servicer, Lender or any other third party in the
nature of a capital levy, estate, inheritance, succession, income or net revenue
tax.

“Improvements” shall have the meaning set forth in the Security Instrument.

“Increased Costs” shall have the meaning set forth in Section 2.4.1.

“Indebtedness” shall mean, at any given time, the Principal Amount, together
with all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto, under the Note or in
accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lender hereunder or pursuant to the Note or the
other Loan Documents.

“Indemnified Parties” shall have the meaning set forth in Section 19.12(b).

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in any Borrower or in any Affiliate of any Borrower, (ii) is
not connected with Borrower or any

 

10



--------------------------------------------------------------------------------

Affiliate of Borrower as an officer, employee, promoter, underwriter, trustee,
partner, member, manager, creditor, director, supplier, customer or person
performing similar functions and (iii) is not a member of the immediate family
of a Person defined in (i) or (ii) above.

“Independent Architect” shall mean an architect, engineer or construction
consultant selected by Borrower which is Independent, licensed to practice in
the State and has at least five (5) years of architectural experience and which
is reasonably acceptable to Lender.

“Independent Director”, “Independent Manager”, or “Independent Member” shall
mean a Person who is not and will not be while serving and has never been (i) a
member (other than an Independent Member), manager (other than an Independent
Manager), director, (other than an Independent Director), employee, attorney, or
counsel of Borrower or its Affiliates (provided that Borrower and Mezzanine
Borrower may not have the same Independent Directors, Independent Managers or
Independent Members), (ii) in the seven (7) years prior to the Closing Date, a
customer, supplier or other Person who derives more than 1% of its purchases or
revenues from its activities with Borrower or its Affiliates, (iii) a direct or
indirect legal or beneficial owner in such entity or any of its Affiliates,
(iv) a member of the immediate family of any member, manager, employee,
attorney, customer, supplier or other Person referred to above, or (v) a person
Controlling or under the common Control of anyone listed in (i) through
(iv) above. A Person that otherwise satisfies the foregoing shall not be
disqualified from serving as an Independent Director or Independent Manager or
Independent Member if such individual is at the time of initial appointment, or
at any time while serving as such, is an Independent Director or Independent
Manager or Independent Member, as applicable, of a Single Purpose Entity
affiliated with Borrower, other than the Mezzanine Borrower.

“Insurance Requirements” shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.

“Insurance Reserve Account” shall have the meaning set forth in
Section 3.1.1(b).

“Insurance Reserve Amount” shall have the meaning set forth in Section 16.2.

“Insurance Reserve Trigger” shall mean Borrower’s failure to deliver to Lender
not less than five Business Days prior to each Payment Date (unless the prior
notice to Lender provided evidence reasonably satisfactory to Lender that
Borrower had prepaid such insurance premiums through a future Payment Date),
evidence that all insurance premiums for the insurance required to be maintained
pursuant to the terms of this Agreement have been paid in full.

“Intangible” shall have the meaning set forth in the Security Instrument.

“Interest Determination Date” shall have the meaning set forth in the Note.

“Interest Period” shall have the meaning set forth in the Note.

 

11



--------------------------------------------------------------------------------

“Interest Rate Cap Agreement” shall mean an Interest Rate Agreement or
Agreements (together with the confirmation and schedules relating thereto), or,
with Lender’s prior written consent (which shall not be unreasonably withheld,
delayed or conditioned), a swap or other interest rate hedging instrument, each
between a Counterparty and Borrower obtained by Borrower and collaterally
assigned to Lender pursuant to this Agreement, and each satisfying the
requirements set forth in Exhibit I and, in the case of a swap or other interest
rate hedging agreement consented to by Lender, any additional requirements of
the Rating Agencies).

“Land” shall have the meaning set forth in the Security Instrument and includes
the Ground Lease Property.

“Late Payment Charge” shall have the meaning set forth in Section 2.2.3.

“Lease” shall mean any lease (other than the Prime Lease and the Operating
Lease), sublease or subsublease, letting, license, concession, or other
agreement (whether written or oral and whether now or hereafter in effect)
(excluding club membership programs now or hereafter in effect entitling Persons
to preferential access to the Property) pursuant to which any Person is granted
by the Borrower or Operating Lessee a possessory interest in, or right to use or
occupy all or any portion of any space in the Property or any facilities at the
Property (other than typical short-term occupancy rights of hotel guests which
are not the subject of a written agreement), and every modification, amendment
or other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Lease Modification” shall have the meaning set forth in Section 8.8.1.

“Legal Requirements” shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or to the Property and the Improvements and the Building
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Building Equipment thereon including, without
limitation, building and zoning codes and ordinances and laws relating to
handicapped accessibility.

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without the imposition of any fee except any fees which are expressly payable
by the Borrower), clean sight draft letter of credit (either an evergreen letter
of credit or one which does not expire until at least sixty (60) days after the
Maturity Date (the “LC Expiration Date”), in favor of Lender and entitling
Lender to draw thereon in New York, New York, based solely on a statement
executed by an officer or authorized signatory of Lender and issued by an
Approved Bank. If at any time (a) the institution issuing any such Letter of
Credit shall cease to be an

 

12



--------------------------------------------------------------------------------

Approved Bank or (b) the Letter of Credit is due to expire prior to the LC
Expiration Date, Lender shall have the right immediately to draw down the same
in full and hold the proceeds thereof in accordance with the provisions of this
Agreement, unless Borrower shall deliver a replacement Letter of Credit from an
Approved Bank within (i) as to (a) above, twenty (20) days after Lender delivers
written notice to Borrower that the institution issuing the Letter of Credit has
ceased to be an Approved Bank or (ii) as to (b) above, at least twenty (20) days
prior to the expiration date of said Letter of Credit.

“Liabilities” shall have the meaning set forth in Section 14.4.2(b).

“LIBOR” shall have the meaning set forth in the Note.

“LIBOR Cap Strike Rate” shall mean 7.50%.

“LIBOR Margin (Mortgage)” shall mean “LIBOR Margin” as defined in the Note.

“LIBOR Rate” shall have the meaning set forth in the Note.

“License” shall have the meaning set forth in Section 4.1.23.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Borrower, the Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and the filing of
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Loan” shall mean the loan in the amount of $180,000,000 made by Lender to
Borrower pursuant to this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Trademark Security Agreement,
the Environmental Indemnity, the Assignment of Management Agreement, the Account
Agreement, the Recourse Guaranty and all other documents executed and/or
delivered by Borrower in connection with the Loan including any certifications
or representations delivered by or on behalf of Borrower, any Affiliate of
Borrower, the Manager, or any Affiliate of the Manager (including, without
limitation, any certificates in connection with any legal opinions delivered on
the date hereof), together with all of the Accommodation Security Documents
executed by the Operating Lessee.

“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the outstanding principal balance of the Loan and the
denominator is equal to the appraised value of the Property as determined by
Lender in its reasonable discretion.

“Management Agreement” shall mean that certain Hotel Management Agreement dated
September 1, 2006 between Fairmont Hotels & Resorts (U.S.) Inc. and the
Operating Lessee, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance with the terms hereof.

 

13



--------------------------------------------------------------------------------

“Management Control” shall mean, with respect to any direct or indirect interest
in the Borrower or the Property (not including Manager under an Approved
Management Agreement), the power and authority to make and implement or cause to
be made and implemented all material decisions with respect to the operation,
management, financing and disposition of the specified interest.

“Management Fee” shall mean an amount equal to the monthly property management
fees payable to the Manager pursuant to the terms of the Management Agreement
for management services, the Group Services Fee, incentive management fees and
any other fees described in the Management Agreement, and any allocated
franchise fees.

“Manager” shall mean, as of the Closing Date, Fairmont Hotels & Resorts (U.S.)
Inc., a Delaware corporation, or any replacement “Manager” appointed in
accordance with Section 5.2.14 hereof.

“Manager Accounts” shall mean the “Bank Accounts” (as defined in the Management
Agreement) maintained by Manager in the name of Borrower or Operating Lessee
with respect to the Property and in accordance with the terms of the Management
Agreement.

“Manager FF&E Reserve Account” shall mean the “Reserve Fund” as defined in the
Management Agreement.

“Manager Reimbursable Expenses” shall mean the “Reimbursable Expenses” as
defined in Section 5.4 of the Management Agreement.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property, (iii) the business, profits, operations or financial
condition of the Borrower or (iv) the ability of Borrower to repay the principal
and interest of the Loan as it becomes due or to satisfy any of Borrower’s
obligations under the Loan Documents.

“Material Alteration” shall mean any Alteration (other than with respect to
replacements of FF&E that are funded from reserves for FF&E reserved for
hereunder or under the Management Agreement by the Manager) to be performed by
or on behalf of Borrower at the Property, the total cost of which (including,
without limitation, construction costs and costs of architects, engineers and
other professionals), as reasonably estimated by an Independent Architect,
exceeds the Threshold Amount.

“Material Casualty” shall mean a Casualty where the loss (i) is in an aggregate
amount equal to or in excess of thirty percent (30%) of the outstanding
Principal Amount of the Loan and the Mezzanine Loan or (ii) has caused thirty
percent (30%) or more of the hotel rooms or common areas (including banquet and
conference facilities) in the Property to be unavailable for its applicable use.

 

14



--------------------------------------------------------------------------------

“Material Condemnation” shall mean a Condemnation where the loss (i) is in an
aggregate amount equal to or in excess of thirty percent (30%) of the
outstanding Principal Amount of the Loan and the Mezzanine Loan or (ii) has
caused thirty percent (30%) or more of the hotel rooms or common areas
(including banquet and conference facilities) in the Property to be unavailable
for its applicable use.

“Material Expansion” shall mean any Expansion to be performed by or on behalf of
the Borrower at the Property, the total cost of which, as reasonably estimated
by an Independent Architect, exceeds the Threshold Amount.

“Material Lease” shall mean any Lease (a) demising a premises within the
Property that is more than 10,000 net rentable square feet or (b) that is for a
term equal to or greater than sixty (60) months.

“Maturity Date” shall have the meaning set forth in the Note.

“Maturity Date Payment” shall have the meaning set forth in the Note.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Account” shall mean account number 724043.1 at LaSalle Bank National
Association.

“Mezzanine Borrower” shall mean SHR Scottsdale Mezz X-1, L.L.C., a Delaware
limited liability company and SHR Scottsdale Mezz Y-1, L.L.C., a Delaware
limited company, jointly and severally.

“Mezzanine Lender” shall mean Citigroup Global Markets Realty Corp., a New York
corporation, its successors and assigns in its capacity as the holder of the
Mezzanine Loan.

“Mezzanine Lender Monthly Debt Service Notice Letter” shall mean the written
notice required to be delivered by Mezzanine Lender pursuant to Section 3.1.5(e)
of the Mezzanine Loan Agreement to Lender at least five (5) Business Days prior
to each Payment Date setting forth (i) the Mezzanine Loan Debt Service payable
by Mezzanine Borrower on the first Payment Date occurring after the date such
notice is delivered and (ii) whether or not an Event of Default has then
occurred and is continuing under the Mezzanine Loan Documents.

“Mezzanine Loan” shall mean the $90,000,000 mezzanine loan from Mezzanine Lender
to the Mezzanine Borrower that is evidenced and secured by the Mezzanine Loan
Documents.

“Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan and Security
Agreement, dated as of the date hereof, between Mezzanine Borrower, as borrower,
and Mezzanine Lender, as lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

15



--------------------------------------------------------------------------------

“Mezzanine Loan Debt Service” shall mean, with respect to any particular period
of time, scheduled interest payments under the Mezzanine Note.

“Mezzanine Loan Default Notice” shall mean a notice from Mezzanine Lender (upon
which Lender may conclusively rely without any inquiry into the validity
thereof) that an “Event of Default” has occurred and is continuing under any of
the Mezzanine Loan Documents.

“Mezzanine Loan Default Revocation Notice” shall have the meaning set forth in
Section 3.1.5(f).

“Mezzanine Loan Documents” shall mean, collectively, the Mezzanine Loan
Agreement, the Mezzanine Note, the Mezzanine Pledge and any and all other
agreements, instruments or documents executed by Mezzanine Borrower evidencing,
securing or delivered in connection with the Mezzanine Loan and the transactions
contemplated thereby, including, without limitation, officer’s certificates.

“Mezzanine Note” shall mean that certain Mezzanine Note, dated the date hereof,
made by Mezzanine Borrower, as maker, in favor of Mezzanine Lender, as payee, in
the principal amount of $90,000,000.

“Mezzanine Pledge” shall mean that certain Pledge and Security Agreement, dated
as of the date hereof, from Mezzanine Borrower to Mezzanine Lender.

“Monetary Default” shall mean a Default (i) that can be cured with the payment
of money or (ii) arising pursuant to Section 17.1(a)(vi) or (vii).

“Monthly FF&E Reserve Amount” shall mean the amount required to be deposited to
the FF&E Account under the Management Agreement.

“Monthly Insurance Reserve Amount” shall have the meaning set forth in
Section 16.2.

“Monthly Tax Reserve Amount” shall have the meaning set forth in Section 16.1.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Net Operating Income” shall mean, for any specified period, the excess of
Operating Income over Operating Expenses for the trailing twelve (12) month
period.

“New Lease” shall have the meaning set forth in Section 8.8.1.

“Non-Consolidation Opinion” shall have the meaning provided in Section 2.5.5.

 

16



--------------------------------------------------------------------------------

“Non-Disturbance Agreement” shall have the meaning set forth in Section 8.8.9.

“Note” shall mean that certain Note (Mortgage Loan) in the principal amount of
One Hundred and Eighty Million Dollars ($180,000,000), made by Borrower in favor
of Lender as of the date hereof, as the same may be amended, restated, replaced,
substituted (including any components or subcomponents) or supplemented or
otherwise modified from time to time.

“Obligations” shall have meaning set forth in the recitals of the Security
Instrument.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property or the particular matter which is the subject
of such Officer’s Certificate.

“Operating Asset” shall have the meaning set forth in the Security Instrument.

“Operating Expenses” shall mean, for any specified period, without duplication,
all expenses of Borrower or Operating Lessee (or by Manager for the account of
Borrower or Operating Lessee) during such period in connection with the
ownership or operation of the Property, including costs (including labor) of
providing services including rooms, food and beverage, telecommunications,
garage and parking and other operating departments, as well as real estate and
other business taxes, ground lease rental and other rental expenses, insurance
premiums, utilities costs, administrative and general costs, repairs and
maintenance costs, Management Fees under the Management Agreement, other costs
and expenses relating to the Property, required FF&E reserves, and legal
expenses incurred in connection with the operation of the Property, determined,
in each case on an accrual basis, in accordance with GAAP. “Operating Expenses”
shall not include (i) depreciation or amortization or other noncash items,
(ii) the principal of and interest on the Note and the Mezzanine Note,
(iii) income taxes or other taxes in the nature of income taxes, (iv) any
expenses (including legal, accounting and other professional fees, expenses and
disbursements) incurred in connection with and allocable to the issuance of the
Note, or (v) distributions to the shareholders of the Borrower. Expenses that
are accrued as Operating Expenses during any period shall not be included in
Operating Expenses when paid during any subsequent period.

“Operating Lease” means that certain Sublease Agreement dated as of the date
hereof between SHR Scottsdale Operating Lessee I, L.L.C. and SHR Scottsdale
Operating Lessee II, L.L.C. as co-sublessor and the Operating Lessee, as
sublessee.

“Operating Lessee” means DTRS Scottsdale, L.L.C, a Delaware limited liability
company, as sublessee under the Operating Lease.

 

17



--------------------------------------------------------------------------------

“Operating Income” shall mean for any specified period, all income received by
Borrower or Operating Lessee (or by Manager for the account of Borrower or
Operating Lessee) from any Person during such period in connection with the
ownership or operation of the Property, determined on an accrual basis of
accounting determined in accordance with GAAP, including the following:

(i) all amounts payable to Borrower, Operating Lessee or to Manager for the
account of Borrower or Operating Lessee by any Person as Rent and/or Hotel
Revenue;

(ii) all amounts payable to Borrower or Operating Lessee (or to Manager for the
account of Borrower or Operating Lessee) pursuant to any reciprocal easement
and/or operating agreements, covenants, conditions and restrictions, condominium
documents and similar agreements affecting the Property and binding upon and/or
benefiting Borrower and other third parties, but specifically excluding the
Management Agreement;

(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;

(iv) business interruption and loss of “rental value” insurance proceeds to the
extent such proceeds are allocable to such specified period; and

(v) all investment income with respect to the Collateral Accounts.

Notwithstanding the foregoing clauses (i) through (v), Operating Income shall
not include (A) any Proceeds (other than of the types described in clauses
(iii) and (iv) above), (B) any proceeds resulting from the sale, exchange,
transfer, financing or refinancing of all or any part of the Property (other
than of the types described in clause (i) and (iii) above), (C) any repayments
received from Tenants of principal loaned or advanced to Tenants by Borrower,
(D) any type of income that would otherwise be considered Operating Income
pursuant to the provisions above but is paid directly by any Tenant to a Person
other than Borrower or Manager or its agent and (E) any fees or other amounts
payable by a Tenant or another Person to Borrower that are reimbursable to
Tenant or such other Person.

“Opinion of Counsel” shall mean opinions of counsel of law firm(s) licensed to
practice in Arizona and New York selected by Borrower and reasonably acceptable
to Lender.

“Other Charges” shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof by any Governmental Authority, other than those required to be
paid by a Tenant pursuant to its respective Lease.

“Other Taxes” shall have the meaning set forth in Section 2.4.3.

“Payment Date” shall have the meaning set forth in the Note.

“Permitted Borrower Transferee” shall mean any entity (i) that is experienced in
owning and operating (including acting as asset manager) properties similar to
the Property,

 

18



--------------------------------------------------------------------------------

(ii) (a) with a net worth together with its Close Affiliates, as of a date no
more than six (6) months prior to the date of the transfer of at least $1
Billion (exclusive of the Property) and (b) who, immediately prior to such
transfer, controls, together with its Close Affiliates real estate equity assets
of at least $1 Billion, (iii) which, together with its Close Affiliates owns or
has under management or acts as the exclusive fund manager or investment
advisor, at the time of the transfer, not fewer than 20 first class full service
resort hotels or business hotel properties (excluding the Property) containing
not fewer than 5,000 hotel rooms in the aggregate and (iv) that is not a
Disqualified Transferee..

“Permitted Borrower Transferee Alternative” shall mean any entity (i) that is
experienced in owning and operating (including acting as asset manager of)
properties similar to the Property, (ii) that either (a) has a net worth
together with its Close Affiliates, as of a date no more than six (6) months
prior to the date of the transfer of at least $300 Million (exclusive of the
Property) and, immediately prior to such transfer, controls, together with its
Close Affiliates real estate equity assets of at least $1 Billion or
(b) together with its Close Affiliates owns or has under management or acts as
the exclusive fund manager or investment advisor, at the time of the transfer,
not fewer than 6 luxury resort hotels (excluding the Property) containing not
fewer than 3,000 hotel rooms in the aggregate and (iii) that is not a
Disqualified Transferee.

“Permitted Debt” shall mean collectively, (a) the Note and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by this Agreement, the Security Instrument and the other
Loan Documents, (b) the Mezzanine Note and the other obligations, indebtedness
and liabilities specifically permitted under the Mezzanine Loan Documents
(solely as obligations of the Mezzanine Borrower), (c) trade payables and other
liabilities incurred in the ordinary course of Borrower’s business and payable
by or on behalf of Borrower in respect of the operation of the Property, not
secured by Liens on the Property (other than liens being properly contested in
accordance with the provisions of this Agreement or the Security Instrument),
such payables and liabilities (which shall not include taxes, accrued payroll
and benefits, customer, membership and security deposits and deferred income),
not to exceed at any one time outstanding two percent (2%) of the Principal
Amount of the Loan and the Mezzanine Loan, provided that (but subject to the
remaining terms of this definition) each such amount shall be paid within sixty
(60) days following the date on which each such amount is incurred, provided,
that such two percent (2.0%) limitation shall not include normal and customary
retainages related to Alterations that are reserved for by Borrower,
(d) purchase money indebtedness and capital lease obligations incurred in the
ordinary course of Borrower’s business, having scheduled annual debt service not
to exceed $600,000, (e) contingent obligations to repay customer, membership and
security deposits held in the ordinary course of Borrower’s business,
(f) obligations incurred in the ordinary course of Borrower’s business for the
financing of any applicable portfolio insurance premiums, (g) any Management
Fees not yet due and payable under the Management Agreement, (h) taxes or other
charges not yet due and payable or delinquent or which are being diligently
contested in good faith in accordance with Section 5.1(b)(ii) hereof,
(i) indebtedness relating to Liens in respect of property or assets imposed by
law which were incurred in the ordinary course of business, such as carriers’,
warehousemen’s, landlord’s, mechanic’s, materialmen’s, repairmen’s and other
similar Liens arising in the ordinary course of business, and Liens for workers’
compensation, unemployment insurance and similar programs, in each case arising
in the ordinary course of business which are either not yet due and payable or
being diligently contested in good faith in accordance with the

 

19



--------------------------------------------------------------------------------

requirements of the Loan Documents, (j) the Revolver Loan and (k) such other
unsecured indebtedness approved by Lender in its sole discretion and with
respect to which Borrower has received a Rating Confirmation. Nothing contained
herein shall be deemed to require Borrower to pay any amount, so long as
Borrower is in good faith, and by proper legal proceedings, diligently
contesting the validity, amount or application thereof, provided that in each
case, at the time of the commencement of any such action or proceeding, and
during the pendency of such action or proceeding (i) no Event of Default shall
exist and be continuing hereunder, (ii) adequate reserves with respect thereto
are maintained on the books of Borrower in accordance with GAAP, and (iii) such
contest operates to suspend collection or enforcement, as the case may be, of
the contested amount and such contest is maintained and prosecuted continuously
and with diligence. Notwithstanding anything set forth herein, in no event shall
Borrower be permitted under this provision to enter into a note (other than the
Note and the other Loan Documents) or other instrument for borrowed money other
than permitted purchase money indebtedness as described in this definition.

“Permitted Encumbrances” shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy, (c) Liens, if any,
for Impositions imposed by any Governmental Authority not yet due or delinquent
(other than any such Lien imposed pursuant to Section 401(a)(29) of the Code or
by ERISA), (d) Liens on personal property items that are the subject of clause
(d) of the definition of Permitted Debt, (e) with respect to the owner of
Borrower, the Liens and Security Interests in its ownership interest in the
Borrower covered by and otherwise permitted under the Mezzanine Loan Documents,
and (f) the Prime Lease.

“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate, (ii) investing through a
fund with committed capital of at least $250,000,000 and (iii) not subject to a
bankruptcy proceeding.

“Permitted Investments” shall have the meaning set forth in the Account
Agreement.

“Permitted Mezzanine Transfer” shall mean (a) a pledge of direct or indirect
equity interests in Borrower to secure the Mezzanine Loan and (b) any
foreclosure (or transfer in lieu thereof) in respect of the Mezzanine Loan,
provided that the secured party or the acquirer at foreclosure (or transfer in
lieu thereof), as applicable, (i) shall be a Qualified Transferee or (ii) shall
have received a Rating Confirmation prior to such foreclosure (or such transfer
in lieu of foreclosure), subject in the case of each of clauses (i) and (ii) to
the requirement that the Borrower deliver to Lender and the Rating Agencies a
nonconsolidation opinion satisfactory to the Rating Agencies with respect to any
Person having more than a 49% direct or indirect equity interest (either
individually or together with any interests held by an affiliate of such Person)
in Borrower.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

20



--------------------------------------------------------------------------------

“Physical Conditions Report” shall mean, with respect to the Property,
collectively, the (i) seismic report and (ii) structural engineering report
(prepared by an Independent Architect), both of which have been (a) addressed to
Lender (b) prepared based on a scope of work determined by Lender in Lender’s
reasonable discretion, and (c) in form and content acceptable to Lender in
Lender’s reasonable discretion, together with any amendments or supplements
thereto.

“Plan” shall have the meaning set forth in Section 4.1.10.

“Pre-approved Manager” shall mean any entity set forth on Schedule IV.

“Pre-approved Transferee” shall mean any of the entities set forth on Schedule
III hereof, or any Close Affiliates thereof, provided any of the foregoing
entities or their Close Affiliates shall only be a “Pre-approved Transferee” if
(i) such entity continues to be Controlled by substantially the same Persons
Controlling such entity as of the Closing Date or if such Pre-approved
Transferee is a publicly traded company, such Pre-approved Transferee continues
to be publicly traded on an established securities market, (ii) there has been
no material adverse change in the financial condition or results of operations
of such entity since the Closing Date, (iii) such entity is not a Disqualified
Transferee and (iv) if such entity as of the Closing Date is rated
(a) “Investment Grade”, there has been no deterioration in such entity’s
long-term or short-term credit rating (if any) since the Closing Date below
“BBB-” or (b) below “Investment Grade”, there has been no deterioration in such
entity’s long-term or short-term credit rating (if any) since the Closing Date.

“Prepayment Fee” shall have the meaning set forth in the Note.

“Prime Lease” means that certain Lease Agreement dated as of the date hereof
between the Borrower, as lessor, and SHR Scottsdale Operating Lessee I, L.L.C.
and SHR Scottsdale Operating Lessee II, L.L.C., as co-lessees.

“Prime Lessee” shall mean SHR Scottsdale Operating Lessee I, L.L.C. and SHR
Scottsdale Operating Lessee II, L.L.C., each a Delaware limited liability
company.

“Principal Amount” shall have the meaning set forth in the Note.

“Proceeds” shall mean amounts, awards or payments payable to Borrower
(including, without limitation, amounts payable under any title insurance
policies covering Borrower’s ownership interest in the Property) or Lender with
respect to any insurance required to be maintained hereunder (after the
deduction therefrom and payment to Borrower and Lender, respectively, of any and
all reasonable expenses incurred by Borrower and Lender in the recovery thereof,
including all attorneys’ fees and disbursements, the fees of insurance experts
and adjusters and the costs incurred in any litigation or arbitration with
respect to any claim under such insurance policies).

“Prohibited Person” means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.

 

21



--------------------------------------------------------------------------------

“Property” shall have the meaning set forth in the Security Instrument, and
includes the Ground Lease Property.

“Provided Information” shall have the meaning set forth in Section 14.1.1.

“Purchase Agreement” shall mean that certain Purchase and Sale Agreement in
respect of the Property, dated June 30, 2006, between Scottsdale Princess
Partnership, as seller and SHR Scottsdale, L.L.C., as purchaser, as the same
have been assigned, amended or supplemented as of the date hereof.

“Qualified Intermediary” shall mean Nationwide Exchange Services Corporation, a
California corporation, in its capacity as an “Exchange Accommodation
Titleholder,” as defined in Revenue Procedure 2000-37, 2000-2 C.B. 308
promulgated under the Internal Revenue Code of 1986, as amended, and, in such
capacity, the owner of one hundred percent (100%) of the indirect ownership
interests in Borrower as of the Closing Date, or any other entity engaged in a
similar line of business and reasonably acceptable to Lender.

“Qualified Transferee” shall mean one or more of the following:

(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan that satisfies the Eligibility Requirements;

(ii) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, that satisfies the
Eligibility Requirements;

(iii) an institution substantially similar to any of the foregoing entities
described in clauses (i) or (ii) that satisfies the Eligibility Requirements;

(iv) any entity Controlled (and only so long as such entity continues at all
times to be Controlled) by any of the entities described in clause (i), (ii) or
(iii) above;

(v) an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clause (i), (ii), (iii) or (iv) of this
definition acts as the general partner, managing member or fund manager and at
least 50% of the equity interests in such investment vehicle are owned, directly
or indirectly, by one or more entities that are otherwise Qualified Transferees
under clause (i), (ii), (iii) or (iv) of this definition.

“Rate Cap Collateral” shall have the meaning set forth in Section 9.2.

“Rating Agencies” shall mean (a) prior to a Securitization, each of S&P, Moody’s
and Fitch and any other nationally-recognized statistical rating agency which
has been approved by Lender and (b) after a Securitization has occurred, each
such Rating Agency which has rated the Securities in the Securitization.

 

22



--------------------------------------------------------------------------------

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the credit rating of the Securities given
by such Rating Agency immediately prior to the occurrence of the event with
respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that, at any given time, no such Securities
shall have been issued and are then outstanding, then the term Rating Agency
Confirmation shall be deemed instead to require the written approval of Lender
based on its good faith determination of whether the Rating Agencies would issue
a Rating Agency Confirmation if any such Securities were outstanding.

“Real Property” shall mean, collectively, the Land, the Improvements and the
Appurtenances (as defined in the Security Instrument).

“Recourse Guaranty” shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantor in favor of Lender, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

“Register” shall have the meaning set forth in Section 15.4.

“Regulatory Change” shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

“Release Prices” shall mean the fixed price figures for the relevant Release
Parcels identified more fully in Schedule V.

“Release Parcels” shall mean the parcels of Property identified more fully in
Schedule V.

“Relevant Portions” shall have the meaning set forth in Section 14.4.2(a).

“Remaining Property” shall have the meaning set forth in Section 2.3.4(a).

“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower and/or Operating Lessee from any
and all sources arising from or attributable to the Property and Proceeds, if
any, from business interruption or other loss of income insurance.

“Restoration” shall have the meaning provided in Section 6.2.2.

 

23



--------------------------------------------------------------------------------

“Replacement Interest Rate Cap Agreement” shall mean, in connection with a
replacement of an Interest Rate Cap Agreement following a Downgrade of the
Counterparty thereto, an interest rate cap agreement (together with the
confirmation and schedules relating thereto) from an Acceptable Counterparty and
satisfying the requirements set forth on Exhibit I hereto; provided that to the
extent any such interest rate cap agreement does not meet the foregoing
requirements a “Replacement Interest Cap Agreement” shall be such interest rate
cap agreement approved by each of the Rating Agencies, such approval to be
evidenced by the receipt of a Rating Agency Confirmation.

“Revolver Loan” shall mean that certain revolving credit facility from Deutsche
Bank Trust Company Americas to Strategic Hotel Funding, L.L.C., evidenced by
that certain Revolving Credit Agreement, dated as of November 5, 2006, hereof,
between Deutsche Bank Trust Company Americas, Wachovia Bank National
Association, as lender, various financial institutions, as lenders specified
therein and Strategic Hotel Funding, L.L.C., as the same has heretofore and may
hereafter be amended, restated, supplemented or otherwise modified or replaced,
from time to time.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Securities” shall have the meaning set forth in Section 14.1.

“Securities Act” shall have the meaning set forth in Section 14.4.1.

“Securitization” shall have the meaning set forth in Section 14.1.

“Security Instrument” shall mean that certain first priority Fee and Leasehold
Deed of Trust, Security Agreement, Financing Statement, Fixture Filing and
Assignment of Leases, Rents, Hotel Revenue and Security Deposits, dated the date
hereof, executed and delivered by Borrower and certain of its affiliates to
Lender and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Servicer” shall mean such Person designated in writing with an address for such
Person by Lender, in its sole discretion, to act as Lender’s agent hereunder
with such powers as are specifically delegated to the Servicer by Lender,
whether pursuant to the terms of this Agreement, the Account Agreement or
otherwise, together with such other powers as are reasonably incidental thereto.

“Single Purpose Entity” shall mean a Person, other than an individual, which
(i) is formed or organized solely for the purpose of owning, leasing, managing,
holding, developing, using, operating and financing the Property, (ii) does not
engage in any business unrelated to the Property and the ownership, development,
use, operation and financing thereof, (iii) does not have any assets other than
those related to its interest in the Property or the operation, management and
financing thereof or any indebtedness other than the Permitted Debt,
(iv) maintains its own separate books and records and its own accounts, in each
case which are separate and apart from the books and records and accounts of any
other Person, (v) holds itself out as being a Person, separate and apart from
any other Person, (vi) does not and will not

 

24



--------------------------------------------------------------------------------

commingle its funds or assets with those of any other Person except as provided
in this Agreement with regards to the Co-Borrowers, Co-Mezzanine Borrowers (as
defined under the Mezzanine Loan Agreement) or the Prime Lessees under the Prime
Lease, (vii) conducts its own business in its own name; (viii) maintains
separate financial statements; provided, however, that any consolidated
financial statements contain a note indicating that it and its Affiliates are
separate legal entities and maintain records, books of account, and accounts
separate and apart from any other Person, (ix) pays its own liabilities out of
its own funds, (x) observes all partnership, corporate or limited liability
company formalities, as applicable, (xi) pays the salaries of its own employees,
if any, and maintains a sufficient number of employees, if any, in light of its
contemplated business operations, (xii) does not pledge its assets or guarantee
or otherwise obligate itself with respect to the debts of any other Person or
hold out itself or its credit as being available to satisfy the obligations of
any other Person, (xiii) does not acquire obligations or securities of its
partners, members or shareholders, (xiv) allocates fairly and reasonably shared
expenses, including, without limitation, any overhead for shared office space,
if any, (xv) uses separate stationary, invoices, and checks bearing its own
name, (xvi) maintains an arms-length relationship with its Affiliates,
(xvii) except as provided in this Agreement with regards to the Co-Borrowers,
Co-Mezzanine Borrowers or the Prime Lessees under the Prime Lease, does not
pledge its assets for the benefit of any other Person (other than as permitted
under clauses (a) and (d) of the definition of Permitted Encumbrances) or make
any cash loans or advances to any other Person, (xviii) uses commercially
reasonable efforts to correct any known misunderstanding regarding its separate
identity and (xix) maintains adequate capital in light of its contemplated
business operations. In addition, if such Person is a partnership, (1) all
general partners of such Person shall be Single Purpose Entities; and (2) if
such Person has more than one general partner, then the organizational documents
shall provide that such Person shall continue (and not dissolve) for so long as
a solvent general partner exists. In addition, if such Person is a corporation,
then, at all times: (a) such Person shall have at least two (2) Independent
Directors and (b) the board of directors of such Person may not take any action
requiring the unanimous affirmative vote of 100% of the members of the board of
directors unless all of the directors, including the Independent Directors,
shall have participated in such vote. In addition, if such Person is a limited
liability company, (a) such Person shall have at least two (2) Independent
Managers or Independent Members, (b) if such Person is managed by a board of
managers, the board of managers of such Person may not take any action requiring
the unanimous affirmative vote of 100% of the members of the board of managers
unless all of the managers, including the Independent Managers, shall have
participated in such vote, (c) if such Person is not managed by a board of
managers, the members of such Person may not take any action requiring the
affirmative vote of 100% of the members of such Person unless all of the
members, including the Independent Members, shall have participated in such
vote, (d) each managing member shall be a Single Purpose Entity and (e) its
articles of organization, certificate of formation and/or operating agreement,
as applicable, shall provide that until all of the Indebtedness and Obligations
are paid in full such entity will not dissolve. In addition, the organizational
documents of such Person shall provide that such Person (1) without the
unanimous consent of all of the partners, directors or members, as applicable,
shall not with respect to itself or to any other Person in which it has a direct
or indirect legal or beneficial interest (a) seek or consent to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or other
similar official for the benefit of the creditors of such Person or all or any
portion of such

 

25



--------------------------------------------------------------------------------

Person’s properties, or (b) take any action that might cause such Person to
become insolvent, petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally, (2) will maintain its books, records,
resolutions and agreements as official records, (3) will hold its assets in its
own name, (4) will maintain its financial statements, accounting records and
other organizational documents, books and records separate and apart from any
other Person, (5) will not identify its partners, members or shareholders, or
any Affiliates of any of them as a division or part of it, (6) will maintain an
arms-length relationship with its Affiliates, (7) except for capital
contributions or capital distributions will not enter into or be a party to any
transaction with its partners, members, shareholders, or its Affiliates except
in the ordinary course of business and on terms which are intrinsically fair and
are no less favorable to it than would be obtained in a comparable arms-length
transaction with a third party; (8) will not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities); and (9) except as permitted by the Loan Documents, will not form,
acquire or hold any subsidiary (whether corporation, partnership, limited
liability company or other) or own any equity interest in any other entity other
than the Property.

For purposes of the foregoing definition, it is agreed and understood that
entities which are tenants-in-common such as the Co-Borrowers, the entities
which comprise the Operating Lessee and Prime Lessee and the Co-Mezzanine
Borrowers are Single Purpose Entities notwithstanding the relationship and
affiliated transactions among and between some or all of such entities as
contemplated by the Loan Documents.

“Special Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the date hereof as result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Lender, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by Lender’s net income by the United States of America or
any Governmental Authority of the jurisdiction under the laws under which Lender
is organized or maintains a lending office.

“State” shall mean the State in which the Property or any part thereof is
located.

“Sub-Account(s)” shall have the meaning set forth in Section 3.1.1.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Policy, and containing a certification of such surveyor satisfactory to
Lender.

“Tax Reserve Account” shall have the meaning set forth in Section 3.1.1.

“Tax Reserve Amount” shall have the meaning set forth in Section 16.1.

 

26



--------------------------------------------------------------------------------

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property or permitted to use any portion of the facilities at the
Property, other than the Manager and its employees, agents and assigns.

“Threshold Amount” shall mean an amount equal to 10% of the Principal Amount of
the Loan, being $18,000,000 as of the date of this Agreement.

“TIC Agreement” shall mean that certain Co-Tenancy Agreement, dated as of the
date hereof, between the Co-Borrowers.

“Title Company” shall mean, Lawyers Title Insurance Corporation.

“Title Policy” shall mean an ALTA mortgagee title insurance policy in a form
acceptable to Lender (or, if the Property is in a State which does not permit
the issuance of such ALTA policy, such form as shall be permitted in such State
and acceptable to Lender) issued by the Title Company with respect to the
Property and insuring the lien of the Security Instrument.

“Total Insurable Value” shall mean $189,000,000, increased each year commencing
on the first (1st) anniversary of the Closing Date by the percentage increase in
the Consumer Price Index for All Urban Consumers that is published by the Bureau
of Labor Statistics for the city in which the Property is located.

“Trademark Security Agreement” shall have the meaning provided in
Section 2.5.14.

“Transfer” shall mean to, directly or indirectly, sell, assign, convey,
mortgage, transfer, pledge, hypothecate, encumber, grant a security interest in,
exchange or otherwise dispose of any beneficial interest or grant any option or
warrant with respect to, or where used as a noun, a direct or indirect sale,
assignment, conveyance, transfer, pledge or other disposition of any beneficial
interest by any means whatsoever whether voluntary, involuntary, by operation of
law or otherwise.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Ultimate Equity Owner” shall mean Strategic Hotel Funding, L.L.C., a Delaware
limited liability company.

“Underwriter Group” shall have the meaning set forth in Section 14.4.2(b).

“Uniform System” shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended.

“U.S. Government Obligations” shall mean any direct obligations of, or
obligations guaranteed as to principal and interest by, the United States
Government or any agency or instrumentality thereof, provided that such
obligations are backed by the full faith and credit of the United States. Any
such obligation must be limited to instruments that have a

 

27



--------------------------------------------------------------------------------

predetermined fixed dollar amount of principal due at maturity that cannot vary
or change. If any such obligation is rated by S&P, it shall not have an “r”
highlighter affixed to its rating. Interest must be fixed or tied to a single
interest rate index plus a single fixed spread (if any), and move
proportionately with said index. U.S. Government Obligations include, but are
not limited to: U.S. Treasury direct or fully guaranteed obligations, Farmers
Home Administration certificates of beneficial ownership, General Services
Administration participation certificates, U.S. Maritime Administration
guaranteed Title XI financing, Small Business Administration guaranteed
participation certificates or guaranteed pool certificates, U.S. Department of
Housing and Urban Development local authority bonds, and Washington Metropolitan
Area Transit Authority guaranteed transit bonds. In no event shall any such
obligation have a maturity in excess of 365 days.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP as modified by the Uniform System. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Unless otherwise specified herein or therein, all terms defined in this
Agreement shall have the definitions given them in this Agreement when used in
any other Loan Document or in any certificate or other document made or
delivered pursuant thereto. All uses of the word “including” shall mean
including, without limitation unless the context shall indicate otherwise.
Unless otherwise specified, the words hereof, herein and hereunder and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

II. GENERAL TERMS

Section 2.1 Loan; Disbursement to Borrower.

2.1.1 The Loan. Subject to and upon the terms and conditions set forth herein,
Lender hereby agrees to make and Borrower hereby agrees to accept the Loan on
the Closing Date.

2.1.2 Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed. Borrower acknowledges
and agrees that the full proceeds of the Loan have been disbursed by Lender to
Borrower on the Closing Date.

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases, this Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to acquire
the Property and/or repay and discharge any existing mortgage loans secured by
the Property, to make cash distributions to its partners, and as may be
otherwise set forth on the Loan closing statement executed by Borrower at
closing.

 

28



--------------------------------------------------------------------------------

Section 2.2 Interest; Loan Payments; Late Payment Charge.

2.2.1 Payment of Principal and Interest.

(i) Except as set forth in Section 2.2.1(ii), interest shall accrue on the
Principal Amount as set forth in the Note.

(ii) Upon the occurrence and during the continuance of an Event of Default and
from and after the Maturity Date if the entire Principal Amount is not repaid on
the Maturity Date, interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan shall accrue at the Default Rate calculated from the date
such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the actual receipt and collection of the Indebtedness
(or that portion thereof that is then due). To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Indebtedness,
shall itself accrue interest at the same rate as the Loan and shall be secured
by the Security Instrument. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Indebtedness,
nor as a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default, and Lender retains its rights under the Note
to accelerate and to continue to demand payment of the Indebtedness upon the
happening of any Event of Default.

2.2.2 Method and Place of Payment.

(a) On each Payment Date, Borrower shall pay or cause to be paid to Lender
interest accruing pursuant to the Note for the entire Interest Period during
which said Payment Date shall occur.

(b) All amounts advanced by Lender pursuant to the applicable provisions of the
Loan Documents, other than the Principal Amount, together with any interest at
the Default Rate or other charges as provided therein, shall be due and payable
hereunder as provided in the Loan Documents. In the event any such advance or
charge is not so repaid by Borrower, Lender may, at its option and upon notice
to Borrower, first apply any payments received under the Note to repay such
advances, together with any interest thereon, or other charges as provided in
the Loan Documents, and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.

(c) The Maturity Date Payment shall be due and payable in full on the Maturity
Date.

2.2.3 Late Payment Charge. If any interest payment due under the Loan Documents
is not paid by Borrower within five (5) days after to the date on which it is
due (or, if such fifth (5th) day is not a Business Day, then the Business Day
immediately preceding such day) on or prior to the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of three
percent (3%) of such unpaid sum or the Maximum Legal

 

29



--------------------------------------------------------------------------------

Rate (the “Late Payment Charge”) in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such amount shall
be secured by this Agreement, the Security Instrument and the other Loan
Documents to the extent permitted by applicable law. Borrower acknowledges and
agrees that the five day grace period with respect to the applicability of the
Late Payment Charge (i) shall only apply to Borrower’s first failure to make a
monthly interest payment in any calendar year and (ii) shall not constitute a
payment grace period and shall in no way limit Lender’s rights under Article
XVII.

2.2.4 Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the Principal Amount of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Principal Amount due under the Note at a rate in excess of the Maximum Legal
Rate, then the LIBOR Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due under
the Note. All sums paid or agreed to be paid to Lender for the use, forbearance,
or detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

Section 2.3 Prepayments.

2.3.1 Prepayments. No prepayments of the Indebtedness shall be permitted except
as set forth in Section 4 of the Note. Borrower agrees and acknowledges after
the closing of the Loan that prior to a material Event of Default (as determined
by Lender in its sole and absolute discretion) (x) in the case of prepayments of
the Loan in connection with a Casualty or Condemnation, principal will be
applied (to the extent not used for restoration pursuant to the terms hereof) to
the Note, any substitute or component notes (as applicable) and the Mezzanine
Note sequentially starting with the most senior securitized tranche and (y) in
the case of all prepayments of the Loan other than in accordance with the
preceding clause (x), such prepayments will be applied to the Note, any
substitute or component notes (as applicable) and the Mezzanine Note pro-rata
(on the basis of their respective principal balances) among the securitized and
any non-securitized portions of the Loan (and pro-rata within the securitized
portions of the Loan). Notwithstanding the foregoing, upon the occurrence and
during the continuance of a material Event of Default (as determined by Lender
in its sole and absolute discretion), Borrower agrees and acknowledges that any
principal prepayments of the Loan will be applied to the Note, any substitute or
component notes (as applicable) and the Mezzanine Note sequentially, starting
with the most senior securitized tranche (it being acknowledged that during the
continuance of a material Event of Default all securitized portions of the Loan
shall be paid in full prior to the payment of any non-securitized portions of
the Loan or the Mezzanine Loan).

 

30



--------------------------------------------------------------------------------

2.3.2 Prepayments after Event of Default. If, following an Event of Default,
Lender shall accelerate the Indebtedness and Borrower thereafter tenders payment
of all or any part of the Indebtedness, or if all or any portion of the
Indebtedness is recovered by Lender after such Event of Default, (a) such
payment may be made only on the next occurring Payment Date together with all
unpaid interest thereon as calculated through the end of the Interest Period
during which such Payment Date occurs (even if such period extends beyond such
Payment Date and calculated as if such payment had not been made on such Payment
Date), and all other fees and sums payable hereunder or under the Loan
Documents, including without limitation, interest that has accrued at the
Default Rate and any Late Payment Charges), (b) such payment shall be deemed a
voluntary prepayment by Borrower, and (c) Borrower shall pay, in addition to the
Indebtedness, an amount equal to the Prepayment Fee, if applicable.

2.3.3 Release of Property. Lender shall, at the reasonable expense of Borrower,
upon payment in full of the Principal Amount and interest on the Loan and all
other amounts due and payable under the Loan Documents in accordance with the
terms and provisions of the Note and this Agreement, release the Lien of
(i) this Agreement upon the Account Collateral and the Rate Cap Collateral and
(ii) the Security Instrument on the Property or assign it, in whole or in part,
to a new lender. In such event, Borrower shall submit to Lender, on a date prior
to the date of such release or assignment sufficient to provide a reasonable
period for review thereof, a release of lien or assignment of lien, as
applicable, for such property for execution by Lender. Such release or
assignment, as applicable, shall be in a form appropriate in each jurisdiction
in which the Property is located and satisfactory to Lender in its reasonable
discretion. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment, as applicable.

2.3.4 Release of Certain Release Parcels.

(a) General Release Conditions: Provided no Event of Default has occurred and is
continuing, on one or more occasions Borrower may request that Lender release
one or more of the Release Parcels in accordance with the terms of this
Section 2.3.4. Prior to releasing any Release Parcel from the Lien of the
Security Instrument and consenting to corresponding modifications to the
provisions of the Operating Lease, the Management Agreement and the other Loan
Documents pursuant to this Section 2.3.4, in addition to satisfying the
additional conditions set forth below in Section 2.3.4(b), Lender shall release
the Release Parcel from the Lien of the Security Instrument and shall consent to
corresponding modifications of the provisions of the Operating Lease, the
Management Agreement and the other Loan Documents, provided Lender determines
that Borrower shall have satisfied the following conditions, as determined by
Lender (such determination not to be unreasonably withheld, delayed or
conditioned): (1) the released Release Parcel shall constitute a separate
conveyable legal parcel in accordance with the subdivision map act or the
equivalent thereof in the jurisdiction of the applicable Property or other
relevant granted government approvals in such jurisdiction; (2) to the extent
any easements benefiting or burdening any such released property are necessary
or appropriate for the use or operation of such parcel or the remaining portions
of the applicable Property (such remaining portion of an applicable Property,
the “Remaining Property”), such easements shall have been granted or reserved
prior to or at the time of the release or reconveyance of such released parcel
and shall have been approved by Lender, which

 

31



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld, delayed or conditioned; (3) the
Remaining Property shall remain a legal parcel (or parcels) in compliance in all
material respects with all applicable Legal Requirements, zoning, subdivision,
land use and other laws and regulations; (4) at the time of, but not prior to,
any release or reconveyance, each released Release Parcel shall be transferred
to a person or entity that does not result in a breach of Borrower’s obligation
to be a Single Purpose Entity; (5) Lender shall have received satisfactory
evidence that any tax, bond or assessment that constitutes a lien against the
applicable Property has (i) prior to such release, been properly allocated
between the released Release Parcel and the Remaining Property and (ii) after
such release, will be properly assessed against the released Release Parcel and
the Remaining Property separately; (6) Lender shall have received such
endorsements to the Title Policy (or substantially equivalent assurance) for the
applicable Property as Lender may reasonably require confirming continuing title
insurance and that (A) the Security Instrument constitutes a first priority lien
(subject to Permitted Encumbrances) on the Remaining Property after the release,
(B) the Remaining Property constitutes a separate tax lot or tax lots and
(C) such release shall not result in the Remaining Property ceasing to comply in
all material respects with all applicable Legal Requirements, zoning, land use
and subdivision laws; (7) Borrower shall have executed and delivered such
documents (including amendments to the Loan Documents) as Lender may reasonably
require to reflect such release; (8) Lender shall have determined (such
determination not to be unreasonably withheld, delayed or conditioned) that the
proposed uses and structures to be developed on the released Release Parcel are
materially consistent and/or complementary with the existing uses of the
applicable Property and could not materially and adversely affect the Remaining
Property; (9) Borrower shall pay to Lender all reasonable out-of-pocket costs
and expenses incurred by Lender (including, without limitation, attorneys fees
and any applicable costs and expenses of the Rating Agencies) in connection with
each such release; (10) Borrower shall have provided Lender at least thirty
(30) days prior written notice of such requested release; (11) if any portion of
any Property is released to an Affiliate of Borrower, Borrower shall deliver to
Lender a new non-consolidation opinion in form acceptable to Lender;
(12) Borrower shall submit to Lender not less than fifteen (15) days prior to
the date of such proposed release (which must be on a Business Day), a release
of Liens (and related Loan Documents) for each applicable Release Parcel (for
execution by Lender) in a form appropriate in the applicable state and otherwise
satisfactory to Lender in its reasonable discretion and all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release (collectively, “Parcel Release Instruments”) (for execution by Lender)
together with an Officer’s Certificate certifying that (i) the Parcel Release
Instruments are in compliance with all applicable Legal Requirements, (ii) the
release to be effected will not violate the terms of this Agreement and
(iii) the release to be effected will not impair or otherwise adversely affect
the Liens, security interests and other rights of Lender under the Loan
Documents not being released (or as to the parties to the Loan Documents and
Properties subject to the Loan Documents not being released), (13) the Mezzanine
Loan shall have been repaid in full and (14) after giving effect to such
release, the Loan to Value Ratio for the Remaining Property is equal to or less
than 55%. The Release Conditions described in this paragraph are hereinafter
collectively referred to as the General Release Conditions.

(b) Parcel Release Prices and Additional Parcel Release Conditions: Prior to
releasing any Release Parcel as described above, Borrower shall have satisfied
the General Release Conditions and additionally, Borrower shall: (i) in the case
of each Release Parcel (or portion thereof) that is transferred to an affiliate
of Borrower, cause such parcel (or portion

 

32



--------------------------------------------------------------------------------

thereof) to be developed (if at all) with uses and structures materially
consistent and/or complementary with the existing uses at the Property; (ii) in
the case of each Release Parcel (or portion thereof) that is transferred to any
person or entity that is not an affiliate of Borrower, impose deed restrictions
(which run with the land) or obtain such transferee’s covenant (which, in either
case, shall be enforceable by the owner of the applicable Remaining Property and
its successors and assigns) to be developed as provided in clause (i) above; and
(iii) pay to Lender the applicable Release Price required to be paid pursuant to
this Section with respect to the applicable Release Parcel that shall be applied
as a prepayment of the Loan in accordance with Note, together with any
Prepayment Fees required to be paid pursuant to the Note in connection with such
prepayment. Borrower shall further covenant and agree to enforce, consistent
with Borrower’s reasonable judgment, such transferee’s deed restrictions and
covenants. The foregoing covenants of Borrower shall survive the release of any
such Release Parcel.

Section 2.4 Regulatory Change; Taxes.

2.4.1 Increased Costs. If, at any time prior to the first Securitization of the
Loan, as a result of any Regulatory Change or compliance of Lender therewith,
the basis of taxation of payments to Lender of the principal of or interest on
the Loan is changed or Lender or the company Controlling Lender shall be subject
to (i) any tax, duty, charge or withholding of any kind with respect to this
Agreement (excluding federal taxation of the overall net income of Lender); or
(ii) any reserve, special deposit or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities, of Lender or any company Controlling Lender is imposed, modified or
deemed applicable; or (iii) any other condition affecting loans to borrowers
subject to LIBOR-based interest rates is imposed on Lender or any company
Controlling Lender and Lender determines that, by reason thereof, the cost to
Lender or any company Controlling Lender of making, maintaining or extending the
Loan to Borrower is increased, or any amount receivable by Lender or any company
Controlling Lender hereunder in respect of any portion of the Loan to Borrower
is reduced, in each case by an amount deemed by Lender in good faith to be
material (such increases in cost and reductions in amounts receivable being
herein called “Increased Costs”), then Lender shall provide notice thereof to
Borrower and Borrower agrees that it will pay to Lender upon Lender’s written
request such additional amount or amounts as will compensate Lender or any
company Controlling Lender for such Increased Costs to the extent Lender
determines that such Increased Costs are allocable to the Loan and provided that
Lender is generally exercising rights similar to those set forth in this
Section 2.4.1 against other borrowers similarly situated to Borrower. Lender
will notify Borrower of any event occurring after the date hereof which will
entitle Lender to compensation pursuant to this Section 2.4.1 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation; provided, however, that, if Lender fails to deliver a notice
within 90 days after the date on which an officer of Lender responsible for
overseeing this Agreement knows or has reason to know of its right to additional
compensation under this Section 2.4.1, Lender shall only be entitled to
additional compensation for any such Increased Costs incurred from and after the
date that is 90 days prior to the date Borrower received such notice. If Lender
requests compensation under this Section 2.4.1, Borrower may, by notice to
Lender, require that Lender furnish to Borrower a statement setting forth the
basis for requesting such compensation and the method for determining the amount
thereof, and a description as to why Section 2.4.5 is not applicable.

 

33



--------------------------------------------------------------------------------

2.4.2 Special Taxes. At all times prior to the first Securitization of the Loan,
Borrower shall make all payments hereunder free and clear of and without
deduction for Special Taxes. If, at any time prior to the first Securitization
of the Loan, Borrower shall be required by law to deduct any Special Taxes from
or in respect of any sum payable hereunder or under any other Loan Document to
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.4.2) Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Borrower shall
make such deductions, and (iii) Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

2.4.3 Other Taxes. In addition, for all periods prior to the first
Securitization of the Loan, Borrower agrees to pay any present or future stamp
or documentary taxes or other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
other Loan Documents, or the Loan (hereinafter referred to as “Other Taxes”).

2.4.4 Indemnity. Borrower shall indemnify Lender for all periods prior to the
first Securitization of the Loan, for the full amount of Special Taxes and Other
Taxes (including any Special Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.4.4) paid by Lender and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Special Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within thirty
(30) days after the date Lender makes written demand therefor.

2.4.5 Change of Office. To the extent that changing the jurisdiction of Lender’s
applicable office would have the effect of minimizing Special Taxes, Other Taxes
or Increased Costs, Lender shall use reasonable efforts to make such a change,
provided that same would not otherwise be disadvantageous to Lender.

2.4.6 Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.4 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.

Section 2.5 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by, or on behalf of, Borrower
or waiver by Lender of the following conditions precedent no later than the
Closing Date; provided, however, that unless a condition precedent shall
expressly survive the Closing Date pursuant to a separate agreement, by funding
the Loan, Lender shall be deemed to have waived any such conditions not
theretofore fulfilled or satisfied:

2.5.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have

 

34



--------------------------------------------------------------------------------

occurred and be continuing; and Borrower shall be in compliance in all material
respects with all terms and conditions set forth in this Agreement and in each
other Loan Document on its part to be observed or performed.

2.5.2 Delivery of Loan Documents; Title Policy; Reports; Leases.

(a) Loan Documents. Lender shall have received an original copy of this
Agreement, the Note and all of the other Loan Documents, in each case, duly
executed (and to the extent required, acknowledged) and delivered on behalf of
Borrower and any other parties thereto.

(b) Security Instrument, Assignment of Leases. Lender shall have received
evidence that original counterparts of the Security Instrument and Assignment of
Leases, in proper form for recordation, have been delivered to the Title Company
for recording, so as effectively to create, in the reasonable judgment of
Lender, upon such recording valid and enforceable first priority Liens upon the
Property, in favor of Lender (or such other trustee as may be required or
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents.

(c) UCC Financing Statements. Lender shall have received evidence that the UCC
financing statements relating to the Security Instrument and this Agreement have
been delivered to the Title Company for filing in the applicable jurisdictions.

(d) Title Insurance. Lender shall have received a pro forma Title Policy or a
Title Policy issued by the Title Company and dated as of the Closing Date, with
reinsurance and direct access agreements acceptable to Lender. Such Title Policy
shall (i) provide coverage in the amount of the Loan, (ii) insure Lender that
the Security Instrument creates a valid, first priority Lien on the Property,
free and clear of all exceptions from coverage other than Permitted Encumbrances
and standard exceptions and exclusions from coverage (as modified by the terms
of any endorsements), (iii) contain the endorsements and affirmative coverages
set forth on Exhibit A (or such other endorsements and affirmative coverages
approved by Lender) and such additional endorsements and affirmative coverages
as Lender may reasonably request, and (iv) name Lender as the insured. The Title
Policy shall be assignable. Lender also shall have received evidence that all
premiums in respect of such Title Policy have been paid.

(e) Survey. Lender shall have received a current or rectified Survey for the
Property, containing the survey certification substantially in the form attached
hereto as Exhibit B or such other form as approved by Lender. Such Survey shall
reflect the same legal description contained in the Title Policy referred to in
clause (d) above. The surveyor’s seal shall be affixed to the Survey and the
surveyor shall provide a certification for such Survey in form and substance
acceptable to Lender.

(f) Insurance. Lender shall have received valid certificates of insurance for
the policies of insurance required hereunder, satisfactory to Lender in its
reasonable discretion, and evidence of the payment of all insurance premiums
currently due and payable for the existing policy period.

 

35



--------------------------------------------------------------------------------

(g) Environmental Reports. Lender shall have received an Environmental Report in
respect of the Property satisfactory to Lender.

(h) Zoning. Lender shall have received an ALTA 3.1 zoning endorsement for the
Title Policy.

(i) Certificate of Occupancy. Lender shall have received a copy of the valid
certificates of occupancy for the Property or evidence acceptable to Lender that
a certificate of occupancy is not required by applicable law.

(j) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first Lien as of the
Closing Date on the Property, subject only to Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents, and Lender shall
have received satisfactory evidence thereof.

2.5.3 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall have been
duly authorized, executed and delivered by all parties thereto and Lender shall
have received and approved certified copies thereof.

2.5.4 Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver, or cause to be delivered, to Lender copies certified by
an Officer’s Certificate, of all organizational documentation related to
Borrower, Operating Lessee, Prime Lessee and Guarantor and certain Affiliates of
the foregoing as have been requested by Lender and/or the formation, structure,
existence, good standing and/or qualification to do business of Borrower,
Operating Lessee, Prime Lessee and Guarantor and such Affiliates, as Lender may
request in its sole discretion, including, without limitation, good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be requested by Lender. Each of the organizational documents
of Borrower shall contain provisions having a substantive effect materially
similar to that of the language set forth in Exhibit C or such other language as
approved by Lender. Lender hereby approves the organizational documents of
Borrower delivered to Lender on the date hereof.

2.5.5 Opinions of Borrower’s Counsel. (a) Lender shall have received from
Counterparty the Counterparty Opinion substantially in compliance with the
requirements set forth in Exhibit F or in such other form approved by the
Lender.

2.5.6 Budgets. Borrower shall have delivered the Budget for the current Fiscal
Year, which Budget shall be certified by an Officer’s Certificate.

2.5.7 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be satisfactory
in form and substance to Lender, and Lender shall have received all such
counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

36



--------------------------------------------------------------------------------

2.5.8 Payments. All payments, deposits or escrows, if any, required to be made
or established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

2.5.9 Interest Rate Cap Agreement. Lender shall have received the original
Interest Rate Cap Agreement which shall be in form and substance satisfactory to
Lender and an original counterpart of the Acknowledgment executed and delivered
by the Counterparty.

2.5.10 Account Agreement. Lender shall have received the original of the Account
Agreement executed by each of Cash Management Bank, Operating Lessee, and
Borrower.

2.5.11 Trademark Security Agreement. Lender shall have received the original of
the Trademark Security Agreement in the form of Exhibit Q executed by Borrower
(the “Trademark Security Agreement”).

2.5.12 Intentionally Deleted.

2.5.13 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of Environmental
Reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s counsel and all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan.

2.5.14 Material Adverse Effect. No event or condition shall have occurred since
the date of Borrower’s most recent financial statements previously delivered to
Lender which has or could reasonably be expected to have a Material Adverse
Effect. The Operating Income and Operating Expenses of the Property and all
other features of the transaction shall be as represented to Lender without
material adverse change. Neither Borrower nor any of its constituent Persons
shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

2.5.15 Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

2.5.16 Physical Conditions Report. Lender shall have received a Physical
Conditions Report (or re-certified Physical Conditions Report) with respect to
the Property, which report shall be satisfactory in form and substance to
Lender.

2.5.17 Appraisal. Lender shall have received an appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

2.5.18 Operating Lease. Lender shall have received the originals of the
Operating Lease, executed by Operating Lessee and Borrower and the Subordination
of Operating Lease, executed by Operating Lessee.

 

37



--------------------------------------------------------------------------------

2.5.19 Management Agreement. Lender shall have received a certified copy of the
Management Agreement which shall be satisfactory in form and substance to
Lender.

2.5.20 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

III. CASH MANAGEMENT

Section 3.1 Cash Management.

3.1.1 Establishment of Accounts. Borrower hereby confirms that, simultaneously
with the execution of this Agreement, pursuant to the Account Agreement,
Operating Lessee has established with Cash Management Bank, in the name of
Borrower for the benefit of Lender, as secured party, a collection amount (the
“Collection Account”), which has been established as an interest-bearing deposit
account, and a holding account (the “Holding Account”), which has been
established as a securities account. Both the Collection and the Holding Account
and each sub-account of either such account and the funds deposited therein and
the securities and other assets credited thereto shall serve as additional
security for the Loan. Pursuant to the Account Agreement, Borrower shall
irrevocably instruct and authorize Cash Management Bank to disregard any and all
orders for withdrawal from the Collection Account or the Holding Account made
by, or at the direction of, Borrower or Operating Lessee other than to transfer
all amounts on deposit in the Collection Account on a daily basis to the Holding
Account. Borrower agrees that, prior to the payment in full of the Indebtedness,
the terms and conditions of the Account Agreement shall not be amended or
modified without the prior written consent of Lender (which consent Lender may
grant or withhold in its sole discretion), and if a Securitization has occurred,
the delivery by Borrower of a Rating Agency Confirmation. In recognition of
Lender’s security interest in the funds deposited into the Collection Account
and the Holding Account, Borrower shall identify both the Collection Account and
the Holding Account with the name of Lender, as secured party. The Collection
Account shall be named as follows: “Fairmont Scottsdale Princess f/b/o Citigroup
Global Markets Realty Corp., as secured party Collection Account,” account
number 724042.1. The Holding Account shall be named as follows: “Fairmont
Scottsdale Princess f/b/o Citigroup Global Markets Realty Corp., as secured
party Holding Account,” account number 724047.1. Borrower confirms that it has
established with Cash Management Bank the following sub-accounts of the Holding
Account (each, a “Sub-Account” and, collectively, the “Sub-Accounts” and
together with the Holding Account and the Collection Account, the “Collateral
Accounts”), which (i) may be ledger or book entry sub-accounts and need not be
actual sub-accounts, (ii) shall each be linked to the Holding Account,
(iii) shall each be a “Securities Account” pursuant to Article 8 of the UCC and
(iv) shall each be an Eligible Account to which certain funds shall be allocated
and from which disbursements shall be made pursuant to the terms of this
Agreement:

(a) a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property with the account number 724042.1
(the “Tax Reserve Account”);

 

38



--------------------------------------------------------------------------------

(b) a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property with the account number 724042.1 (the
“Insurance Reserve Account”);

(c) a sub-account for the retention of Account Collateral in respect of FF&E
with the account number 724042.1 (the “FF&E Reserve Account”); and

(d) a sub-account for the retention of Account Collateral in respect of current
Debt Service on the Loan with the account number 724042.1 (the “Current Debt
Service Reserve Account”).

3.1.2 Pledge of Account Collateral. To secure the full and punctual payment and
performance of the Obligations, Borrower and Operating Lessee hereby
collaterally assigns, grants a security interest in and pledges to Lender, to
the extent not prohibited by applicable law (and shall cause Operating Lessee to
execute the Accommodation Security Documents with respect thereto), a first
priority continuing security interest in and to the following property of
Borrower and/or Operating Lessee, as applicable, whether now owned or existing
or hereafter acquired or arising and regardless of where located (all of the
same, collectively, the “Account Collateral”):

(a) the Collateral Accounts and Manager Accounts and all cash, checks, drafts,
securities entitlements, certificates, instruments and other property,
including, without limitation, all deposits and/or wire transfers from time to
time deposited or held in, credited to or made to Collateral Accounts;

(b) any and all amounts invested in Permitted Investments;

(c) all interest, dividends, cash, instruments, securities entitlements and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing or purchased with
funds from the Collateral Accounts; and

(d) to the extent not covered by clauses (a), (b) or (c) above, all proceeds (as
defined under the UCC) of any or all of the foregoing.

In addition to the rights and remedies herein set forth, Lender shall have all
of the rights and remedies with respect to the Account Collateral available to a
secured party at law or in equity, including, without limitation, the rights of
a secured party under the UCC, as if such rights and remedies were fully set
forth herein.

This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.

3.1.3 Maintenance of Collateral Accounts. (a) Borrower agrees that the
Collection Account is and shall be maintained (i) as a “deposit account” (as
such term is defined in Section 9-102(a) of the UCC), (ii) in such a manner that
Lender shall have control (within the meaning of Section 9-104(a) of the UCC)
over the Collection Account and (iii) such that neither the Borrower, Operating
Lessee, nor Manager shall have any right of withdrawal

 

39



--------------------------------------------------------------------------------

from the Deposit Accounts and, except as provided herein, no Account Collateral
shall be released to the Borrower, Operating Lessee, or Manager from the
Collection Account. Without limiting the Borrower’s obligations under the
immediately preceding sentence, Borrower shall only establish and maintain the
Collection Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Lender in its sole discretion.

(b) Borrower agrees that each of the Holding Account and the Sub-Accounts is and
shall be maintained (i) as a “securities account” (as such term is defined in
Section 8-501(a) of the UCC), (ii) in such a manner that Lender shall have
control (within the meaning of Section 8-106(d)(2) of the UCC) over the Holding
Account and any Sub-Account, (iii) such that neither Borrower, Operating Lessee,
nor Manager shall have any right of withdrawal from the Holding Account or the
Sub-Accounts and, except as provided herein, no Account Collateral shall be
released to Borrower from the Holding Account or the Sub-Accounts, (iv) in such
a manner that the Cash Management Bank shall agree to treat all property
credited to the Holding Account or the Sub-Accounts as “financial assets” and
(v) such that all securities or other property underlying any financial assets
credited to the Accounts shall be registered in the name of Cash Management
Bank, indorsed to Cash Management Bank or in blank or credited to another
securities account maintained in the name of Cash Management Bank and in no case
will any financial asset credited to any of the Collateral Accounts be
registered in the name of Borrower, payable to the order of Borrower or
specially indorsed to Borrower except to the extent the foregoing have been
specially indorsed to Cash Management Bank or in blank. Without limiting
Borrower’s obligations under the immediately preceding sentence, Borrower shall
only establish and maintain the Holding Account with a financial institution
that has executed an agreement substantially in the form of the Account
Agreement or in such other form acceptable to Lender in its sole discretion.

(c) The Collateral Accounts shall be Eligible Accounts. The Collateral Accounts
shall be subject to such applicable laws, and such applicable regulations of the
Board of Governors of the Federal Reserve System and of any other banking or
governmental authority, as may now or hereafter be in effect. Income and
interest accruing on the Collateral Accounts or any investments held in such
accounts shall be periodically added to the principal amount of such account and
shall be held, disbursed and applied in accordance with the provisions of this
Agreement and the Account Agreement. Borrower shall be the beneficial owner of
the Collateral Accounts for federal income tax purposes and shall report all
income on the Collateral Accounts.

3.1.4 Deposits into Sub-Accounts. On the date hereof, Borrower has deposited the
following amounts into the Sub-Accounts:

(i) $0.00 into the Tax Reserve Account;

(ii) $0.00 into the Insurance Reserve Account;

(iii) $0.00 into the Current Debt Service Reserve Account; and

(iv) $0.00 into the FF&E Reserve Account.

 

40



--------------------------------------------------------------------------------

3.1.5 Monthly Funding of Sub-Accounts. (a) Borrower hereby irrevocably
authorizes Lender to transfer (and, pursuant to the Account Agreement shall
irrevocably authorize Cash Management Bank to execute any corresponding
instructions of Lender), and Lender shall transfer (or cause Cash Management
Bank to transfer pursuant to disbursement instructions from Lender), from the
Holding Account by 11:00 a.m. New York time on each Business Day, or as soon
thereafter as sufficient funds are in the Holding Account to make the applicable
transfers, funds in the following amounts and in the following order of
priority:

(i) during the continuance of an Event of Default and at any such time that
Manager does not reserve for or otherwise set aside and pay Impositions and
Other Charges directly, funds in an amount equal to the Monthly Tax Reserve
Amount and any other amounts required pursuant to Section 16.1 for the month in
which the Payment Date immediately following the date of the transfer from the
Holding Account occurs and transfer the same to the Tax Reserve Account;

(ii) during the continuance of an Event of Default and at any time when the
insurance required to be maintained pursuant to this Agreement is provided under
a blanket policy in accordance with Article VI hereof and the premiums in
respect of such blanket policy are not paid or caused to be paid before such
premiums become due and payable or at any time that Manager does not pay,
reserve for or otherwise set aside and pay, premiums with respect to the
Insurance Requirements, funds in an amount equal to the Monthly Insurance
Reserve Amount for the month in which the Payment Date immediately following the
date of the transfer from the Holding Account occurs and transfer the same to
the Insurance Reserve Account, or following an Event of Default or an Insurance
Reserve Trigger, funds sufficient (calculated on a monthly basis from the
Insurance Reserve Trigger until the month in which the premium is due) to permit
Lender to pay insurance premiums for the insurance required to be maintained
pursuant to the terms of this Agreement and the Security Instrument on the
respective due dates therefor (up to a maximum amount equal to the aggregate
annual insurance premium required hereunder), and Lender shall so pay such funds
to the insurance company having the right to receive such funds;

(iii) funds in an amount equal to the amount of Debt Service due on the Payment
Date for the month in which the Payment Date immediately following the date of
the transfer from the Holding Account occurs and transfer the same to the
Current Debt Service Reserve Account;

(iv) at any such time that Manager does not reserve or otherwise set aside for
FF&E in accordance with the terms of the Management Agreement, funds in an
amount equal to the Monthly FF&E Reserve Amount for the month in which the
Payment Date immediately following the date of the transfer from the Holding
Account occurs and transfer the same to the FF&E Reserve Account;

(v) provided no Event of Default has occurred and is continuing and to the
extent Lender receives the Mezzanine Lender Monthly Debt Service Notice Letter,
funds in an amount equal to the Mezzanine Loan Debt Service for the month in
which the Payment Date immediately following the date of the transfer from the
Holding Account occurs and transfer the same to the Mezzanine Account; and

 

41



--------------------------------------------------------------------------------

(vi) provided no Event of Default shall have occurred and is then continuing and
subject to the provisions of Section 3.1.5(b), funds in an amount equal to the
balance (if any) remaining or deposited in the Holding Account after the
foregoing deposits (such remainder being hereinafter referred to as “Excess Cash
Flow”) and transfer the same to the Borrower’s Account (or a third party account
as directed by Borrower), free of any Lien or continuing security interest.

(b) Notwithstanding anything to the contrary contained herein or in the Security
Instrument, but subject to Section 7.3, to the extent that Borrower shall fail
to pay any mortgage recording tax, costs, expenses or other amounts pursuant to
Section 19.12 of this Agreement within the time period set forth therein, Lender
shall have the right, at any time, upon five (5) Business Days’ notice to
Borrower, to withdraw from the Holding Account, an amount equal to such unpaid
taxes, costs, expenses and/or other amounts and pay such amounts to the
Person(s) entitled thereto.

(c) Lender agrees to deliver each Mezzanine Lender Monthly Debt Service Notice
Letter and corresponding disbursement instructions to Cash Management Bank
within two (2) Business Days of Lender’s receipt thereof to the extent Mezzanine
Lender is entitled to a payment pursuant to the terms of Section 3.1.5 above.

(d) Borrower hereby irrevocably directs that all Excess Cash Flow shall (in lieu
of transferring such funds to the Borrower’s Account as Borrower may have so
directed): to the extent Lender has received a Mezzanine Loan Default Notice and
until such time as Lender receives a Mezzanine Loan Default Revocation Notice,
be deposited directly into the Mezzanine Loan Account for application as
provided in the Mezzanine Loan Agreement. The direction set forth in the
immediately preceding sentence shall not be changed or terminated without the
written consent of the Mezzanine Lender. Notwithstanding any provision herein to
the contrary, no Mezzanine Loan Default Notice shall be required for the deposit
of Proceeds into the Mezzanine Loan Deposit Account in accordance with the terms
of Section 6.2.3 hereof.

3.1.6 Payments from Sub-Accounts. Borrower irrevocably authorizes Lender to make
and, provided no Event of Default shall have occurred and be continuing, Lender
hereby agrees to make, the following payments from the Sub-Accounts to the
extent of the monies on deposit therefor:

(i) if notified (timely) by Borrower or otherwise determined by Lender in its
reasonable discretion that Manager will not pay Impositions or Other Charges,
funds from the Tax Reserve Account to Lender sufficient to permit Lender to pay
(or otherwise to Borrower to reimburse Borrower for) (A) Impositions and
(B) Other Charges, on the respective due dates therefor, and Lender shall so pay
such funds to the Governmental Authority having the right to receive such funds
(or shall reimburse Borrower or Operating Lessee upon confirmation of payment);

 

42



--------------------------------------------------------------------------------

(ii) at any time when the insurance required to be maintained pursuant to this
Agreement is provided under a blanket policy in accordance with Article VI
hereof and the premiums in respect of such blanket policy are not paid or caused
to be paid before such premiums become due and payable or at any time that
Manager does not pay, reserve for or otherwise set aside and pay, premiums with
respect to the Insurance Requirements and otherwise following an Insurance
Reserve Trigger, funds from the Insurance Reserve Account to Lender sufficient
to permit Lender to pay insurance premiums for the insurance required to be
maintained pursuant to the terms of this Agreement and the Security Instrument,
on the respective due dates therefor, and Lender shall so pay such funds to the
insurance company having the right to receive such funds;

(iii) funds from the Current Debt Service Reserve Account to Lender sufficient
to pay Debt Service on each Payment Date, and Lender, on each Payment Date,
shall apply such funds to the payment of the Debt Service payable on such
Payment Date; and

(iv) if notified (timely) by Borrower or otherwise determined by Lender in its
reasonable discretion that Manager will not reserve for FF&E as required under
the Management Agreement, and provided Borrower shall have complied with the
procedures set forth in Section 16.6, funds from the FF&E Reserve Account to the
Borrower’s Account to pay for FF&E.

If and to the extent any Guarantor or any Close Affiliate (other than Borrower,
Prime Lessee or Operating Lessee) makes a payment of any Imposition, any
insurance premium under a blanket policy or capital expenditure or overhead
charge which qualifies as an Operating Expense, with respect to the Property and
such expense is provided for in the Budget, provided no Event of Default has
occurred and is continuing, such Guarantor or Close Affiliate will be entitled
to receive reimbursement from the Manager, Lender, or the applicable Sub-Account
established under hereunder or under the Management Agreement and such payment
shall not be required to be re-deposited into the Collection Account.

3.1.7 Cash Management Bank. (a) Lender shall have the right to replace the Cash
Management Bank with a financial institution reasonably satisfactory to Borrower
in the event that (i) the Cash Management Bank fails, in any material respect,
to comply with the Account Agreement, (ii) the Cash Management Bank named herein
is no longer the Cash Management Bank or (iii) the Cash Management Bank is no
longer an Approved Bank. Upon the occurrence and during the continuance of an
Event of Default, Lender shall have the right at Borrower’s sole cost and
expense to replace Cash Management Bank at any time, without notice to Borrower.
Borrower shall cooperate with Lender in connection with the appointment of any
replacement Cash Management Bank and the execution by the Cash Management Bank
and the Borrower of an Account Agreement and delivery of same to Lender (with a
copy to the Mezzanine Lender).

(b) So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is an Approved Bank, provided
that such financial institution and Borrower shall execute and deliver to Lender
(with a copy to the Mezzanine Lender) an Account Agreement substantially similar
to the Account Agreement executed as of the Closing Date.

 

43



--------------------------------------------------------------------------------

3.1.8 Borrower’s Account Representations, Warranties and Covenants. Borrower
represents, warrants and covenants that (i) as of the date hereof, Borrower has
caused Operating Lessee to direct all Tenants under the Leases to mail all
checks and wire all funds with respect to any payments due under such Leases
directly to Manager, (ii) Borrower shall cause Manager and Operating Lessee to
deposit all amounts payable to Borrower or Operating Lessee pursuant to the
Management Agreement directly into the Collection Account, (iii) Borrower and
Operating Lessee shall pay or cause to be paid all Rents, Cash and Cash
Equivalents or other items of Operating Income not otherwise collected by
Manager within two Business Days after receipt thereof by Borrower, Operating
Lessee or its Affiliates directly into the Collection Account and, until so
deposited, any such amounts held by Borrower or Operating Lessee, shall be
deemed to be Account Collateral and shall be held in trust by it for the
benefit, and as the property, of Lender and shall not be commingled with any
other funds or property of Borrower, or Operating Lessee, (iv) other than the
Manager Accounts, there are no accounts other than the Collateral Accounts
maintained by Borrower, or Operating Lessee with respect to the Property or the
collection of Rents and credit card company receivables with respect to the
Property and (v) so long as the Loan shall be outstanding, neither Borrower,
Operating Lessee, nor any other Person shall open any other operating accounts
with respect to the Property or the collection of Rents or credit card company
receivables with respect to the Property, except for the Collateral Accounts and
the Manager Accounts; provided that, Borrower and Manager shall not be
prohibited from utilizing one or more separate accounts for the disbursement or
retention of funds that have been transferred to the Borrower’s Account pursuant
to Section 3.1.5.

3.1.9 Account Collateral and Remedies. (a) Upon the occurrence and during the
continuance of an Event of Default, without additional notice from Lender to
Borrower, (i) Lender may, in addition to and not in limitation of Lender’s other
rights, make any and all withdrawals from, and transfers between and among, the
Collateral Accounts as Lender shall determine in its sole and absolute
discretion to pay any Obligations; (ii) all Excess Cash Flow shall be retained
in the Holding Account or applicable Sub-Accounts, (iii) all payments to the
Mezzanine Lender pursuant to Section 3.1.5 shall immediately cease and
(iv) Lender may liquidate and transfer any amounts then invested in Permitted
Investments to the Collateral Accounts to which they relate or reinvest such
amounts in other Permitted Investments as Lender may reasonably determine is
necessary to perfect or protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce Lender’s rights and
remedies hereunder with respect to any Account Collateral or to preserve the
value of the Account Collateral.

(b) Upon the occurrence and during the continuance of an Event of Default,
Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s true
and lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of Borrower with respect to the Account
Collateral, and do in the name, place and stead of Borrower, all such acts,
things and deeds for and on behalf of and in the name of Borrower, which
Borrower could or might do or which Lender may deem necessary or desirable to
more fully vest in Lender the rights and remedies provided for herein and to
accomplish the purposes of this Agreement. The foregoing powers of attorney are
irrevocable and coupled with an interest. Upon the occurrence and during the
continuance of an Event of Default, Lender may perform or cause performance of
any such agreement, and any reasonable expenses of Lender incurred in connection
therewith shall be paid by Borrower as provided in Section 5.1.16.

 

44



--------------------------------------------------------------------------------

(c) Borrower hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind (except as expressly
required under the Loan Documents) in connection with this Agreement or the
Account Collateral. Borrower acknowledges and agrees that ten (10) Business
Days’ prior written notice of the time and place of any public sale of the
Account Collateral or any other intended disposition thereof shall be reasonable
and sufficient notice to Borrower within the meaning of the UCC.

3.1.10 Transfers and Other Liens. Borrower agrees that it will not (i) sell or
otherwise dispose of any of the Account Collateral except as may be expressly
permitted under the Loan Documents, or (ii) create or permit to exist any Lien
upon or with respect to all or any of the Account Collateral, except for the
Lien granted to Lender under this Agreement.

3.1.11 Reasonable Care. Beyond the exercise of reasonable care in the custody
thereof, Lender shall have no duty as to any Account Collateral in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any person or otherwise with respect
thereto. Lender shall be deemed to have exercised reasonable care in the custody
and preservation of the Account Collateral in its possession if the Account
Collateral is accorded treatment substantially equal to that which Lender
accords its own property, it being understood that Lender shall not be liable or
responsible for any loss or damage to any of the Account Collateral, or for any
diminution in value thereof, by reason of the act or omission of Lender, its
Affiliates, agents, employees or bailees, except to the extent that such loss or
damage results from Lender’s gross negligence or willful misconduct. In no event
shall Lender be liable either directly or indirectly for losses or delays
resulting from any event which may be the basis of an Excusable Delay, computer
malfunctions, interruption of communication facilities, labor difficulties or
other causes beyond Lender’s reasonable control or for indirect, special or
consequential damages except to the extent of Lender’s gross negligence or
willful misconduct. Notwithstanding the foregoing, Borrower acknowledges and
agrees that (i) Lender does not have custody of the Account Collateral,
(ii) Cash Management Bank has custody of the Account Collateral, (iii) the
initial Cash Management Bank was chosen by Borrower and (iv) Lender has no
obligation or duty to supervise Cash Management Bank or to see to the safe
custody of the Account Collateral.

3.1.12 Lender’s Liability. (a) Lender shall be responsible for the performance
only of such duties with respect to the Account Collateral as are specifically
set forth in this Section 3.1 or elsewhere in the Loan Documents, and no other
duty shall be implied from any provision hereof. Lender shall not be under any
obligation or duty to perform any act with respect to the Account Collateral
which would cause it to incur any expense or liability or to institute or defend
any suit in respect hereof, or to advance any of its own monies. Borrower shall
indemnify and hold Lender, its employees and officers harmless from and against
any loss, cost or damage (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Lender in connection with the transactions
contemplated hereby with respect to the Account Collateral (excluding losses on
Permitted Investments) except as such may be caused by the gross negligence or
willful misconduct of Lender, its employees, officers or agents.

 

45



--------------------------------------------------------------------------------

(b) Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by it in good faith to be genuine, and, in so acting, it may
be assumed that any person purporting to give any of the foregoing in connection
with the provisions hereof has been duly authorized to do so. Lender may consult
with counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by it
hereunder and in good faith in accordance therewith.

3.1.13 Continuing Security Interest. This Agreement shall create a continuing
security interest in the Account Collateral and shall remain in full force and
effect until payment in full of the Indebtedness; provided, however, such
security interest shall automatically terminate with respect to funds which were
duly deposited into Borrower’s Account in accordance with the terms hereof. Upon
payment in full of the Indebtedness, this security interest shall automatically
terminate without further notice from any party and Borrower shall be entitled
to the return, upon its request, of such of the Account Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof and Lender
shall execute such instruments and documents as may be reasonably requested by
Borrower to evidence such termination and the release of the Account Collateral.

IV. REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
Closing Date that:

4.1.1 Organization. Each Co-Borrower, Guarantor, Prime Lessee and Operating
Lessee is a limited liability company, and have been duly organized and is
validly existing and in good standing pursuant to the laws of the State of
Delaware with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Each of Borrower, Prime
Lessee and Operating Lessee has duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations. Collectively,
Borrower, Prime Lessee and Operating Lessee possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which each is now
engaged, and the sole business of Borrower is the ownership of the Property. The
organizational structure of Borrower upon the closing is accurately depicted by
the schematic diagram attached hereto as Exhibit H-1. Borrower shall not itself,
and shall not permit Prime Lessee or Operating Lessee to, change its name,
identity, corporate structure or jurisdiction of organization unless it shall
have given Lender seven (7) days prior written notice of any such change and
shall have taken all steps reasonably requested by Lender to grant, perfect,
protect and/or preserve the security interest granted hereunder to Lender.

4.1.2 Proceedings. Each of Borrower, Prime Lessee, Operating Lessee, and
Guarantor, has full power to and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by, or on behalf of, each of Borrower, Prime Lessee, Operating
Lessee, and Guarantor, as applicable, and constitute legal, valid and binding
obligations of Borrower, Prime Lessee, Operating Lessee, and Guarantor, as

 

46



--------------------------------------------------------------------------------

applicable, enforceable against Borrower, Prime Lessee, Operating Lessee, and
Guarantor, as applicable, in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower, Prime Lessee, Operating Lessee, and
Guarantor, as applicable, will not conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance (other than pursuant
to the Loan Documents) upon any of the property or assets of Borrower, Prime
Lessee, Operating Lessee, and Guarantor, pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement or other
agreement or instrument to which Borrower, Prime Lessee, Operating Lessee, and
Guarantor, is a party or by which any of Borrower’s, Prime Lessee’s, Operating
Lessee’s, and Guarantor’s, property or assets is subject (unless consents from
all applicable parties thereto have been obtained), nor will such action result
in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower,
Prime Lessee, Operating Lessee, and Guarantor, of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

4.1.4 Litigation. There are no lawsuits, administrative proceedings, arbitration
proceedings, or other such legal proceedings that have been filed and served
upon Borrower (or with respect to which Borrower has otherwise received proper
notice) or, to the Best of Borrower’s Knowledge, otherwise pending or threatened
against or affecting Borrower, Prime Lessee, Operating Lessee, or the Property
whose outcome, if determined against Borrower, Prime Lessee, Operating Lessee,
or the Property, would have a Material Adverse Effect. To the Best of Borrower’s
Knowledge, Schedule I includes each pending action against Borrower, Prime
Lessee, Operating Lessee, or otherwise affecting the Property that involves a
claim or claims for either (a) monetary damages exceeding $250,000, or
(b) injunctive relief or other equitable remedy that could have a Material
Adverse Effect, excluding: (i) actions for monetary damages only that have been
tendered to, and accepted without reservation of rights by, the liability
insurance carrier for the Property, (ii) worker’s compensation claims, and
(iii) any proceedings by employees working at the Property where the amount
claimed in such proceeding is less than $250,000; to the Best of Borrower’s
Knowledge, the aggregate amount of such claims described in subclause (iii) of
this sentence is less than $1,000,000.

4.1.5 Agreements. Neither Borrower, Prime Lessee nor Operating Lessee is a party
to any agreement or instrument or subject to any restriction which is reasonably
likely to have a Material Adverse Effect. Neither Borrower, Prime Lessee nor
Operating Lessee is in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party or by which Borrower, Prime
Lessee, Operating Lessee, or the Property is bound, which default is reasonably
likely to have a Material Adverse Effect. Neither Borrower, Prime Lessee nor
Operating Lessee has any material financial obligation (contingent or otherwise)
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which Borrower, Prime Lessee or Operating Lessee is a party or
by which

 

47



--------------------------------------------------------------------------------

Borrower, Prime Lessee, Operating Lessee, or the Property is otherwise bound,
other than (a) obligations incurred in the ordinary course of the operation of
the Property, including membership programs disclosed in writing to Lender on or
prior to the date hereof, and (b) obligations under the Loan Documents.

4.1.6 Title. Borrower has good, marketable and insurable fee simple title and/or
leasehold title, as applicable, to the Land and the Improvements, free and clear
of all Liens whatsoever except the Permitted Encumbrances, such other Liens as
are permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents. Borrower or Operating Lessee, as applicable, has good and marketable
title to the remainder of the Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances. The Security Instrument, when properly
recorded in the appropriate records, and Accommodation Security Documents,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first mortgage
lien on the Land and the Improvements, subject only to Permitted Encumbrances
and (b) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to any applicable Permitted
Encumbrances. Except as may be indicated in and insured over by the Title
Policy, to the Best of Borrower’s Knowledge, there are no claims for payment for
work, labor or materials affecting the Property which are or may become a lien
prior to, or of equal priority with, the Liens created by the Loan Documents.
Borrower represents and warrants that none of the Permitted Encumbrances will
have a Material Adverse Effect. Borrower shall preserve its right, title and
interest in and to the Property for so long as the Note remains outstanding and
will warrant and defend same and the validity and priority of the Lien hereof
from and against any and all claims whatsoever other than the Permitted
Encumbrances.

4.1.7 No Bankruptcy Filing. None of Borrower, Prime Lessee, Operating Lessee, or
Guarantor, is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of such entity’s assets or property, and Borrower has no knowledge
of any Person contemplating the filing of any such petition against Borrower or
against Prime Lessee, Operating Lessee or any Guarantor.

4.1.8 Full and Accurate Disclosure. To the Best of Borrower’s Knowledge, no
statement of fact made by Borrower in this Agreement or in any of the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading. There is no fact presently known to Borrower which has not been
disclosed which has a Material Adverse Effect, or to the Best of Borrower’s
Knowledge could reasonably be expected to have a Material Adverse Effect.

4.1.9 All Property. The Property constitutes all of the real property, personal
property, equipment and fixtures currently (i) owned or leased by Borrower,
Prime Lessee or Operating Lessee or (ii) used in the operation of the business
located on the Property, other than items owned by Manager or any Tenants
(excluding items owned by Prime Lessee or Operating Lessee).

 

48



--------------------------------------------------------------------------------

4.1.10 ERISA. (a) Borrower does not maintain or contribute to and is not
required to contribute to, an “employee benefit plan” as defined by Section 3(3)
of ERISA, which is subject to Title IV of ERISA (other than a “multiemployer
plan” as defined by Section 3(37) of ERISA), and Borrower (i) has no knowledge
of any material liability which has been incurred or is expected to be incurred
by Borrower which is reasonably likely to result in a Material Adverse Effect
and is or remains unsatisfied for any taxes or penalties or unfunded
contributions with respect to any “employee benefit plan” or any “plan,” within
the meaning of Section 4975(e)(1) of the Internal Revenue Code or any other
benefit plan (other than a “multiemployer plan”) maintained, contributed to, or
required to be contributed to by Borrower or by any entity that is under common
control with Borrower within the meaning Section 4001(a)(14) of ERISA (each, an
“ERISA Affiliate”) (each, a “Plan”) or any plan that would be a Plan but for the
fact that it is a multiemployer plan within the meaning of ERISA Section 3(37);
and (ii) has made and shall continue to make when due all required contributions
to all such Plans (other than Plans relating to ERISA Affiliates), if any, where
the failure to so contribute is reasonably likely to result in a Material
Adverse Effect. Each such Plan (other than Plans relating to ERISA Affiliates),
if any, has been and will be administered in material compliance with its terms
and the applicable provisions of ERISA, the Internal Revenue Code, and any other
applicable federal or state law; and no action shall be taken or fail to be
taken that would result in the disqualification or loss of tax-exempt status of
any such Plan intended to be qualified and/or tax exempt; and

(b) With respect to any “multiemployer plan,” (i) Borrower has not, since
September 26, 1980, made or suffered a “complete withdrawal” or a “partial
withdrawal,” as such terms are respectively defined in Sections 4203 and 4205 of
ERISA, (ii) Borrower has made and shall continue to make when due all required
contributions to all such “multiemployer plans” and (iii) no ERISA Affiliate
has, since September 26, 1980, made or suffered a “complete withdrawal” or a
“partial withdrawal,” as such terms are respectively defined in Sections 4203
and 4205 of ERISA which withdrawal is reasonably expected to have a Material
Adverse Effect.

(c) Borrower is not an employee benefit plan, as defined in Section 3(3) of
ERISA, whether or not subject to Title I of ERISA, none of the assets of
Borrower constitutes or will constitute plan assets of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101 and transactions by or with
Borrower are not subject to similar laws regulating investment of, and fiduciary
obligations with respect to, plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code currently in effect (“Similar Laws”), which
prohibit or otherwise restrict the transactions contemplated by this Agreement.

4.1.11 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes except where the failure to
so comply is not reasonably expected to result in a Material Adverse Effect. To
the Best of Borrower’s Knowledge, neither Borrower, Prime Lessee nor Operating
Lessee is in default or in violation of any order, writ, injunction, decree or
demand of any Governmental Authority. To the Best of Borrower’s Knowledge, there
has not been committed by Borrower, Prime Lessee or Operating Lessee any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents.

 

49



--------------------------------------------------------------------------------

4.1.12 Financial Information. To the Best of Borrower’s Knowledge, all financial
data including, without limitation, the statements of cash flow and income and
operating expense, that have been delivered by or on behalf of Borrower to
Lender in respect of the Property (i) are true, complete and correct in all
material respects, (ii) fairly represent the financial condition of the Property
as of the date of such reports, and (iii) to the extent prepared or audited by
an independent certified public accounting firm, have been prepared in
accordance with GAAP throughout the periods covered, except as disclosed
therein. Neither Borrower, Prime Lessee nor Operating Lessee has any material
contingent liabilities, liabilities for delinquent taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and could reasonably be expected to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements and operating statements. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower, Prime Lessee or Operating Lessee
from that set forth in said financial statements.

4.1.13 Condemnation. No Condemnation has been commenced or, to the Best of
Borrower’s Knowledge, is contemplated with respect to all or any portion of the
Property.

4.1.14 Federal Reserve Regulations. None of the proceeds of the Loan will be
used for the purpose of purchasing or carrying any “margin stock” as defined in
Regulation U, Regulation X or Regulation T or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
“margin stock” or for any other purpose which might constitute this transaction
a “purpose credit” within the meaning of Regulation U or Regulation X. As of the
Closing Date, Borrower does not own any “margin stock.”

4.1.15 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. To the Best of
Borrower’s Knowledge, all utilities necessary to the existing use of the
Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property. All roads necessary for
the use of the Property for its current purposes have been completed and, if
necessary, dedicated to public use.

4.1.16 Not a Foreign Person. Borrower is not a foreign person within the meaning
of § 1445(f)(3) of the Code.

4.1.17 Separate Lots. The Property is comprised of one (1) or more contiguous
parcels which constitute a separate tax lot or lots and does not constitute or
include a portion of any other tax lot not a part of the Property.

4.1.18 Assessments. To the Best of Borrower’s Knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

50



--------------------------------------------------------------------------------

4.1.19 Enforceability. The Loan Documents are not subject to any existing right
of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law)), and Borrower has not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

4.1.20 No Prior Assignment. There are no prior sales, transfers or assignments
of the Leases or any portion of the Rents due and payable or to become due and
payable which are presently outstanding following the funding of the Loan, other
than those being terminated or assigned to Lender concurrently herewith.

4.1.21 Insurance. Borrower has obtained and has delivered to Lender certified
copies or certificates of all insurance policies required under this Agreement,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Borrower has not, and to the Best of Borrower’s Knowledge no
Person has, done by act or omission anything which would impair the coverage of
any such policy.

4.1.22 Use of Property. The Property is used exclusively for hotel purposes and
other appurtenant and related uses.

4.1.23 Certificate of Occupancy; Licenses. To the Best of Borrower’s Knowledge,
all material certifications, permits, licenses (including, without limitation, a
license to serve alcohol on the Property) and approvals, including without
limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property for hotel
purposes (collectively, the “Licenses”), have been obtained and are in full
force and effect. Borrower shall keep and maintain all Licenses necessary for
the operation of the Property for hotel purposes. The use being made of the
Property is in conformity with the certificate of occupancy issued for the
Property.

4.1.24 Flood Zone. Except as may be shown on the Survey with respect to portions
of the Improvements other than buildings and enclosed structures, none of the
Improvements on the Property are located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards.

4.1.25 Physical Condition. To the Best of Borrower’s Knowledge and except as
expressly disclosed in the Physical Conditions Report, the Property, including,
without limitation, all buildings, Improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to the Best of Borrower’s
Knowledge and except as disclosed in the Physical Conditions Report, there
exists no structural or other material defects or damages in or to the Property,
whether latent or otherwise, and Borrower has not received any written notice
from any insurance company or bonding company of any defects or inadequacies in
the Property, or any part thereof, which

 

51



--------------------------------------------------------------------------------

would adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

4.1.26 Boundaries. To the Best of Borrower’s Knowledge and except as disclosed
on the Survey, all of the Improvements lie wholly within the boundaries and
building restriction lines of the Real Property, and no improvements on
adjoining properties encroach upon the Real Property, and no easements or other
encumbrances upon the Real Property encroach upon any of the Improvements, so as
to have a Material Adverse Effect on the value or marketability of the Real
Property except those which are insured against by the Title Policy.

4.1.27 Leases. The Property is not subject to any Leases other than the Prime
Lease, the Sublease and the Leases described in the certified rent roll
delivered in connection with the origination of the Loan. Such certified rent
roll is true, complete and correct in all material respects as of the date set
forth therein. No Person has any possessory interest in the Property or right to
occupy the same (other than typical short-term occupancy rights of hotel guests
which are not the subject of a written agreement) except under and pursuant to
the provisions of the Leases. The current Leases are in full force and effect
and to the Best of Borrower’s Knowledge, there are no material defaults
thereunder by either party (other than as expressly disclosed on the certified
rent roll delivered to Lender or the Tenant estoppel certificates delivered to
Lender in connection with the closing of the Loan) and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute material defaults thereunder. No Rent has been paid more than one
(1) month in advance of its due date, except as disclosed in the Tenant estoppel
certificates delivered to Lender in connection with the closing of the Loan.
There has been no prior sale, transfer or assignment, hypothecation or pledge by
Borrower of any Lease or of the Rents received therein, which will be
outstanding following the funding of the Loan, other than those being assigned
to Lender concurrently herewith. No Tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the property
of which the leased premises are a part.

4.1.28 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid and the granting
and recording of the Security Instrument and the UCC financing statements
required to be filed in connection with the Loan. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid, and, under current Legal Requirements, the
Security Instrument is enforceable against Borrower in accordance with its terms
by Lender (or any subsequent holder thereof) subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law.

4.1.29 Single Purpose Entity/Separateness. (a) Borrower hereby represents,
warrants and covenants that each of Operating Lessee, Prime Lessee, Borrower and

 

52



--------------------------------------------------------------------------------

Mezzanine Borrower is and has been, since the date of its respective formation,
a Single Purpose Entity and has not, since the date of its respective formation,
conducted any business and owned any property whatsoever, except as specifically
described in the Non-Consolidation Opinion.

(b) All of the assumptions made in the Non-Consolidation Opinion, including, but
not limited to, any exhibits attached thereto and any certificates delivered by
Borrower in connection with the issuance of the Non-Consolidation Opinion, are
true and correct in all respects and any assumptions made in any subsequent
non-consolidation opinion delivered in connection with the Loan Documents (an
“Additional Non-Consolidation Opinion”), including, but not limited to, any
exhibits attached thereto, are true and correct in all material respects.
Borrower has complied with all of the assumptions made with respect to it in the
Non-Consolidation Opinion. To the Best of Borrower’s Knowledge, each entity
other than Borrower with respect to which an assumption shall be made in any
Additional Non-Consolidation Opinion will have complied and will comply with all
of the assumptions made with respect to it in any Additional Non-Consolidation
Opinion.

4.1.30 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Manager is not an Affiliate of Borrower.

4.1.31 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.32 Intentionally Deleted.

4.1.33 Tax Filings. Borrower has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and has
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Borrower.

4.1.34 Solvency/Fraudulent Conveyance. Borrower (a) has not entered into the
transaction contemplated by this Agreement or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) has received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its Debts as such Debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur Debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).

 

53



--------------------------------------------------------------------------------

4.1.35 Investment Company Act. Borrower is not (a) an investment company or a
company Controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended, (b) a holding company or a
subsidiary company of a holding company or an affiliate of either a holding
company or a subsidiary company within the mean of the Public Utility Holding
Company Act of 1935, as amended or (c) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money.

4.1.36 Interest Rate Cap Agreement. The Interest Rate Cap Agreement is in full
force and effect and enforceable against Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws generally affecting
the enforcement of creditors’ rights and subject as to enforceability to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

4.1.37 Labor. Except as described on Schedule I, no work stoppage, labor strike,
slowdown or lockout is pending or threatened by employees and other laborers at
the Property. Except as described on Schedule I, neither Borrower, Prime Lessee,
nor Operating Lessee (i) is involved in or, to the Best of Borrower’s Knowledge,
threatened with any material labor dispute, material grievance or litigation
relating to labor matters involving any employees and other laborers at the
Property, including, without limitation, violation of any federal, state or
local labor, safety or employment laws (domestic or foreign) and/or charges of
unfair labor practices or discrimination complaints, (ii) to the Best of
Borrower’s Knowledge, has engaged with respect to the Property, in any unfair
labor practices within the meaning of the National Labor Relations Act or the
Railway Labor Act, or (iii) is a party to, or bound by, any existing collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property.

4.1.38 Brokers. Neither Borrower nor, to the Best of Borrower’s Knowledge,
Lender has dealt with any broker or finder with respect to the loan transactions
contemplated by the Loan Documents and neither party has done any acts, had any
negotiations or conversations, or made any agreements or promises which will in
any way create or give rise to any obligation or liability for the payment by
either party of any brokerage fee, charge, commission or other compensation to
any Person with respect to the transactions contemplated by the Loan Documents.
Borrower covenants and agrees that it shall pay as and when due any and all
brokerage fees, charges, commissions or other compensation or reimbursement due
to any broker of Borrower with respect to the transactions contemplated by the
Loan Documents. Borrower and Lender shall each indemnify and hold harmless the
other from and against any loss, liability, cost or expense, including any
judgments, attorneys’ fees, or costs of appeal, incurred by the other party and
arising out of or relating to any claim for brokerage commissions or finder’s
fees alleged to be due as a result of the indemnifying party’s agreements or
actions. The provisions of this Section 4.1.38 shall survive the expiration and
termination of this Agreement and the payment of the Indebtedness.

4.1.39 No Other Debt. Borrower has not borrowed or received debt financing that
has not been heretofore repaid in full, other than the Permitted Debt.

 

54



--------------------------------------------------------------------------------

4.1.40 Taxpayer Identification Number. Borrower’s Federal taxpayer
identification numbers are 20-5432891 (SHR Scottsdale X, L.L.C.) and 20-5432996
(SHR Scottsdale Y, L.L.C.).

4.1.41 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) None of Borrower or any Person who owns any equity interest in or Controls
Borrower or, to the Best of Borrower’s Knowledge, Guarantor or Ultimate Equity
Owners, currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and Borrower has implemented procedures to ensure that no
Person who now or hereafter owns any equity interest in Borrower, Ultimate
Equity Owners or Guarantor is a Prohibited Person or Controlled by a Prohibited
Person, and (ii) none of Borrower, Ultimate Equity Owners or Guarantor is in
violation of any Legal Requirements relating to anti-money laundering or
anti-terrorism, including, without limitation, Legal Requirements related to
transacting business with Prohibited Persons or the requirements of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the related
regulations issued thereunder, including temporary regulations, all as amended
from time to time.

4.1.42 Knowledge Qualifications. Borrower represents that Scott Dalecio, Claude
Brock, Eric Resnick and Peter McDermott are in a position to have meaningful
knowledge with respect to the matters set forth in the Loan Documents which have
been qualified to the knowledge of such Persons.

4.1.43 Leases. Borrower represents that it has heretofore delivered to Lender
true and complete copies of all Leases and any and all amendments or
modifications thereof.

4.1.44 FF&E. Manager is reserving for FF&E on a monthly basis in accordance with
the terms of the Management Agreement not less than an amount equal to four
percent (4%) of gross revenues with respect to the Property; such reserves are
maintained in the Manager FF&E Reserve Account (subject to disbursements
therefrom as permitted by the Management Agreement).

4.1.45 Ground Lease. Borrower hereby represents and warrants to Lender the
following with respect to the Ground Lease:

(a) Recording; Modification. A memorandum of the Ground Lease has been duly
recorded. The Ground Lease permits the interest of Borrower to be encumbered by
a mortgage. Except as described in the definition of “Ground Lease”, there have
not been amendments or modifications to the terms of the Ground Lease since its
recordation. Assuming compliance by Lender with Section 15.2 of the Ground
Lease, the Ground Lease may not be canceled, surrendered or modified without the
prior written consent of Lender.

(b) No Liens. Except for the Permitted Encumbrances, Borrower’s interest in the
Ground Lease is not subject to any Liens or encumbrances superior to, or of
equal priority with, the related Security Instrument other than the ground
lessor’s related fee interest.

 

55



--------------------------------------------------------------------------------

(c) Ground Lease Assignable. After Lender complies with Section 15.2 of the
Ground Lease, any sale of the Ground Lease and of the leasehold estate created
thereby in any proceeding for the foreclosure of the Security Instrument shall
be deemed to be a permitted sale, transfer or assignment of the Ground Lease and
of the leasehold estate created thereby.

(d) Default. As of the date hereof, the Ground Lease is in full force and effect
and no default has occurred under the Ground Lease and there is no existing
condition which, but for the passage of time or the giving of notice, could
result in a default under the terms of the Ground Lease.

(e) Notice. Assuming compliance by Lender with Section 15.2 of the Ground Lease,
the Ground Lease requires the ground lessor to give Lender notice of any default
by Borrower to Lender as well as notice of termination of the Ground Lease.

(f) Cure. Assuming compliance by Lender with Section 15.2 of the Ground Lease,
Lender is permitted the opportunity to cure any default under the Ground Lease
as set forth in Section 15.4 of the Ground Lease.

(g) Term. The Ground Lease has a term which extends not less than ten (10) years
beyond the Maturity Date.

(h) New Lease. Assuming compliance by Lender with Section 15.2 of the Ground
Lease, the Ground Lease requires the ground lessor to enter into a new lease
with Lender upon termination of the Ground Lease by reason of a default by
ground lessee thereunder in the event of compliance with the provisions of
Section 15.12 of the Ground Lease.

(i) Insurance Proceeds. Under the terms of the Ground Lease and the Security
Instrument, taken together, any related insurance and condemnation proceeds will
be applied either to the repair or restoration of all or part of the Ground
Lease Property, with Lender having the right to hold and disburse the proceeds
as the repair or restoration progresses, or to the payment of the outstanding
principal balance of the Loan together with any accrued interest thereon.

(j) Subleasing. The Ground Lease does not impose any restrictions on subleasing
other than a “sublet in whole” as is more fully set forth in Article XIII of the
Ground Lease.

4.1.46 TIC. The TIC Agreement is in full force and effect and no default has
occurred and there is no condition existing which, but for the passage of time
or the giving of notice, or both, could result in a default under the terms of
the TIC Agreement. Borrower has delivered to Lender a true and correct copy of
the TIC Agreement.

4.1.47 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date of the funding of the Loan and survive for so long
as any amount remains owing to Lender under this Agreement or any of the other
Loan Documents by Borrower or Guarantor unless a longer survival period is
expressly stated in a Loan Document with respect to a specific representation

 

56



--------------------------------------------------------------------------------

or warranty, in which case, for such longer period. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

V. BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of this Agreement and the Security Instrument in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender to comply with and to cause
Prime Lessee and Operating Lessee to comply with, the following covenants, and
in such connection, references in this Article V to Borrower shall alternatively
mean Prime Lessee or Operating Lessee, as the context may require:

5.1.1 Performance by Borrower. Borrower shall observe, perform and fulfill each
and every covenant, term and provision of each Loan Document executed and
delivered by, or applicable to, Borrower, in accordance with the provisions of
each Loan Document, and shall not enter into or otherwise suffer or permit any
amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, Borrower, as applicable,
without the prior written consent of Lender.

5.1.2 Existence; Compliance with Legal Requirements; Insurance. Subject to
Borrower’s right of contest pursuant to Section 7.3, Borrower shall comply and
cause the Property to be in compliance with all Legal Requirements applicable to
the Borrower, Manager and the Property and the uses permitted upon the Property.
Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises necessary to comply with all Legal Requirements applicable to it and
the Property. There shall never be committed by Borrower, and Borrower shall not
knowingly permit any other Person in occupancy of or involved with the operation
or use of the Property to commit, any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit, knowingly permit or suffer to exist any act or omission
affording such right of forfeiture. Borrower shall at all times maintain,
preserve and protect all material franchises and trade names and preserve all
the remainder of its property used in the conduct of its business and shall keep
the Property in good working order and repair, and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully set forth in the
Security Instrument. Borrower shall keep the Property insured at all times to
such extent and against such risks, and maintain liability and such other
insurance, as set forth in this Agreement.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower which, if determined adversely to Borrower, would have a Material
Adverse Effect.

 

57



--------------------------------------------------------------------------------

5.1.4 Single Purpose Entity. (a) Borrower shall remain a Single Purpose Entity.

(b) Except as permitted by the Loan Documents, Borrower shall continue to
maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. None of the funds of Borrower
will be commingled with the funds of any other Affiliate.

(c) To the extent that Borrower shares the same officers or other employees as
any of its Affiliates, the salaries of and the expenses related to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees.

(d) To the extent that Borrower jointly contracts with any of its Affiliates to
do business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing shall be allocated fairly among such entities, and
each such entity shall bear its fair share of such costs. To the extent that
Borrower contracts or does business with vendors or service providers where the
goods and services provided are partially for the benefit of any other Person,
the costs incurred in so doing shall be fairly allocated to or among such
entities for whose benefit the goods and services are provided, and each such
entity shall bear its fair share of such costs. All material transactions
between (or among) Borrower and any of its Affiliates shall be conducted on
substantially the same terms (or on more favorable terms for Borrower) as would
be conducted with third parties.

(e) To the extent that Borrower or any of its Affiliates have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses.

(f) Borrower shall conduct its affairs strictly in accordance with its
organizational documents, and observe all necessary, appropriate and customary
corporate, limited liability company or partnership formalities, as applicable,
including, but not limited to, obtaining any and all consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, without limitation, payroll and
intercompany transaction accounts.

(g) In addition, Borrower shall: (i) maintain books and records separate from
those of any other Person; (ii) maintain its assets in such a manner that it is
not more costly or difficult to segregate, identify or ascertain such assets;
(iii) hold regular meetings of its board of directors, shareholders, partners or
members, as the case may be, and observe all other corporate, partnership or
limited liability company, as the case may be, formalities; (iv) hold itself out
to creditors and the public as a legal entity separate and distinct from any
other entity; (v) prepare separate tax returns and financial statements, or if
part of a consolidated group, then it will be shown as a separate member of such
group; (vi) transact all business with its Affiliates on an arm’s-length basis
and pursuant to enforceable agreements; (vii) conduct business in its name and
use separate stationery, invoices and checks; (viii) not commingle its assets or
funds with those of any other Person; and (ix) not assume, guarantee or pay the
debts or obligations of any other Person.

 

58



--------------------------------------------------------------------------------

5.1.5 Consents. If Borrower is a corporation, the board of directors of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of directors unless all of the directors, including
the Independent Directors, shall have participated in such vote if such vote
relates to a Material Action (as such term is defined in the Borrower’s
organizational documents). If Borrower is a limited liability company, (a) if
such Person is managed by a board of managers, the board of managers of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of managers unless all of the managers, including
the Independent Managers, shall have participated in such vote if such vote
relates to a Material Action (as such term is defined in the Borrower’s
organizational documents), (b) if such Person is not managed by a board of
managers, the members of such Person may not take any action requiring the
affirmative vote of 100% of the members of such Person unless all of the
members, including the Independent Members, shall have participated in such vote
if such vote relates to a Material Action (as such term is defined in the
Borrower’s organizational documents). An affirmative vote of 100% of the
directors, board of managers or members, as applicable, including without
limitation the Independent Directors, of Borrower shall be required to (i) file
a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings or to authorize Borrower to do so or (ii) file an involuntary
bankruptcy petition against any Close Affiliate. Furthermore, Borrower’s
formation documents shall expressly state that for so long as the Loan is
outstanding, Borrower shall not be permitted to (i) dissolve, liquidate,
consolidate, merge or sell all or substantially all of Borrower’s assets other
than in connection with the repayment of the Loan or (ii) engage in any other
business activity and such restrictions shall not be modified or violated for so
long as the Loan is outstanding.

5.1.6 Access to Property. Borrower shall permit agents, representatives and
employees of Lender and the Rating Agencies to inspect the Property or any part
thereof during normal business hours on Business Days upon reasonable advance
notice.

5.1.7 Notice of Default. Borrower shall promptly advise Lender (a) of any event
or condition that has or is likely to have a Material Adverse Effect and (b) of
the occurrence of any Default or Event of Default of which Borrower has
knowledge.

5.1.8 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which would reasonably be expected to affect in any material adverse
way the rights of Lender hereunder or under any of the other Loan Documents and,
in connection therewith, permit Lender, at its election, to participate in any
such proceedings which may have a Material Adverse Effect.

5.1.9 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required, under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

59



--------------------------------------------------------------------------------

5.1.10 Insurance. (a) Borrower shall cooperate with Lender in obtaining for
Lender the benefits of any Proceeds lawfully or equitably payable in connection
with the Property, and Lender shall be reimbursed for any expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements)
out of such Proceeds.

(b) Borrower shall comply with all Insurance Requirements and shall not bring or
keep or permit to be brought or kept any article upon any of the Property or
cause or permit any condition to exist thereon which would be prohibited by any
Insurance Requirement, or would invalidate insurance coverage required hereunder
to be maintained by Borrower on or with respect to any part of the Property
pursuant to Section 6.1.

5.1.11 Further Assurances; Separate Notes. (a) Borrower shall execute and
acknowledge (or cause to be executed and acknowledged) and deliver to Lender all
documents, and take all actions, reasonably required by Lender from time to time
to confirm the rights created or now or hereafter intended to be created under
this Agreement and the other Loan Documents and any security interest created or
purported to be created thereunder, to protect and further the validity,
priority and enforceability of this Agreement and the other Loan Documents, to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents, or
otherwise carry out the purposes of the Loan Documents and the transactions
contemplated thereunder. At any time after the Closing Date, Borrower agrees
that it shall, upon request, reasonably cooperate with Lender in connection with
any request by Lender to reallocate the LIBOR Margin among the Notes or to sever
the Note into two (2) or more separate substitute or component notes in an
aggregate principal amount equal to the Principal Amount and to reapportion the
Loan among such separate substitute notes, including, without limitation, by
executing and delivering to Lender new substitute or component notes to replace
the Note, amendments to or replacements of existing Loan Documents to reflect
such severance and/or Opinions of Counsel with respect to such substitute or
component notes, amendments and/or replacements, provided that Borrower shall
bear no costs or expenses in connection therewith (other than administrative
costs and expenses of Borrower and legal fees of counsel to the Borrower and
Guarantor), and the holders of such substitute or component notes shall
designate a lead lender or agent for such holders to whom Borrower may direct
all communications with respect to the Loan. Any such substitute or component
notes may have varying principal amounts and economic terms, provided, however,
that (i) the maturity date of any such substitute or component notes shall be
the same as the scheduled Maturity Date of the Note immediately prior to the
issuance of such substitute notes, (ii) the substitute notes shall provide for
amortization of the Principal Amount on a weighted average basis over a period
not less than the amortization period provided under the Note, if any,
immediately prior to the issuance of the substitute notes, (iii) the weighted
average LIBOR Margin for the term of the substitute notes shall not exceed the
LIBOR Margin under the Note immediately prior to the issuance of such substitute
notes; and (iv) the economics of the Loan, taken as a whole, shall not change in
a manner which is adverse to Borrower. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply payment of all sums due
under such substitute notes in such order and priority as Lender shall elect in
its sole and absolute discretion.

(b) No Securitization shall occur prior to March 1, 2007. Borrower further
agrees that if, in connection with the Securitization, it is determined by the
Rating Agencies that

 

60



--------------------------------------------------------------------------------

a portion of the Securitization would not receive an “investment grade” rating
unless the principal amount of the Loan were to be decreased and, as a result,
the principal amount of the Loan is decreased, then (i) the Borrower shall take
all actions as are necessary to effect the “resizing”, including the
reallocation of the LIBOR Margin of the Mezzanine Loan and the Loan, (ii) the
Borrower shall cause the Mezzanine Borrower to comply with its agreements to
effect a “resizing”, and (iii) Lender shall on the date of the “resizing” of the
Loan lend to the Mezzanine Borrower (by way of a reallocation of the principal
amount of the Loan and the Mezzanine Loan) such additional amount equal to the
amount of the principal reduction of the Loan (without Prepayment Fee or
penalty) provided that Borrower and the Mezzanine Borrower execute and deliver
any and all necessary amendments or modifications to the Loan Documents and the
Mezzanine Loan Documents. In addition, Borrower and Lender agree that if, in
connection with the Securitization, it is determined by the Rating Agencies
that, if the principal amount of the Mezzanine Loan were to be decreased and, as
a result the principal amount of the Loan were increased, more “investment
grade” rated securities could be issued, then (i) if “resizing” to decrease the
size of the Mezzanine Loan and increase the size of the Loan is provided for in
the Mezzanine Loan Documents, each of them shall take all actions provided for
in the documentation for the Loan as are necessary to effect the “resizing” of
the Loan and the Mezzanine Loan, (ii) Borrower shall cause the Mezzanine
Borrower to comply with its agreements to effect a “resizing” and (iii) Lender
shall on the date of the “resizing” of the Loan lend to the Borrower (by way of
a reallocation of the principal amount of the Loan and the Mezzanine Loan) an
additional amount equal to the amount of principal reduction of the Mezzanine
Loan, provided that Borrower and the Mezzanine Borrower execute and deliver any
and all necessary modifications to the Loan Documents and Mezzanine Loan
Documents. In connection with the foregoing, Borrower agrees, at Lender’s sole
cost and expense other than with respect to (1) Borrower’s, Prime Lessee’s,
Operating Lessee’s, the Guarantor’s, each Ultimate Equity Owners’ and their
Affiliate’s counsel fees and (2) if the principal amount of the Loan is
increased, an endorsement to the Title Policy reflecting an increase in the
insured amount thereunder which shall be at Borrower’s sole cost and expense, to
execute and deliver such documents and other agreements reasonably required by
Mezzanine Lender and/or Lender to “re-size” the Loan and the Mezzanine Loan,
including, without limitation, an amendment to this Agreement, the Note, the
Security Instrument and the other Loan Documents. Borrower agrees to reimburse
Lender for all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by Lender in connection with any
“resizing” of the Loan. Notwithstanding the foregoing, Lender agrees that any
“resizing” of the Loan and the Mezzanine Loan shall not change the economics of
the Loan and the Mezzanine Loan taken as a whole in a manner which is adverse to
Borrower .

(c) In addition, Borrower shall, at Borrower’s sole cost and expense:

(i) furnish to Lender, to the extent not otherwise already furnished to Lender
and reasonably acceptable to Lender, all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents;

(ii) execute and deliver, from time to time, such further instruments
(including, without limitation, delivery of any financing statements under the
UCC) as may be reasonably requested by Lender to confirm the Lien of the
Security Instrument on any Building Equipment, Operating Asset or any
Intangible;

 

61



--------------------------------------------------------------------------------

(iii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary to evidence,
preserve and/or protect the collateral at any time securing or intended to
secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require;

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the carrying out of the terms and conditions of this
Agreement and the other Loan Documents, as Lender shall reasonably require from
time to time; and

(v) cause its New York counsel to re-issue the New York opinion delivered on the
date hereof (in identical form and without updating) in favor of a trustee in a
Securitization if such trustee is different that the trustee currently listed in
such opinion.

5.1.12 Mortgage Taxes. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender.

5.1.13 Operation. Borrower shall, and shall cause Manager to, (i) promptly
perform and/or observe all of the covenants and agreements required to be
performed and observed by it under the Management Agreement and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any “event of default” under the Management
Agreement of which it is aware; (iii) enforce in a commercially reasonable
manner the performance and observance of all of the covenants and agreements
required to be performed and/or observed by the Manager under the Management
Agreement.

5.1.14 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing under
the laws of the State in which the Property is located and as and to the extent
required for the ownership, maintenance, management and operation of the
Property.

5.1.15 Title to the Property. Borrower shall warrant and defend (a) its title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the
Liens of the Security Instrument, the Assignment of Leases and this Agreement on
the Property, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and court costs) incurred by Lender if an
interest in the Property, other than as permitted hereunder, is claimed by
another Person.

5.1.16 Costs of Enforcement. In the event (a) that this Agreement or the
Security Instrument is foreclosed upon in whole or in part or that this
Agreement or the Security

 

62



--------------------------------------------------------------------------------

Instrument is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any security agreement prior to or
subsequent to this Agreement in which proceeding Lender is made a party, or a
mortgage prior to or subsequent to the Security Instrument in which proceeding
Lender is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower or any of its constituent
Persons or an assignment by Borrower or any of its constituent Persons for the
benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all costs of collection and defense, including
reasonable attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

5.1.17 Estoppel Statement. (a) Borrower shall, from time to time, upon thirty
(30) days’ prior written request from Lender, execute, acknowledge and deliver
to the Lender, an Officer’s Certificate, stating that this Agreement and the
other Loan Documents are unmodified and in full force and effect (or, if there
have been modifications, that this Agreement and the other Loan Documents are in
full force and effect as modified and setting forth such modifications), stating
the amount of accrued and unpaid interest and the outstanding principal amount
of the Note and containing such other information, qualified to the Best of
Borrower’s Knowledge, with respect to the Borrower, the Property and the Loan as
Lender shall reasonably request. The estoppel certificate shall also state
either that no Default exists hereunder or, if any Default shall exist
hereunder, specify such Default and the steps being taken to cure such Default.

(b) Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days of Lender’s request, tenant estoppel certificates from
each Tenant under any Material Lease entered into after the Closing Date in
substantially the form and substance of the estoppel certificate set forth in
Exhibit G provided that Borrower shall not be required to deliver such
certificates more frequently than one time in any calendar year; provided,
however, that there shall be no limit on the number of times Borrower may be
required to obtain such certificates if a Default hereunder or under any of the
Loan Documents has occurred and is continuing.

5.1.18 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.1.20 No Further Encumbrances. Borrower shall do, or cause to be done, all
things necessary to keep and protect the Property and all portions thereof
unencumbered from any Liens, easements or agreements granting rights in or
restricting the use or development of the Property, except for (a) Permitted
Encumbrances, (b) Liens permitted pursuant to the Loan Documents, (c) Liens for
Impositions prior to the imposition of any interest, charges or expenses for the
non-payment thereof and (d) any Liens permitted pursuant to Leases.

 

63



--------------------------------------------------------------------------------

5.1.21 Leases. Borrower shall promptly after receipt thereof deliver to Lender a
copy of any notice received with respect to any Material Lease claiming that
Borrower is in default in the performance or observance of any of the material
terms, covenants or conditions of any of the Material Leases, if such default is
reasonably likely to have a Material Adverse Effect.

5.1.22 Article 8 “Opt In” Language. Each organizational document of Borrower,
Mezzanine Borrower and each of the other entities identified in Section 4.1.29
hereof shall be modified to include the language set forth on Exhibit R.

5.1.23 FF&E. Borrower shall cause Manager to reserve for FF&E on a monthly basis
in accordance with the Management Agreement, such reserves to be maintained in
the Manager FF&E Reserve Account.

5.1.24 Qualified Intermediary. Prior to consummation of the Exchange, Qualified
Intermediary shall not pledge its indirect interests in Borrower, except as
permitted by the terms of this Agreement and the Exchange Documents.

5.1.25 TIC. (a) Borrower will: (i) promptly perform and observe all of the
covenants, agreements, obligations and conditions required to be performed and
observed by Borrower under the TIC Agreement, and do all things necessary to
preserve and keep unimpaired its rights thereunder; (ii) promptly notify Lender
in writing of the receipt by any Co- Borrower of any notice (other than notices
customarily sent on a regular periodic basis) from any party under the TIC
Agreement and of any notice noting or claiming any default by any party to the
TIC Agreement in the performance or observance of any of the terms, covenants,
or conditions on the part of Borrower to be performed or observed under the TIC
Agreement; (iii) promptly notify Lender in writing of the receipt by any party
to the TIC Agreement of any notice from any party to the TIC Agreement of any
alleged termination of the TIC Agreement and promptly cause a copy of each such
notice to be delivered to Lender; and (iv) promptly notify Lender in writing of
any request made by any party to the TIC Agreement to any other party thereto
for arbitration or appraisal proceedings pursuant to the TIC Agreement, and of
the institution of any arbitration or appraisal proceedings and promptly deliver
to Lender a copy of the determination of the arbitrators or appraisers in each
such proceeding. Upon the written demand of Lender, Borrower will promptly
deliver to Lender a certificate stating that the TIC Agreement is in full force
and effect, is unmodified (or identifying any modifications), that no notice of
termination thereof has been served on Borrower and stating whether or not there
are any defaults thereunder and specifying the nature of such defaults, if any.
Borrower shall deliver to Lender such certificate within ten (10) days after
Lender’s demand therefor. Each of the Co-Borrowers, as owners in indivision,
shall at all times share one centralized address for notice and one centralized
address for service of process, which common service of process address and
notice address are as set forth in Section 19.3 and Section 19.6 hereof (and
which common service of process address and notice address may be changed by
Borrower from time to time in accordance with the provisions of Section 19.3 and
Section 19.6 respectively).

 

64



--------------------------------------------------------------------------------

(b) Borrower will not surrender the TIC Agreement or its estate and interest
therein, nor terminate or cancel the TIC Agreement; and (except for
modifications or amendments made in connection with permitted Transfers under
Article VIII solely to reflect such transfers of interests) Borrower will not,
without the prior written consent of Lender, modify, change, supplement, alter
or amend the TIC Agreement (except for modifications or amendments made in
connection with permitted Transfers under Article VIII solely to reflect such
transfers of interests), either orally or in writing, and as further security
for the repayment of the Debt and for the performance of the covenants,
agreements, obligations and conditions herein and in the TIC Agreement
contained, each Co-Borrower hereby pledges and assigns to Lender all of its
rights, privileges and prerogatives as a party to the TIC Agreement, including,
without limitation, any and all rights of first refusal (including those which
arise under Section 363(i) of the Bankruptcy Code), any options to purchase and
similar rights (provided, however, the foregoing shall not be deemed to limit or
restrict any Co-Borrower’s right to exercise any such rights or options in order
to effect transfers otherwise permitted by Article VIII) as well as rights to
terminate, cancel, modify, change, supplement, alter or amend the TIC Agreement
(except as provided above), and any such termination, cancellation,
modification, change, supplement, alteration or amendment of the TIC Agreement
(except as provided above), without the prior written consent thereto by Lender,
shall be void and of no force and effect. Without limiting the generality of the
foregoing, Borrower will not reject the TIC Agreement pursuant to Section 365(a)
of the Bankruptcy Code or any successor law, or allow the TIC Agreement to be
deemed rejected by inaction and lapse of time, and will not elect to treat the
TIC Agreement as terminated by any party to the TIC Agreement’s rejection of
such TIC Agreement pursuant to Section 365(h)(1) of the Bankruptcy Code or any
successor law, and as further security for the repayment of the Indebtedness and
for the performance of the covenants, agreements, obligations and conditions
herein and in the TIC Agreement contained, Borrower hereby assigns to Lender all
of the rights, privileges and prerogatives of Borrower and any of Borrower’s
bankruptcy trustee to deal with the TIC Agreement, which right may arise as a
result of the commencement of a proceeding under the federal bankruptcy laws by
or against any party under the TIC Agreement, including, without limitation, the
right to assume or reject, or to compel the assumption or rejection of the TIC
Agreement pursuant to Section 365(a) of the Bankruptcy Code or any successor
law, the right to seek and obtain extensions of time to assume or reject the TIC
Agreement, the right to elect whether to treat the TIC Agreement as terminated
by any party’s rejection of such TIC Agreement or to remain in possession of the
Property and offset damages pursuant to Section 365(b)(1) of the Bankruptcy Code
or any successor law; and any exercise of such rights, privileges or
prerogatives by Borrower’s bankruptcy trustee without the prior written consent
thereto by Lender shall be void and of no force and effect. No release or
forbearance of any of Borrower’s obligations under the TIC Agreement, whether
pursuant to the TIC Agreement or otherwise, shall release either party from any
of its obligations under this Agreement. Borrower hereby expressly grants to
Lender, and agrees that Lender shall have, the absolute and immediate right
(notwithstanding any cure periods applicable to acceleration of the Note or
exercise of remedies provided for herein) to enter in and upon the Property or
any part thereof, to such extent and as often as Lender, in its sole discretion,
deems necessary or desirable in order to prevent or to cure any such default by
any party to the TIC Agreement. Lender may immediately pay and expend such sums
of money (notwithstanding any cure periods applicable to acceleration of the
Note or exercise of remedies provided for herein) as Lender, in its sole
discretion, deems necessary to prevent or cure any such default by any party to
the TIC

 

65



--------------------------------------------------------------------------------

Agreement, and Borrower hereby agrees to pay to Lender, upon not less than ten
(10) business days’ notice, all such sums so paid and expended by Lender,
together with interest thereon from the date of each such payment at the Default
Rate. All sums so paid and expended by Lender, and the interest thereon, shall
be added to and be secured by the Lien of the Loan Documents. Each Co-Borrower,
as owners in indivision, for themselves and for their respective successors and
assigns hereby (w) so long as any portion of the Indebtedness is outstanding,
waive and relinquish its rights to partition, in kind or by licitation, the
Property, which they own and hold in common, (x) subordinates in all respects
the TIC Agreement and all of its rights and remedies, indemnity or otherwise,
under the TIC Agreement to the Lien of the Security Instrument and the other
Loan Documents and to all of Lender’s rights under the Security Instrument and
the other Documents, and (y) subordinates in all respects any options to
purchase or rights of first refusal and any other similar rights with respect to
another Co-Borrower’s interest in the Property to the Lien of the Security
Instrument and the other Loan Documents (including without limitation, the
transfer restrictions contained herein and therein) and to all of Lender’s
rights under the Security Instrument and the other Loan Documents (provided,
however, the foregoing shall not be deemed to limit or restrict any
Co-Borrower’s right to exercise any such rights or options in order to effect
transfers otherwise permitted by Article VIII hereof).

5.1.26 Fountain. Within six (6) months of the date of this Agreement, Borrower
shall provide Lender with all plans, drawings, cost estimations and all other
documentation as may be required by Lender (acting reasonably) relating to all
works proposed by Borrower and/or Operating Lessee in respect of the Fountain.

Section 5.2 Negative Covenants. From the Closing Date until payment and
performance in full of all Obligations of Borrower under the Loan Documents or
the earlier release of the Lien of this Agreement or the Security Instrument in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that it will not do (and will
not permit Prime Lessee or Operating Lessee to do), or permit to be done,
directly or indirectly, any of the following (and in such connection, references
in this Article V to Borrower shall alternatively mean Prime Lessee or Operating
Lessee, as the context may require):

5.2.1 Incur Debt. Incur, create or assume (or permit Prime Lessee or Operating
Lessee to incur, create or assume) any Indebtedness other than Permitted Debt or
Transfer all or any part of the Property or any interest therein, except as
permitted in the Loan Documents;

5.2.2 Encumbrances. Other than in connection with a Permitted Mezzanine Transfer
and except as permitted pursuant to Article VIII, incur, create or assume or
permit the incurrence, creation or assumption of any Indebtedness other than
Permitted Debt secured by an interest in Borrower, Prime Lessee, Operating
Lessee or Mezzanine Borrower and shall not Transfer (other than the Prime Lease)
or permit the Transfer of any interest in such Persons;

5.2.3 Engage in Different Business. Engage, or permit Prime Lessee or Operating
Lessee to engage, directly or indirectly, in any business other than that of
entering into this Agreement and the other Loan Documents to which Borrower is a
party and the use, ownership, management, leasing, renovation, financing,
development, operation and maintenance of the Property and activities related
thereto;

 

66



--------------------------------------------------------------------------------

5.2.4 Make Advances. Make or permit Prime Lessee or Operating Lessee to make
advances or make loans to any Person, or hold any investments, except as
expressly permitted pursuant to the terms of this Agreement or any other Loan
Document;

5.2.5 Partition. Partition or permit the partition of the Property, except as
permitted hereunder;

5.2.6 Commingle. Commingle its assets or permit Prime Lessee or Operating Lessee
to commingle its assets with the assets of any of Borrower’s, Prime Lessee’s
and/or Operating Lessee’s Affiliates except as permitted by the definition of
“Single Purpose Entity”;

5.2.7 Guarantee Obligations. Guarantee or permit Prime Lessee’s or Operating
Lessee to guarantee any obligations of any Person;

5.2.8 Transfer Assets. Transfer or permit Prime Lessee or Operating Lessee to
transfer any asset other than in the ordinary course of business or Transfer any
interest in the Property except as may be permitted hereby or in the other Loan
Documents;

5.2.9 Amend Organizational Documents. Amend or modify any of its, Prime Lessee’s
or Operating Lessee’s organizational documents without Lender’s consent, other
than in connection with any Transfer permitted pursuant to Article VIII or to
reflect any change in capital accounts, contributions, distributions,
allocations or other provisions that do not and could not reasonably be expected
to have a Material Adverse Effect and provided that each such Person remain a
Single Purpose Entity;

5.2.10 Dissolve. Dissolve, wind-up, terminate, liquidate, merge with or
consolidate into another Person, except following or simultaneously with a
repayment of the Loan in full or as expressly permitted pursuant to this
Agreement;

5.2.11 Bankruptcy. (i) File (or permit Prime Lessee or Operating Lessee to file)
a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings, (ii) dissolve, liquidate, consolidate, merge or sell all or
substantially all of Borrower’s assets other than in connection with the
repayment of the Loan, (iii) engage (or permit Prime Lessee or Operating Lessee
to engage) in any other business activity or (iv) file or solicit the filing (or
permit Prime Lessee or Operating Lessee to file or solicit the filing) of an
involuntary bankruptcy petition against Borrower, Prime Lessee or Operating
Lessee, or any Close Affiliate of any such Person without obtaining the prior
consent of all of the directors of Borrower, including, without limitation, the
Independent Directors;

5.2.12 ERISA. Engage in any activity that would subject it to regulation under
ERISA or qualify it as an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) to which ERISA applies and Borrower’s assets do not and
will not constitute plan assets within the meaning of 29 C.F.R.
Section 2510.3-101;

 

67



--------------------------------------------------------------------------------

5.2.13 Distributions. From and after the occurrence and during the continuance
of an Event of Default, make (or permit Prime Lessee or Operating Lessee to
make) any distributions to or for the benefit of any of Borrower’s, Prime
Lessee’s or Operating Lessee’s shareholders, partners or members, as the case
may be, or its or their Affiliates;

5.2.14 Manager. (a) Borrower represents, warrants and covenants on behalf of
itself, Prime Lessee and Operating Lessee that the Property shall at all times
be managed by an Acceptable Manager pursuant to an Acceptable Management
Agreement.

(b) Notwithstanding any provision to the contrary contained herein or in the
other Loan Documents, except as provided in this Section 5.2.14 or in connection
with a release made in accordance with Section 2.3.4, Borrower may not amend,
modify, supplement, alter or waive any right under the Management Agreement (or
permit any such action) without the receipt of a Rating Agency Confirmation.
Without the receipt of a Rating Agency Confirmation, Borrower shall be permitted
to make any nonmaterial modification, change, supplement, alteration or
amendment to the Management Agreement and to waive any nonmaterial rights
thereunder, provided that no such modification, change, supplement, alteration,
amendment or waiver shall affect the cash management procedures set forth in the
Management Agreement or the Loan Documents, decrease the cash flow of the
Property, adversely affect the marketability of the Property, change the
definitions of “default” or “event of default,” change the definitions of
“operating expense” or words of similar meaning to add additional items to such
definitions, change any definitions or provisions so as to reduce the payments
due the Borrower thereunder, change the timing of remittances to the Borrower
thereunder, increase or decrease reserve requirements, change the term of the
Management Agreement or increase any Management Fees payable under the
Management Agreement.

(c) Borrower may enter into a new Management Agreement with an Acceptable
Manager upon receipt of a Rating Agency Confirmation with respect to the
Management Agreement and delivery of an acceptable Non-Consolidation Opinion
covering such replacement manager if such Person (i) is not covered by the
Non-Consolidation Opinion or an Additional Non-Consolidation Opinion, and
(ii) is an Affiliate of Borrower.

5.2.15 Management Fee. Borrower may not, without the prior written consent of
Lender (which may be withheld in its sole and absolute discretion) take or
permit to be taken any action that would increase the percentage amount of the
Management Fee, or add a new type of fee (other than a “Group Services Expense”
as permitted by Section 5.2.14 above) payable to Manager relating to the
Property, including, without limitation, the Management Fee.

5.2.16 Operating Lease. Without the prior written consent of Lender surrender or
terminate the Operating Lease unless the other party thereto is in material
default and the termination of such agreement would be commercially reasonable.

5.2.17 Modify Account Agreement. Without the prior consent of Lender, which
shall not be unreasonably withheld, delayed or conditioned (and if a
Securitization shall have occurred, a Rating Agency Confirmation obtained by
Borrower), Borrower shall not execute any modification to the Account Agreement;

 

68



--------------------------------------------------------------------------------

5.2.18 Zoning Reclassification. Except as contemplated by Section 2.3.4, without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, (a) initiate or consent to any zoning reclassification of any portion
of the Property, (b) seek any variance under any existing zoning ordinance that
would result in the use of the Property becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation, or
(c) allow any portion of the Property to be used in any manner that could result
in the use of the Property becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation;

5.2.19 TIC Agreement. Except for transfers and other actions permitted by
Article VIII, the Co-Borrowers will not terminate, modify, change, supplement,
alter, amend or cancel the TIC Agreement without the Lender’s prior written
consent.

5.2.20 Debt Cancellation. Cancel or otherwise forgive or release any material
claim or debt owed to it by any Person, except for adequate consideration or in
the ordinary course of its business and except for termination of a Lease as
permitted by Section 8.8;

5.2.21 Misapplication of Funds. Distribute any revenue from the Property or any
Proceeds in violation of the provisions of this Agreement, fail to remit amounts
to the Collection Accounts or Holding Account, as applicable, as required by
Section 3.1, misappropriate any security deposit or portion thereof or apply the
proceeds of the Loan in violation of Section 2.1.4; or

5.2.22 Single-Purpose Entity. Fail to be (or permit Prime Lessee or Operating
Lessee) to fail to be a Single-Purpose Entity or take or suffer any action or
inaction the result of which would be to cause such Person to cease to be a
Single-Purpose Entity.

Section 5.3 Ground Lease Provisions.

Notwithstanding any other provision of this Agreement or any other Loan Document
to the contrary, Borrower hereby warrants, covenants, represents and agrees as
to the Ground Lease as follows:

(a) The Ground Lease. Borrower shall (i) pay all rents, additional rents and
other sums required to be paid by Borrower as tenant under and pursuant to the
provisions of the Ground Lease as and when such rent or other charge is payable,
(ii) diligently perform and observe all of the terms, covenants and conditions
of the Ground Lease on the part of Borrower, as tenant thereunder, to be
performed and observed at least three (3) days prior to the expiration of any
applicable grace period therein provided, and (iii) promptly notify Lender of
the giving of any written notice by the lessor under the Ground Lease to
Borrower of any default by Borrower in the performance or observance of any of
the terms, covenants or conditions of the Ground Lease on the part of Borrower,
as tenant thereunder, to be performed or observed and deliver to Lender a true
copy of each such notice. Borrower shall not, without the prior consent of
Lender, surrender the leasehold estate created by any Ground Lease or terminate
or cancel the Ground Lease or modify, change, supplement, alter or amend the
Ground Lease, either orally or in writing, and Borrower hereby assigns to
Lender, as further security for the payment of the Indebtedness and for the
performance and observance of the terms, covenants and conditions of

 

69



--------------------------------------------------------------------------------

the Security Agreement and this Agreement, all of the rights, privileges and
prerogatives of Borrower, as tenant under the Ground Lease, to surrender the
leasehold estate created by the Ground Lease or to terminate, cancel, modify,
change, supplement, alter or amend the Ground Lease and any such surrender of
the leasehold estate created by the Ground Lease or termination, cancellation,
modification, change, supplement, alteration or amendment of the Ground Lease
without the prior consent of Lender shall be void and of no force and effect. If
Borrower shall default in the performance or observance of any term, covenant or
condition of the Ground Lease on the part of Borrower, as tenant thereunder, to
be performed or observed, then, without limiting the generality of the other
provisions of the Security Agreement and this Agreement and without waiving or
releasing Borrower from any of its obligations hereunder, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all of the terms, covenants
and conditions of the Ground Lease on the part of Borrower, as tenant
thereunder, to be performed or observed or to be promptly performed or observed
on behalf of Borrower, to the end that the rights of Borrower in, to and under
the Ground Lease shall be kept unimpaired as a result thereof and free from
default, even though the existence of such event of default or the nature
thereof be questioned or denied by Borrower or by any party on behalf of
Borrower. If Lender shall make any payment or perform any act or take action in
accordance with the preceding sentence, Lender will give prior written notice
thereof to Borrower before the making of any such payment, the performance of
any such act, or the taking of any such action. In any such event, subject to
the rights of tenants, subtenants and other occupants under the leases, Lender
and any person designated as Lender’s agent by Lender shall have, and are hereby
granted, the right to enter upon the Ground Lease Property at any reasonable
time, on reasonable notice and from time to time for the purpose of taking any
such action. Lender may pay and expend such sums of money as Lender reasonably
deems necessary for any such purpose and upon so doing shall be subrogated to
any and all rights of the landlord under the Ground Lease. Borrower hereby
agrees to pay to Lender within five (5) days after demand, all such sums so paid
and expended by Lender, together with interest thereon from the day of such
payment at the Default Rate. All sums so paid and expended by Lender and the
interest thereon shall be secured by the legal operation and effect of the
Security Agreement. If the lessor under any Ground Lease shall deliver to Lender
a copy of any notice of default sent by said lessor to Borrower, as tenant under
the Ground Lease, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. Borrower shall exercise each individual option, if any, to extend or
renew the term of the Ground Lease upon demand by Lender made at any time within
one (1) year of the last day upon which any such option may be exercised, and if
Borrower shall fail to do so, Borrower hereby expressly authorizes and appoints
Lender its attorney-in-fact to exercise any such option in the name of and upon
behalf of Borrower, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest. Lender shall not require Borrower to
exercise such option to extend or renew the term of the Ground Lease unless such
option to extend or renew is, by the terms of the Ground Lease, exercisable
within two (2) years of the Maturity Date. Borrower will not subordinate or
consent to the subordination of any Ground Lease to any mortgage, security deed,
lease or other interest on or in the landlord’s interest in all or any part of
the Ground Lease Property, unless, in each such case, the written consent of
Lender shall have been first had and obtained, which approval shall not
unreasonably be withheld, it being acknowledged by Lender that the Ground Lease
in the form in effect as of the date hereof provides for such subordination.

 

70



--------------------------------------------------------------------------------

(b) Subleases. Each Material Lease of any portion of the Ground Lease Property
subject to the Ground Lease hereafter made and each renewal of any existing such
Lease shall provide that, (i) in the event of the termination of the Ground
Lease, the lease shall not terminate or be terminable by the tenant; (ii) in the
event of any action for the foreclosure of the Security Agreement, the lease
shall not terminate or be terminable by the subtenant by reason of the
termination of the Ground Lease unless the tenant is specifically named and
joined in any such action and unless a judgment is obtained therein against the
tenant; and (iii) in the event that the Ground Lease is terminated as aforesaid,
the tenant shall attorn to the landlord under the Ground Lease or to the
purchaser at the sale of the Ground Lease Property on such foreclosure, as the
case may be.

(c) No Merger of Fee and Leasehold Estates; Releases. So long as any portion of
the Indebtedness shall remain unpaid, unless Lender shall otherwise consent, the
fee title to the Ground Lease Property and the leasehold estate therein created
pursuant to the provisions of the Ground Lease shall not merge but shall always
be kept separate and distinct, notwithstanding the union of such estates in
Borrower, Lender, or in any other person by purchase, operation of law or
otherwise.

(d) Borrower’s Acquisition of Fee Estate. In the event that Borrower, so long as
any portion of the Indebtedness remains unpaid, shall be the owner and holder of
the fee title to the Ground Lease Property subject to the Ground Lease, the Lien
of the Security Agreement shall be spread to cover Borrower’s fee title to the
Ground Lease Property and said fee title shall be deemed to be included in the
Ground Lease Property. Borrower agrees, at its sole cost and expense, including,
without limitation, Lender’s reasonable attorneys’ fees, to (i) execute any and
all documents or instruments necessary to subject its fee title to the Ground
Lease Property to the lien of the Security Agreement; and (ii) provide a title
insurance policy which shall insure that the lien of the Security Agreement is a
first lien (subject to Permitted Encumbrances) on Borrower’s fee title to the
Ground Lease Property. Notwithstanding the foregoing, if the Ground Lease is for
any reason whatsoever terminated prior to the natural expiration of its term,
and if, pursuant to any provisions of the Ground Lease or otherwise, Lender or
its designee shall acquire from the landlord thereunder another lease of the
Ground Lease Property, Borrower shall have no right, title or interest in or to
such other lease or the leasehold estate created thereby.

(e) Rejection of the Ground Lease. If the Ground Lease is terminated by the
landlord thereunder for any reason in the event of the rejection or
disaffirmance of the Ground Lease by the landlord thereunder pursuant to the
Bankruptcy Code or any other law affecting creditor’s rights, (i) Borrower,
immediately after obtaining notice thereof, shall give notice thereof to Lender,
(ii) Borrower, without the prior written consent of Lender, shall not elect to
treat the Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code or any comparable federal or state statute or law, and any
election by Borrower made without such consent shall be void and (iii) the
Security Agreement and all the Lien, terms, covenants and conditions of the
Security Agreement shall extend to and cover Borrower’s possessory rights under
Section 365(h) of the Bankruptcy Code and to any claim for damages due to the
rejection of the Ground Lease or other termination of the Ground Lease. In
addition, Borrower hereby assigns irrevocably to Lender, Borrower’s rights to
treat the Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code and to offset rents under the Ground Lease in

 

71



--------------------------------------------------------------------------------

the event any case, proceeding or other action is commenced by or against the
landlord under the Bankruptcy Code or any comparable federal or state statute or
law, provided that Lender shall not exercise such rights and shall permit
Borrower to exercise such rights with the prior written consent of Lender, not
to be unreasonably withheld or delayed, unless an Event of Default shall have
occurred and be continuing.

(i) Borrower hereby assigns to Lender Borrower’s right to reject the Ground
Lease under Section 365 of the Bankruptcy Code or any comparable federal or
state statute or law with respect to any case, proceeding or other action
commenced by or against Borrower under the Bankruptcy Code or comparable federal
or state statute or law, provided the Lender shall not exercise such right, and
shall permit Borrower to exercise such right with the prior written consent of
Lender, not to be unreasonably withheld or delayed, unless an Event of Default
shall have occurred and be continuing. Further, if Borrower shall desire to so
reject the Ground Lease, at Lender’s request, to the extent not prohibited by
the terms of the Ground Lease and applicable law, Borrower shall assign its
interest in the Ground Lease to Lender in lieu of rejecting the Ground Lease as
described above, upon receipt by Borrower of written notice from Lender of such
request together with Lender’s agreement to cure any existing defaults of
Borrower under the Ground Lease and to provide adequate assurance of future
performance of Borrower’s obligations thereunder.

(ii) Borrower hereby assigns to Lender Borrower’s right to seek an extension of
the 60-day period within which Borrower must accept or reject the Ground Lease
under Section 365 of the Bankruptcy Code or any comparable federal or state
statute or law with respect to any case, proceeding or other action commenced by
or against Borrower under the Bankruptcy Code or comparable federal or state
statute or law, provided the Lender shall not exercise such right, and shall
permit Borrower to exercise such right with the prior written consent of Lender,
not to be unreasonably withheld or delayed, unless an Event of Default shall
have occurred and be continuing. Further, if Borrower shall desire to so reject
the Ground Lease, at Lender’s request, to the extent not prohibited by the terms
of the Ground Lease and applicable law, Borrower shall assign its interest in
the Ground Lease to Lender in lieu of rejecting such Ground Lease as described
above, upon receipt by Borrower of written notice from Lender of such request
together with Lender’s agreement to cure any existing defaults of Borrower under
the Ground Lease and to provide adequate assurance of future performance of
Borrower’s obligations thereunder.

(iii) Borrower hereby agrees that if the Ground Lease is terminated for any
reason in the event of the rejection or disaffirmance of the Ground Lease
pursuant to the Bankruptcy Code or any other law affecting creditor’s rights,
any property of Borrower not removed from the Ground Lease Property by Borrower
as permitted or required by the Ground Lease, shall at the option of Lender be
deemed abandoned by Borrower, provided that Lender may remove any such property
required to be removed by Borrower pursuant to the Ground Lease and all
reasonable out-of-pocket costs and expenses associated with such removal shall
be paid by Borrower within five (5) days of receipt by Borrower of an invoice
for such removal costs and expenses.

 

72



--------------------------------------------------------------------------------

VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 6.1 Insurance Coverage Requirements. Borrower shall, at its sole cost
and expense, keep in full force and effect insurance coverage of the types and
minimum limits as follows during the term of this Agreement for the mutual
benefit of Borrower and Lender:

6.1.1 Property Insurance. Insurance insuring against loss or damage by standard
perils included within the classification “All Risks of Physical Loss”. Except
as otherwise provided in section 6.1.11, such insurance (i) shall be Replacement
Cost Coverage in an amount equal to the full replacement cost of the Property or
such lesser amounts approved by Lender in its sole discretion (or after a
Securitization, upon receipt of a Rating Agency Confirmation), and (ii) shall
have deductibles no greater than $100,000 for insurance required hereunder. The
policies of insurance carried in accordance with this paragraph shall be paid
annually in advance and shall contain a “Replacement Cost Endorsement” with a
waiver of depreciation and with an “Agreed Amount Endorsement”;

6.1.2 Liability Insurance. Commercial general liability insurance, including
broad form property damage, blanket contractual and personal injuries (including
death resulting therefrom) coverages and containing minimum limits per
occurrence of $1,000,000 with a $2,000,000 general aggregate for any policy
year. In addition, at least $100,000,000 excess and/or umbrella liability
insurance shall be obtained and maintained for claims, including legal liability
imposed upon Borrower and all related court costs and attorneys’ fees and
disbursements;

6.1.3 Workers’ Compensation Insurance. Worker’s compensation insurance with
respect to all employees of Borrower as and to the extent required by any
Governmental Authority or Legal Requirement and employer’s liability coverage of
at least $1,000,000 which is scheduled to the excess and/or umbrella liability
insurance as referenced in Section 6.1.2 above;

6.1.4 Business Interruption Insurance. Business interruption insurance in an
amount sufficient to avoid any co-insurance penalty and equal to the greater of
(A) the estimated gross revenues (minus estimated variable costs which will no
longer be incurred due to the business interruption) from the operation of the
Property (including (x) the total payable under the Leases and all Rents and
(y) the total of all other amounts to be received by Borrower or third parties
that are the legal obligation of the Tenants), net of non-recurring expenses,
for a period of up to the next succeeding eighteen (18) months (subject to
adjustment for each such 18 month period) plus a twelve (12) month extended
period of indemnity, or (B) the projected Operating Expenses (including Debt
Service) for the maintenance and operation of the Property for a period of up to
the next succeeding eighteen (18) months plus a twelve (12) month extended
period of indemnity as the same may be reduced or increased from time to time
due to changes in such Operating Expenses. The amount of such insurance shall be
(a) increased from time to time as and when the Rents increase or the estimates
of (or the actual) gross revenue (minus estimated (or actual) variable costs
which will no longer be incurred due to the business interruption) increases or
(b) decreased from time to time to the extent Rents or the estimates of such
gross revenue or variable costs decreases;

 

73



--------------------------------------------------------------------------------

6.1.5 Builder’s All-Risk Insurance. During any period of repair or restoration,
builder’s “all risk” insurance in amounts equal to not less than the full
insurable value of the applicable Improvements and insuring against such risks
(including fire and extended coverage and collapse of the Improvements to agreed
limits) as Lender may request, in form and substance acceptable to Lender;

6.1.6 Boiler and Machinery Insurance. Insurance against loss or damage from
explosion of steam boilers, air conditioning equipment, high pressure piping,
machinery and equipment, pressure vessels or similar apparatus now or hereafter
installed in any of the Improvements and insurance against loss of occupancy or
use arising from any breakdown, in such amounts as are generally available at
reasonable premiums and are generally required by institutional lenders for
properties comparable to the Property;

6.1.7 Flood Insurance. Flood insurance if any part of any structure or
improvement comprising the Property is located in an area identified by the
Federal Emergency Management Agency as an area federally designated a “100 year
flood plain” and (a) flood insurance is generally available at reasonable
premiums and in such amount as generally required by institutional lenders for
similar properties or (b) if not so available from a private carrier, from the
federal government at commercially reasonable premiums to the extent available;

6.1.8 Terrorism Insurance. Provided that insurance coverage (“Terrorism
Insurance”) relating to the acts of terrorism is either (i) commercially
available, (ii) commonly obtained by owners of commercial properties in the same
geographic area as the Property and which are similar to the Property or
(iii) maintained for another hotel property in the same geographic area as the
Property which is at least 51% owned directly or indirectly by Ultimate Equity
Owners, Borrower shall be required to carry Terrorism Insurance throughout the
term of the Loan (including any extension terms) on a per occurrence basis in an
amount equal to the Total Insurable Value, plus twelve (12) months business
interruption insurance pursuant to the requirements of Section 6.1.4 above (the
“Required Terrorism Amount”), with a maximum deductible of five percent (5%) of
the Required Terrorism Amount, unless a greater deductible is approved by Lender
in writing in its reasonable discretion); provided, however; if Borrower
maintains a Terrorism Insurance deductible of less than five percent (5%) of the
Required Terrorism Amount, the Required Terrorism Amount may be reduced by the
difference between (i) five percent (5%) of the Required Terrorism Amount and
(ii) the actual amount of the Terrorism Insurance deductible. Notwithstanding
the foregoing, Borrower shall at all times maintain Terrorism Insurance in an
amount not less than that which can be purchased for a sum equal to $283,500,
provided that Borrower shall not be obligated to purchase more than the Required
Terrorism Amount. Lender agrees that Terrorism Insurance coverage may be
provided under a blanket policy that is acceptable to Lender and that such
coverage may cover foreign acts of terrorism for the Required Terrorism Amount
and only $100,000,000 of Terrorism Insurance coverage with respect to domestic
acts of terrorism.

6.1.9 Demolition and Increased Construction Costs. Coverage to compensate for
the cost of demolition and the increased cost of construction for the Property;

 

74



--------------------------------------------------------------------------------

6.1.10 Law and Ordinance Insurance. Law and ordinance insurance coverage in an
amount no less than $15,000,000; and

6.1.11 Other Insurance. Upon sixty (60) days’ notice, such other reasonable
types of insurance not covered in Sections 6.1.1 through 6.1.10 and in such
reasonable amounts as Lender from time to time may reasonably require against
such other insurable hazards (but not earthquake) which at the time are commonly
insured against for property similar to the Property located in or around the
region in which the Property is located and as may be reasonably required to
protect Lender’s interests.

6.1.12 Ratings of Insurers. Borrower shall maintain insurance coverage with one
or more domestic primary insurers reasonably acceptable to Lender, having
claims-paying-ability and financial strength ratings by S&P of not less than
“A-” (and its equivalent by the other Rating Agencies); provided, however, such
rating requirements will deemed to be satisfied if (A) the required insurance is
provided by a syndicate of five (5) or more insurers with (i) at least sixty
percent (60%) of the total coverage under such policies provided by carriers
having claims-paying-ability and financial strength ratings by S&P of not less
than “A-” (and its equivalent by the other Rating Agencies), (ii) at least
thirty percent (30%) of the total coverage under such policies provided by
carriers having claims-paying-ability and financial strength ratings by S&P of
not less than “BBB+” (and its equivalent by the other Rating Agencies) (without
duplication with the carriers having ratings by S&P of not less than “A-” (and
its equivalent by the other Rating Agencies)), and (iii) the remaining ten
percent (10%) of the total coverage under policies provided by carriers having
an AM Best Rating of at least “A-VIII” (without duplication with the carriers
having ratings by S&P of not less than “A-” or “BBB+” (and their equivalents by
the other Rating Agencies)); or (B) the required insurance is provided by a
syndicate of four (4) or fewer insurers with (i) at least seventy-five percent
(75%) of the total coverage under such policies provided by carriers having
claims-paying-ability and financial strength ratings by S&P of not less than
“A-” (and its equivalent by the other Rating Agencies), (ii) at least fifteen
percent (15%) of the total coverage under such policies provided by carriers
having claims-paying-ability and financial strength ratings by S&P of not less
than “BBB+” (and its equivalent by the other Rating Agencies) (without
duplication with the carriers having ratings by S&P of not less than “A-” (and
its equivalent by the other Rating Agencies)), and (iii) the remaining ten
percent (10%)of the total coverage under policies under such policies provided
by carriers having an AM Best Rating of at least “A-VIII” (without duplication
with the carriers having ratings by S&P of not less than “A-” or “BBB+” (and
their equivalents by the other Rating Agencies)). Seismic Insurance required
pursuant to Section 6.1.11 shall not be required to satisfy the foregoing rating
requirements, provided that such Seismic Insurance shall be required to be
provided by insurers having an AM Best Rating of A-VIII, if available.
Notwithstanding the foregoing, after a Securitization, required insurance may be
obtained from insurers that do not satisfy the foregoing ratings requirements if
Borrower shall have obtained a Rating Agency Confirmation with respect thereto.
All insurers providing insurance required by this Agreement shall be authorized
to issue insurance in the applicable State.

6.1.13 Form of Insurance Policies; Endorsements. The Policies (i) shall name
Lender and its successors and/or assigns as their interest may appear as an
additional insured or as a loss payee (except that in the case of general
liability insurance, Lender shall be named an additional insured and not a loss
payee); (ii) shall contain a Non-Contributory

 

75



--------------------------------------------------------------------------------

Standard Lender Clause and, except with respect to general liability insurance
and workers’ compensation insurance, a Lender’s Loss Payable Endorsement, or
their equivalents; (iii) shall include effective waivers by the insurer of all
claims for insurance premiums against all loss payees, additional insureds and
named insureds (other than Borrower) and all rights of subrogation against any
loss payee, additional insured or named insured; (iv) shall be assigned to
Lender; (v) except as otherwise provided above, shall be subject to a
deductible, if any, not greater in any material respect than the deductible for
such coverage on the date hereof; (vi) shall contain such provisions as Lender
deems reasonably necessary or desirable to protect its interest, including
endorsements providing that neither Borrower, Lender nor any other party shall
be a Contributor-insurer (except deductibles) under said Policies and that no
material modification, reduction, cancellation or termination in amount of, or
material change (other than an increase) in, coverage of any of the Policies
shall be effective until at least thirty (30) days after receipt by each named
insured, additional insured and loss payee of written notice thereof or ten
(10) days after receipt of such notice with respect to nonpayment of premium;
(vii) shall permit Lender to pay the premiums and continue any insurance upon
failure of Borrower to pay premiums when due, upon the insolvency of Borrower or
through foreclosure or other transfer of title to the Property (it being
understood that Borrower’s rights to coverage under such policies may not be
assignable without the consent of the insurer); and (viii) shall provide that
any proceeds shall be payable to Lender and that the insurance shall not be
impaired or invalidated by virtue of (A) any act, failure to act, negligence of,
or violation of declarations, warranties or conditions contained in such policy
by the Borrower, Lender or any other named insured, additional insured or loss
payee, except for the willful misconduct of Lender knowingly in violation of the
conditions of such policy, (B) the occupation, use, operation or maintenance of
the Property for purposes more hazardous than permitted by the terms of the
Policy, (C) any foreclosure or other proceeding or notice of sale relating to
the Property, or (D) any change in the possession of the Property without a
change in the identity of the holder of actual title to the Property (provided
that with respect to items (C) and (D), any notice requirements of the
applicable Policies are satisfied). Notwithstanding the foregoing, for purposes
hereof, Lender hereby approves the existing insurance policies as of the Closing
Date and any renewals thereof with the same insurance ratings and terms.

6.1.14 Premiums; Certificates; Renewals. (a) Borrower shall pay or cause to be
paid the premiums for such Policies (the “Insurance Premiums”) as the same
become due and payable and shall furnish to Lender the receipts for the payment
of the Insurance Premiums or other evidence of such payment reasonably
satisfactory to Lender (provided, however, that Borrower is not required to
furnish such evidence of payment to Lender if such Insurance Premiums are to be
paid by Lender pursuant to the terms of this Agreement). Within thirty (30) days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested in writing by Lender
or as may be requested in writing by the Rating Agencies (except with respect to
the Terrorism Insurance and seismic insurance required hereunder), taking into
consideration changes in liability laws, changes in prudent customs and
practices, and the like. In the event Borrower satisfies the requirements under
this Section 6.1.14 through the use of a Policy covering properties in addition
to the Property, then (unless such policy is provided in substantially the same
manner as it is as of the date hereof), Borrower shall provide evidence
satisfactory to Lender that the Insurance Premiums for the Property are
separately allocated under such Policy to the Property and that payment of such
allocated amount (A) shall maintain the effectiveness of such Policy as to the

 

76



--------------------------------------------------------------------------------

Property and (B) shall otherwise provide the same protection as would a separate
policy that complies with the terms of this Agreement as to the Property,
notwithstanding the failure of payment of any other portion of the insurance
premiums. If no such allocation is available, Lender shall have the right to
increase the amount required to be deposited into the Insurance Reserve Account
in an amount sufficient to purchase a nonblanket Policy covering the Property
from insurance companies which qualify under this Agreement.

(b) Borrower shall deliver to Lender on or prior to the Closing Date
certificates setting forth in reasonable detail the material terms (including
any applicable notice requirements) of all Policies from the respective
insurance companies (or their authorized agents) that issued the Policies,
including that such Policies may not be canceled or modified in any material
respect without thirty (30) days’ prior notice to Lender, or ten (10) days’
notice with respect to nonpayment of premium. Borrower shall deliver to Lender,
concurrently with each change in any Policy, a certificate with respect to such
changed Policy certified by the insurance company issuing that Policy, in
substantially the same form and containing substantially the same information as
the certificates required to be delivered by Borrower pursuant to the first
sentence of this clause (i) and stating that all premiums then due thereon have
been paid to the applicable insurers and that the same are in full force and
effect (or if such certificate and/or other information described in this clause
(ii) shall not be obtainable by Borrower, Borrower may deliver an Officer’s
Certificate to such effect in lieu thereof).

(c) Within three (3) Business Days prior to the expiration, termination or
cancellation of any Policy, Borrower shall renew such policy or obtain a
replacement policy or policies (or a binding commitment for such replacement
policy or policies), which shall be effective no later than the date of the
expiration, termination or cancellation of the previous policy, and shall
deliver to Lender a certificate in respect of such policy or policies
(A) containing the same information as the certificates required to be delivered
by Borrower pursuant to clause (b) above, or a copy of the binding commitment
for such policy or policies and (B) confirming that such policy complies with
all requirements hereof.

(d) If Borrower does not furnish to Lender the certificates as required under
clause (c) above, upon three (3) Business Days prior notice to Borrower, Lender
may procure, but shall not be obligated to procure, such replacement policy or
policies and pay the Insurance Premiums therefor, and Borrower agree to
reimburse Lender for the cost of such Insurance Premiums promptly on demand.

(e) Concurrently with the delivery of each replacement policy or a binding
commitment for the same, Borrower shall deliver to Lender a report or
attestation from a duly licensed or authorized insurance broker or from the
insurer, setting forth the particulars as to all insurance obtained by Borrower
pursuant to this Section 6.1 and then in effect and stating that all Insurance
Premiums then due thereon have been paid in full to the applicable insurers,
that such insurance policies are in full force and effect and that, in the
opinion of such insurance broker or insurer, such insurance otherwise complies
with the requirements of this Section 6.1 (or if such report shall not be
available after Borrower shall have used reasonable efforts to provide the same,
Borrower will deliver to Lender an Officer’s Certificate containing the
information to be provided in such report).

 

77



--------------------------------------------------------------------------------

6.1.15 Separate Insurance. Borrower shall not take out separate insurance
contributing in the event of loss with that required to be maintained pursuant
to this Section 6.1 unless such insurance complies with this Section 6.1.

6.1.16 Blanket Policies. The insurance coverage required under this Section 6.1
may be effected under a blanket policy or policies covering the Property and
other properties and assets not constituting a part of the Property; provided
that any such blanket policy shall specify, except in the case of public
liability insurance, the portion of the total coverage of such policy that is
allocated to the Property, and any sublimits in such blanket policy applicable
to the Property, which amounts shall not be less than the amounts required
pursuant to this Section 6.1 and which shall in any case comply in all other
respects with the requirements of this Section 6.1. Upon Lender’s request,
Borrower shall deliver to Lender an Officer’s Certificate setting forth (i) the
number of properties covered by such policy, (ii) the location by city (if
available, otherwise, county) and state of the properties, (iii) the average
square footage of the properties (or the aggregate square footage), (iv) a brief
description of the typical construction type included in the blanket policy and
(v) such other information as Lender may reasonably request.

6.1.17 Securitization. Following any Securitization, Borrower shall name any
trustee, servicer or special servicer designated by Lender as a loss payee, and
any trustee, servicer and special servicer as additional insureds, with respect
to any Policy for which Lender is to be so named hereunder.

Section 6.2 Condemnation and Insurance Proceeds.

6.2.1 Right to Adjust. (a) If the Property is damaged or destroyed, in whole or
in part in any material respect, by a Casualty, Borrower shall give prompt
written notice thereof to Lender, generally describing the nature and extent of
such Casualty. Following the occurrence of a Casualty, Borrower, regardless of
whether proceeds are available, shall in a reasonably prompt manner proceed to
restore, repair, replace or rebuild the Property to the extent practicable to be
of at least equal value and of substantially the same character as prior to the
Casualty, all in accordance with the terms hereof applicable to Alterations.

(b) Subject to clause (e) below, in the event of a Casualty which is not a
Material Casualty, Borrower may settle and adjust such claim; provided that such
adjustment is carried out in a competent and timely manner. In such case,
Borrower is hereby authorized to collect and receipt for Lender any Proceeds.

(c) Subject to clause (e) below, in the event of a Casualty where the loss
exceeds the Threshold Amount, Borrower may settle and adjust such claim only
with the consent of Lender (which consent shall not be unreasonably withheld,
delayed or conditioned) and Lender shall have the opportunity to participate, at
Borrower’s cost, in any such adjustments.

(d) Except as provided in clause (b) above, the proceeds of any Policy shall be
due and payable solely to Lender and held and applied in accordance with the
terms hereof (or, if mistakenly paid to the Borrower, shall be held in trust by
the Borrower for the benefit of Lender and shall be paid over to Lender by the
Borrower within two (2) Business Days of receipt).

 

78



--------------------------------------------------------------------------------

(e) Notwithstanding the terms of clauses (a) and (b) above, Lender shall have
the sole authority to adjust any claim with respect to a Casualty and to collect
all Proceeds if an Event of Default shall have occurred and is continuing.

6.2.2 Right of the Borrower to Apply to Restoration. In the event of (a) a
Casualty that does not constitute a Material Casualty, or (b) a Condemnation
that does not constitute a Material Condemnation, Lender shall permit the
application of the Proceeds (after reimbursement of any expenses incurred by
Lender) to reimburse or pay Borrower for the cost of restoring, repairing,
replacing or rebuilding or otherwise curing title defects at the Property (the
Restoration), in the manner required hereby, provided and on the condition that
(1) no Event of Default shall have occurred and be then continuing and (2) in
the reasonable judgment of Lender:

(i) the Property can be restored to an economic unit not materially less
valuable (taking into account the effect of the termination of any Leases and
the proceeds of any rental loss or business interruption insurance which the
Borrower receives or is entitled to receive, in each case, due to such Casualty
or Condemnation) and not materially less useful than the same was prior to the
Casualty or Condemnation,

(ii) the Property, after such Restoration and stabilization, will adequately
secure the outstanding balance of the Loan,

(iii) the Restoration can be completed by the earliest to occur of:

(A) the date on which the business interruption insurance carried by Borrower
with respect to the Property shall expire;

(B) the 180th day prior to the Maturity Date (taking into account any extension
thereof), and

(C) with respect to a Casualty, the expiration of the payment period on the
rental loss or business interruption insurance coverage in respect of such
Casualty; and

(iv) after receiving reasonably satisfactory evidence to such effect, during the
period of the Restoration, the sum of (A) income derived from the Property, plus
(B) proceeds of rental loss insurance or business interruption insurance, if
any, payable together with such other monies as Borrower may irrevocably make
available for the Restoration, will equal or exceed the sum of (x) 105% of
Operating Expenses and (y) the Debt Service.

Notwithstanding the foregoing, if any of the conditions set forth in sub-clauses
(1) and (2) of the proviso in this Section 6.2.2 is not satisfied, then, unless
Lender shall otherwise elect, at its sole option, the Proceeds shall be applied
in the following order of priority: (A) first, to prepay the principal of the
Loan; (B) second, to pay the amount of (1) all accrued and unpaid interest in
respect of the Principal Amount of the Indebtedness so prepaid through the date
which is the

 

79



--------------------------------------------------------------------------------

final day of the Interest Period in which such prepayment is made (including, if
an Event of Default has occurred and is then continuing, interest owed at the
Default Rate), and (2) all other sums (excluding any Prepayment Fee) then due
and owing under the Loan Documents and (C) third, to reimburse Lender for any
fees and expenses of Lender incurred in connection therewith (it being agreed
that, upon satisfaction in full of the entitlements under clauses (A), (B) and
(C) of this sentence, Borrower shall be entitled to receive a release of the
Lien of the Security Instrument and the other Loan Documents with respect to the
Property in accordance with and subject to the terms of Section 2.3.3 hereof and
any surplus Proceeds shall be paid over to the Mezzanine Lender to be applied in
accordance with the terms of the Mezzanine Loan Agreement. Notwithstanding the
foregoing, or anything else to the contrary contained herein, all Proceeds with
respect to the insurance determined pursuant to Section 6.1.4 shall be deposited
directly into the Collection Account and shall be disbursed in accordance with
Article III as if such Proceeds are applied in the manner amounts received from
the Manager are applied

6.2.3 Material Casualty or Condemnation and Lender’s Right to Apply Proceeds. In
the event of a Material Casualty or a Material Condemnation, then Lender shall
have the option to (i) apply the Proceeds hereof in the following order of
priority: (A) first, to prepay the principal of the Loan; (B) second, to pay the
amount of (1) all accrued and unpaid interest in respect of the Principal Amount
of the Indebtedness so prepaid through the date which is the final day of the
Interest Period in which such prepayment is made (including, if an Event of
Default has occurred and is then continuing, interest owed at the Default Rate),
and (2) all other sums (excluding any Prepayment Fee) then due and owing under
the Loan Documents; (C) third, to reimburse Lender for any fees and expenses of
Lender incurred in connection therewith; and (D) fourth, the balance of Proceeds
shall then be paid to Mezzanine Lender to be applied pursuant to the terms of
the Mezzanine Loan Agreement (it being agreed that, upon satisfaction in full of
the entitlements under clauses (A), (B) (C) and (D) of this sentence, Borrower
shall be entitled to receive the balance of the Proceeds, if any and a release
of the Lien of the Security Instrument and the other Loan Documents with respect
to the Property in accordance with and subject to the terms of Section 2.3.3
hereof), or (ii) make such Proceeds available to reimburse Borrower for the cost
of any Restoration in the manner set forth below in Section 6.2.4 hereof
provided, however, that if the Management Agreement provides that the Operating
Lessee or Borrower is required to use the Proceeds to restore the Property and
Operating Lessee or Borrower does not have the right to terminate the Management
Agreement pursuant to the terms of the Management Agreement as a result of such
Casualty or Condemnation or otherwise, then the Lender shall be obligated to
make such Proceeds available to the Borrower for the Restoration of such
Property pursuant to Section 6.2.4 below. Notwithstanding anything to the
contrary contained herein, in the event of a Material Casualty or a Material
Condemnation, where Borrower cannot restore, repair, replace or rebuild the
Property to be of at least substantially equal value and of substantially the
same character as prior to the Material Casualty or Material Condemnation or
title defect because the Property is a legally non-conforming use or as a result
of any other Legal Requirement, Borrower hereby agrees that Lender may apply the
Proceeds payable in connection therewith in accordance with clauses (A),
(B) (C) and (D).

6.2.4 Manner of Restoration and Reimbursement. If Borrower is entitled pursuant
to Sections 6.2.2 or 6.2.3 above to reimbursement out of Proceeds (and the
conditions specified therein shall have been satisfied), such Proceeds shall be
disbursed on a

 

80



--------------------------------------------------------------------------------

monthly basis upon Lender being furnished with (i) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Lender may reasonably require and approve, and (ii) all plans
and specifications for such Restoration, such plans and specifications to be
approved by Lender prior to commencement of any work (such approval not to be
unreasonably withheld, delayed or conditioned). In addition, no payment made
prior to the Final Completion of the Restoration (excluding punch-list items)
shall exceed ninety percent (90%) of the aggregate value of the work performed
from time to time; funds other than Proceeds shall be disbursed prior to
disbursement of such Proceeds; and at all times, the undisbursed balance of such
Proceeds remaining in the hands of Lender, together with funds deposited for
that purpose or irrevocably committed to the satisfaction of Lender by or on
behalf of Borrower for that purpose, shall be at least sufficient in the
reasonable judgment of Lender to pay for the cost of completion of the
Restoration, free and clear of all Liens or claims for Lien. Prior to any
disbursement, Lender shall have received evidence reasonably satisfactory to it
of the estimated cost of completion of the Restoration (such estimate to be made
by Borrower’s architect or contractor and approved by Lender in its reasonable
discretion), and Borrower shall have deposited with Lender Eligible Collateral
in an amount equal to the excess (if any) of such estimated cost of completion
over the net Proceeds. Any surplus which may remain out of Proceeds received
pursuant to a Casualty after payment of such costs of Restoration shall be paid
to the Mezzanine Lender to be applied in accordance with the terms of the
Mezzanine Loan Agreement. Any surplus which may remain out of Proceeds received
pursuant to a Condemnation shall be paid to the Mezzanine Lender to be applied
in accordance with the terms of the Mezzanine Loan Agreement.

6.2.5 Condemnation. (a) Borrower shall promptly give Lender written notice of
the actual commencement or written threat of commencement of any Condemnation
and shall deliver to Lender copies of any and all papers served in connection
with such Condemnation. Following the occurrence of a Condemnation, Borrower,
regardless of whether Proceeds are available, shall promptly proceed to restore,
repair, replace or rebuild the same to the extent practicable to be of at least
equal value and of substantially the same character as prior to such
Condemnation, all to be effected in accordance with the terms hereof applicable
to Alterations.

(b) Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact,
coupled with an interest, with exclusive power to collect, receive and retain
any Proceeds in respect of a Condemnation and to make any compromise or
settlement in connection with such Condemnation, subject to the provisions of
this Section. Provided no Event of Default has occurred and is continuing,
(x) in the event of a Condemnation which is not a Material Condemnation,
Borrower may settle and compromise such Proceeds; provided that the same is
effected in a competent and timely manner, and (y) in the event of a
Condemnation, where the loss exceeds the Threshold Amount, Borrower may settle
and compromise the Proceeds only with the consent of Lender (which consent shall
not be unreasonably withheld, delayed or conditioned) and Lender shall have the
opportunity to participate, at Borrower’ cost, in any litigation and settlement
discussions in respect thereof. Notwithstanding any Condemnation by any public
or quasi-public authority (including any transfer made in lieu of or in
anticipation of such a Condemnation), Borrower shall continue to pay the
Indebtedness at the time and in the manner provided for in the Note, this
Agreement and the other Loan Documents, and the

 

81



--------------------------------------------------------------------------------

Indebtedness shall not be reduced unless and until any Proceeds shall have been
actually received and applied by Lender to discharge the Indebtedness, pay
required interest and pay any other required amounts, in each case, pursuant to
the terms of Sections 6.2.2 or 6.2.3 above. Lender shall not be limited to the
interest paid on the Proceeds by the condemning authority but shall be entitled
to receive out of the Proceeds interest at the rate or rates provided in the
Note. Borrower shall cause any Proceeds that are payable to Borrower to be paid
directly to Lender to be held and applied in accordance with the terms hereof.

Section 6.3 Insurance Provisions in Management Agreement. Despite any other
provision of this Article VI, if any provision of this Article VI conflicts with
or is inconsistent with any insurance provision in the Management Agreement with
respect to the Property, the provisions of the Management Agreement will
prevail.

VII. IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

Section 7.1 Impositions and Other Charges. Subject to the third sentence of this
Section 7.1, Borrower shall pay, or shall cause Operating Lessee to pay all
Impositions now or hereafter levied or assessed or imposed against the Property
or any part thereof prior to the imposition of any interest, charges or expenses
for the non-payment thereof and shall pay all Other Charges on or before the
date they are due. Subject to Borrower’s right of contest set forth in
Section 7.3, as set forth in the next two sentences and provided that there are
sufficient funds available in the Tax Reserve Account, Lender, on behalf of
Borrower, shall pay all Impositions and Other Charges which are attributable to
or affect the Property or Borrower, prior to the date such Impositions or Other
Charges shall become delinquent or late charges may be imposed thereon, directly
to the applicable taxing authority with respect thereto. Lender shall, or Lender
shall direct the Cash Management Bank to, pay to the taxing authority such
amounts to the extent funds in the Tax Reserve Account are sufficient to pay
such Impositions. Nothing contained in this Agreement or the Security Instrument
shall be construed to require Borrower to pay any tax, assessment, levy or
charge imposed on Lender in the nature of a franchise, capital levy, estate,
inheritance, succession, income or net revenue tax.

Section 7.2 No Liens. Subject to its right of contest set forth in Section 7.3,
Borrower shall at all times keep, or cause to be kept, the Property free from
all Liens (other than Permitted Encumbrances) and shall pay when due and payable
(or bond over) all claims and demands of mechanics, materialmen, laborers and
others which, if unpaid, might result in or permit the creation of a Lien on the
Property or any portion thereof and shall in any event cause the prompt, full
and unconditional discharge of all Liens imposed on or against the Property or
any portion thereof within forty-five (45) days after receiving written notice
of the filing (whether from Lender, the lienor or any other Person) thereof.
Borrower shall do or cause to be done, at the sole cost of Borrower, everything
reasonably necessary to fully preserve the first priority of the Lien of the
Security Instrument against the Property, subject to the Permitted Encumbrances.
Upon the occurrence and during the continuance of an Event of Default with
respect to its Obligations as set forth in this Article VII, Lender may (but
shall not be obligated to) make such payment or discharge such Lien, and
Borrower shall reimburse Lender within three (3) Business Days following demand
for all such advances pursuant to Section 19.12 (together with interest thereon
at the Default Rate).

 

82



--------------------------------------------------------------------------------

Section 7.3 Contest. Nothing contained herein shall be deemed to require
Borrower to pay, or cause to be paid, any Imposition or to satisfy any Lien, or
to comply with any Legal Requirement or Insurance Requirement, so long as
Borrower is in good faith, and by proper legal proceedings, where appropriate,
diligently contesting the validity, amount or application thereof, provided that
in each case, at the time of the commencement of any such action or proceeding,
and during the pendency of such action or proceeding (i) no Event of Default
shall exist and be continuing hereunder, (ii) Borrower shall keep Lender
informed of the status of such contest at reasonable intervals, (iii) if neither
Borrower nor Operating Lessee is providing security as provided in clause
(vi) below, adequate reserves with respect thereto are maintained on Borrower’s
books in accordance with GAAP or in the Tax Reserve Account or Insurance Reserve
Account, as applicable, (iv) either such contest operates to suspend collection
or enforcement as the case may be, of the contested Imposition, Lien or Legal
Requirement and such contest is maintained and prosecuted continuously and with
diligence or the Imposition or Lien is bonded, (v) in the case of any Insurance
Requirement, the failure of Borrower to comply therewith shall not impair the
validity of any insurance required to be maintained by Borrower under
Section 6.1 or the right to full payment of any claims thereunder, and (vi) in
the case of Impositions and Liens which are not bonded in excess of $1,000,000
individually, or in the aggregate, during such contest, Borrower, shall deposit
with or deliver to Lender either Cash and Cash Equivalents or a Letter or
Letters of Credit in an amount equal to 125% of (A) the amount of Borrower’s
obligations being contested plus (B) any additional interest, charge, or penalty
arising from such contest. Notwithstanding the foregoing, the creation of any
such reserves or the furnishing of any bond or other security, Borrower promptly
shall comply with any contested Legal Requirement or Insurance Requirement or
shall pay any contested Imposition or Lien, and compliance therewith or payment
thereof shall not be deferred, if, at any time the Property or any portion
thereof shall be, in Lender’s reasonable judgment, in imminent danger of being
forfeited or lost or Lender is likely to be subject to civil or criminal damages
as a result thereof. If such action or proceeding is terminated or discontinued
adversely to Borrower, Borrower shall deliver to Lender reasonable evidence of
Borrower’s compliance with such contested Imposition, Lien, Legal Requirements
or Insurance Requirements, as the case may be.

VIII. TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

Section 8.1 Restrictions on Transfers and Indebtedness. (a) Except in connection
with a Permitted Mezzanine Transfer or any Exchange (which shall not require
Lender’s consent or a Rating Confirmation), unless such action is permitted by
the subsequent provisions of this Article VIII, Borrower will not, without
Lender’s prior written consent and a Rating Agency Confirmation with respect to
the transfer or other matter in question, (A), Transfer legal, Beneficial or
direct or indirect equitable interests in all or any part of the Property, the
Borrower, Operating Lessee or the Mezzanine Borrower, (B) permit or suffer any
owner, directly or indirectly, of a legal, Beneficial or equitable interest in
the Property, the Borrower or Operating Lessee to Transfer such interest,
whether by transfer of stock or other legal, Beneficial or equitable interest in
any entity or otherwise, (C) mortgage, hypothecate or otherwise encumber or
grant a security interest in all or any part of the legal, Beneficial or
equitable interests in all or any part of the Property, the Borrower or the
Operating Lessee, or (D) file of record a declaration of condominium with
respect to the Property. Notwithstanding any provision herein to the contrary,
nothing contained herein shall be deemed to restrict or otherwise interfere with
the ability of the holders of direct or indirect legal, Beneficial or equitable
interests in the Ultimate Equity Owner to Transfer such interests, whether in
connection with an initial public offering of shares in Ultimate Equity Owner or
otherwise.

 

83



--------------------------------------------------------------------------------

(b) Borrower shall not incur, create or assume any Indebtedness without the
consent of Lender; provided, however, Borrower may, without the consent of
Lender, incur, create or assume Permitted Debt.

Section 8.2 Sale of Building Equipment. Borrower may Transfer or dispose of
Building Equipment which is being replaced or which is no longer necessary in
connection with the operation of the Property free from the Lien of the Security
Instrument provided that such Transfer or disposal will not have a Material
Adverse Effect on the value of the Property taken as a whole, will not
materially impair the utility of the Property, and will not result in a
reduction or abatement of, or right of offset against, the Rents payable under
any Lease, in either case as a result thereof, and provided, further, that any
new Building Equipment acquired by Borrower or Operating Lessee(and not so
disposed of) shall be subject to the Lien of the Security Instrument. Lender
shall, from time to time, upon receipt of an Officer’s Certificate requesting
the same and confirming satisfaction of the conditions set forth above, execute
a written instrument in form reasonably satisfactory to Lender to confirm that
such Building Equipment which is to be, or has been, sold or disposed of is free
from the Lien of the Security Instrument.

Section 8.3 Immaterial Transfers and Easements, etc. Borrower and Operating
Lessee may, without the consent of Lender, (i) make immaterial Transfers of
portions of the Property to Governmental Authorities for dedication or public
use (subject to the provisions of Section 6.2) or, portions of the Property to
third parties for the purpose of erecting and operating additional structures
whose use is integrated with the use of the Property, and (ii) grant easements,
restrictions, covenants, reservations and rights of way in the ordinary course
of business for access, water and sewer lines, telephone and telegraph lines,
electric lines or other utilities or for other similar purposes, provided that
no such Transfer, conveyance or encumbrance set forth in the foregoing clauses
(i) and (ii) shall materially impair the utility and operation of the Property
or have a Material Adverse Effect on the value of the Property taken as a whole.
In connection with any Transfer permitted pursuant to this Section 8.3, Lender
shall execute and deliver any instrument reasonably necessary or appropriate, in
the case of the Transfers referred to in clause (i) above, to release the
portion of the Property affected by such Condemnation or such Transfer from the
Lien of the Security Instrument or, in the case of clause (ii) above, to
subordinate the Lien of the Security Instrument to such easements, restrictions,
covenants, reservations and rights of way or other similar grants upon receipt
by Lender of:

(a) thirty (30) days prior written notice thereof;

(b) a copy of the instrument or instruments of Transfer;

(c) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the Property, materially
reduce the value of the Property or have a Material Adverse Effect; and

 

84



--------------------------------------------------------------------------------

(d) reimbursement of all of Lender’s reasonable costs and expenses incurred in
connection with such Transfer.

Section 8.4 Transfers of Interests in Borrower. In addition to any transfer
permitted by any other provision of this Article VIII (including, without
limitation, any transfer in connection with an Exchange), each holder of any
direct or indirect interest in the Mezzanine Borrower shall have the right to
transfer (but not pledge, hypothecate or encumber) its equity interest in the
Mezzanine Borrower to any Person who is not a Disqualified Transferee without
Lender’s consent or a Rating Agency Confirmation if Section 8.6 is complied with
and, after giving effect to such transfer:

(a) (i) the Property will be directly owned by a Single Purpose Entity in
compliance with the representations, warranties and covenants in Section 4.1.29
hereof (as if the Borrower shall have remade all of such representations,
warranties and covenants as of, and after giving effect to, the transfer), and
which shall have executed and delivered to Lender an assumption agreement in
form and substance acceptable to Lender, evidencing the continuing agreement of
the Borrower to abide and be bound by all the terms, covenants and conditions
set forth in this Agreement, the Note, the Security Instrument and the other
Loan Documents and all other outstanding obligations under the Loan, together
with such legal opinions and title insurance endorsements as may be reasonably
requested by Lender;

(b) an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement;

(c) Any Ultimate Equity Owners or a Close Affiliate of any such entity owns
directly or indirectly at least fifty-one percent (51%) of the equity interests
in the Borrower and the Person that is the proposed transferee is not a
Disqualified Transferee; provided that, after giving effect to any such
transfer, in no event shall any Person other than Ultimate Equity Owner or a
Close Affiliate of Ultimate Equity Owner exercise Management Control over the
Borrower. In the event that Management Control shall be exercisable jointly by
any Ultimate Equity Owner or a Close Affiliate of any Ultimate Equity Owner with
any other Person or Persons, then the applicable Ultimate Equity Owner or such
Close Affiliate shall be deemed to have Management Control only if such Ultimate
Equity Owner or such Close Affiliate retains the ultimate right as between such
Ultimate Equity Owner or such Close Affiliate and the transferee to unilaterally
make all material decisions with respect to the operation, management, financing
and disposition of the Property;

(d) if there has been a Transfer of forty-nine percent (49%) or more of the
direct membership interests, stock or other direct equity ownership interests in
Borrower, Borrower shall have first delivered to Lender (and, after a
Securitization, the Rating Agencies) an Officer’s Certificate and legal opinion
of the types described in Section 8.6 below; and

(e) Borrower shall cause the transferee, if Lender so requests and if such
transferee is required to be a Single Purpose Entity pursuant to this Agreement,
to deliver to S&P and to any other Rating Agency Lender requests its
organizational documents solely for the purpose of Standard & Poor’s and such
other Rating Agency Lender requests confirming that such organizational
documents comply with the single purpose bankruptcy remote entity requirements
set forth herein.

 

85



--------------------------------------------------------------------------------

Section 8.5 Loan Assumption. Without limiting the foregoing, Borrower, Prime
Lessee and Operating Lessee shall have the right to sell, assign, convey or
transfer (but not mortgage, hypothecate or otherwise encumber or grant a
security interest in) legal or equitable title to all (but not less than all) of
the Property only if:

(a) after giving effect to the proposed transaction:

the Property will be owned by a Single Purpose Entity wholly owned (directly or
indirectly) by a Permitted Borrower Transferee, Permitted Borrower Transferee
Alternative, Pre-approved Transferee or such other entity (specifically approved
in writing by both Lender and each Rating Agency) which will be in compliance
with the representations, warranties and covenants contained in Section 4.1.29
hereof (as if such transferee shall have remade all of such representations,
warranties and covenants as of, and after giving effect to, the proposed
transaction); such Single Purpose Entity shall have executed and delivered to
Lender an assumption agreement and such other agreements as Lender may
reasonably request (collectively, the “Assumption Agreement”) in form and
substance acceptable to Lender, evidencing the proposed transferee’s agreement
to abide and be bound by all the terms, covenants and conditions set forth in
this Agreement, the Note, the Security Instrument and the other Loan Documents
and all other outstanding obligations under the Loan; the Permitted Borrower
Transferee, Permitted Borrower Transferee Alternative, Pre-approved Transferee
or such other approved entity shall assume the obligations of Guarantor under
the Loan Documents (and such Single Purpose Entity and the applicable Permitted
Borrower Transferee, Permitted Borrower Transferee Alternative, Pre-approved
Transferee or other approved entity shall thereafter be subject to the
provisions of this Article VIII), and the transferee shall cause to be delivered
to Lender, such legal opinions and title insurance endorsements as may be
reasonably requested by Lender;

(i) an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement; and

(ii) no Event of Default shall have occurred and be continuing;

(b) the Assumption Agreement shall state the applicable transferee’s agreement
to abide by and be bound by the terms in the Note (or such other promissory
notes to be executed by the transferee, such other promissory note or notes to
be on the same terms as the Note), the Security Instrument, this Agreement (or
such other loan agreement to be executed by such transferee, which shall contain
terms substantially identical to the terms hereof) and such other Loan Documents
(or other loan documents to be delivered by such transferee, which shall contain
terms substantially identical to the terms of the applicable Loan Documents)
whenever arising, and Borrower, and/or such transferee shall deliver such legal
opinions and title insurance endorsements as may reasonably be requested by
Lender;

 

86



--------------------------------------------------------------------------------

(c) following execution of a contract for the sale of the Property and not less
than thirty (30) days prior to the expected date of such proposed sale, Borrower
shall submit notice of such sale to Lender. Borrower shall submit to Lender, not
less than ten (10) days prior to the expected date of such sale, the Assumption
Agreement for execution by Lender. Such documents shall be in a form appropriate
for the jurisdiction in which the Property is located and shall be reasonably
satisfactory to Lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such assumption, together with an Officer’s Certificate
certifying that (i) the assumption to be effected will be effected in compliance
with the terms of this Agreement and (ii) will not impair or otherwise adversely
affect the validity or priority of the Lien of the Security Instrument;

(d) prior to any such transaction, the proposed transferee shall deliver to
Lender an Officer’s Certificate stating that (x) such transferee is not an
“employee benefit plan” within the meaning of Section 3(3) of ERISA that is
subject Title I of ERISA or any other Similar Law and (y) the underlying assets
of the proposed transferee do not constitute assets of any such employee benefit
plan for purposes of ERISA or any Similar Law;

(e) if the transfer is to (i) an entity other than a Single Purpose Entity
wholly owned directly or indirectly by one or more Pre-approved Transferees,
Permitted Borrower Transferees or Permitted Borrower Transferee Alternatives, a
Rating Agency Confirmation shall have been received in respect of such proposed
transfer (or, if the proposed transfer shall occur prior to a Securitization,
such transfer shall be subject to Lender’s consent in its sole discretion) and
(ii) a Permitted Borrower Transferee Alternative, such transfer shall be subject
to Lender’s prior written consent in its reasonable discretion;

(f) the terms of Section 8.6 shall be complied with and Borrower shall cause the
transferee to deliver to S&P and to any other Rating Agency Lender requests its
organizational documents solely for the purpose of S&P and any other Rating
Agency Lender requests confirming that such organizational documents comply with
the single purpose bankruptcy remote entity requirements set forth herein;

(g) Lender shall have received the payment of, or reimbursement for, all
reasonable costs and expenses incurred by Lender and the Rating Agencies (and
any servicer in connection with a Securitization) in connection therewith
(including, without limitation, reasonable attorneys’ fees and disbursements);
and

(h) The Mezzanine Borrower shall simultaneously exercise its right to transfer
the “Collateral” (as defined in the Mezzanine Loan) pursuant to and in
accordance with Section 8.5 of each Mezzanine the Loan Agreement.

Section 8.6 Notice Required; Legal Opinions. Not less than five (5) Business
Days prior to the closing of any transaction permitted under the provisions of
Sections 8.2 through 8.5, Borrower shall deliver or cause to be delivered to
Lender (A) an Officer’s Certificate describing the proposed transaction and
stating that such transaction is permitted hereunder and under the other Loan
Documents, together with any documents upon which such Officer’s Certificate is
based, and (B) a legal opinion of counsel to Borrower or the transferee selected
by either of them (to the extent approved by Lender and the Rating Agencies),

 

87



--------------------------------------------------------------------------------

in form and substance consistent with similar opinions then being required by
the Rating Agencies and acceptable to the Rating Agencies, confirming, among
other things, that the assets of the Borrower, and of its managing general
partner or managing member, as applicable, will not be substantively
consolidated with the assets of such owners or Controlling Persons of the
Borrower as Lender or the Rating Agencies may specify, in the event of a
bankruptcy or similar proceeding involving such owners or Controlling Persons.

Section 8.7 Leases.

8.7.1 New Leases and Lease Modifications. Except as otherwise provided in this
Section 8.7, Borrower shall not and shall not permit Operating Lessee to
(i) enter into any Lease on terms other than “market” and rental rates (in
Borrower’s or Operating Lessee’s good faith judgment), or (ii) enter into any
Material Lease (a “New Lease”), or (iii) consent to the assignment of any
Material Lease (unless required to do so by the terms of such Material Lease)
that releases the original Tenant from its obligations under the Material Lease,
or (iv) modify any Material Lease (including, without limitation, accept a
surrender of any portion of the Property subject to a Material Lease (unless
otherwise permitted or required by law), allow a reduction in the term of any
Material Lease or a reduction in the Rent payable under any Material Lease,
change any renewal provisions of any Material Lease, materially increase the
obligations of the landlord or materially decrease the obligations of any
Tenant) or terminate any Material Lease (any such action referred to in clauses
(iii) and (iv) being referred to herein as a “Lease Modification”) without the
prior written consent of Lender which consent shall not be unreasonably
withheld, delayed or conditioned. Any New Lease or Lease Modification that
requires Lender’s consent shall be delivered to Lender for approval not less
than ten (10) Business Days prior to the effective date of such New Lease or
Lease Modification.

8.7.2 Leasing Conditions. Subject to terms of this Section 8.7, provided no
Event of Default shall have occurred and be continuing, Borrower may enter into
a New Lease or Lease Modification, without Lender’s prior written consent, that
satisfies each of the following conditions (as evidenced by an Officer’s
Certificate delivered to Lender prior to Borrower’s entry into such New Lease or
Lease Modification):

(a) with respect to a New Lease or Lease Modification, the premises demised
thereunder is not more than 10,000 net rentable square feet of the Property;

(b) the term of such New Lease or Lease Modification, as applicable, does not
exceed 120 months, plus up to two (2) 60-month option terms (or equivalent
combination of renewals);

(c) the New Lease or Lease Modification provides for “market” rental rates other
terms and does not contain any terms which would adversely affect Lender’s
rights under the Loan Documents or that would have a Material Adverse Effect;

(d) the New Lease or Lease Modification, as applicable, provides that the
premises demised thereby cannot be used for any of the following uses: any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect;

 

88



--------------------------------------------------------------------------------

(e) the Tenant under such New Lease or Lease Modification, as applicable, is not
an Affiliate of Borrower;

(f) the New Lease or Lease Modification, as applicable, does not prevent
Proceeds from being held and disbursed by Lender in accordance with the terms
hereof and does not entitle any Tenant to receive and retain Proceeds except
those that may be specifically awarded to it in condemnation proceedings because
of the Condemnation of its trade fixtures and its leasehold improvements which
have not become part of the Property and such business loss as Tenant may
specifically and separately establish; and

(g) the New Lease or Lease Modification, as applicable satisfies the
requirements of Section 8.7.7 and Section 8.7.8.

8.7.3 Delivery of New Lease or Lease Modification. Upon the execution of any New
Lease or Lease Modification, as applicable, Borrower shall deliver to Lender an
executed copy of the Lease.

8.7.4 Lease Amendments. Borrower agrees that it shall not have the right or
power, as against Lender without its consent, to cancel, abridge, amend or
otherwise modify any Lease unless such modification complies with this
Section 8.7.

8.7.5 Security Deposits. All security or other deposits of Tenants of the
Property shall be treated as trust funds and shall, if required by law or the
applicable Lease not be commingled with any other funds of Borrower, and such
deposits shall be deposited, upon receipt of the same by Borrower in a separate
trust account maintained by Borrower expressly for such purpose. Within ten
(10) Business Days after written request by Lender, Borrower shall furnish to
Lender reasonably satisfactory evidence of compliance with this Section 8.7.5,
together with a statement of all lease securities deposited with Borrower by the
Tenants and the location and account number of the account in which such
security deposits are held.

8.7.6 No Default Under Leases. Borrower shall (i) promptly perform and observe
all of the material terms, covenants and conditions required to be performed and
observed by Borrower under the Leases, if the failure to perform or observe the
same would have a Material Adverse Effect; (ii) exercise, within ten
(10) Business Days after a written request by Lender, any right to request from
the Tenant under any Lease a certificate with respect to the status thereof and
(iii) not collect any of the Rents, more than one (1) month in advance (except
that Borrower may collect such security deposits and last month’s Rents as are
permitted by Legal Requirements and are commercially reasonable in the
prevailing market and collect other charges in accordance with the terms of each
Lease).

8.7.7 Subordination. All Lease Modifications and New Leases entered into by
Borrower after the date hereof shall by their express terms be subject and
subordinate to this Agreement and the Security Instrument (through a
subordination provision contained in such Lease or otherwise) and shall provide
that, if Lender agrees to a non-disturbance provision pursuant to Section 8.7.9,
the Person holding any rights thereunder shall attorn to Lender or any other
Person succeeding to the interests of Lender upon the exercise of its remedies
hereunder or any transfer in lieu thereof on the terms set forth in this
Section 8.7.

 

89



--------------------------------------------------------------------------------

8.7.8 Attornment. Each Lease Modification and New Lease entered into from and
after the date hereof shall provide that in the event of the enforcement by
Lender of any remedy under this Agreement or the Security Instrument, if Lender
agrees to a non-disturbance provision pursuant to Section 8.7.9, the Tenant
under such Lease shall, at the option of Lender or of any other Person
succeeding to the interest of Lender as a result of such enforcement, attorn to
Lender or to such Person and shall recognize Lender or such successor in the
interest as lessor under such Lease without change in the provisions thereof;
provided, however, Lender or such successor in interest shall not be liable for
or bound by (i) any payment of an installment of rent or additional rent made
more than thirty (30) days before the due date of such installment, (ii) any act
or omission of or default by Borrower under any such Lease (but the Lender, or
such successor, shall be subject to the continuing obligations of the landlord
to the extent arising from and after such succession to the extent of Lender’s,
or such successor’s, interest in the Property), (iii) any credits, claims,
setoffs or defenses which any Tenant may have against Borrower, (iv) any
obligation on Borrower’s part, pursuant to such Lease, to perform any tenant
improvement work or (v) any obligation on Borrower’s part, pursuant to such
Lease, to pay any sum of money to any Tenant. Each such New Lease shall also
provide that, upon the reasonable request by Lender or such successor in
interest, the Tenant shall execute and deliver an instrument or instruments
confirming such attornment.

8.7.9 Non-Disturbance Agreements. Lender shall enter into, and, if required by
applicable law to provide constructive notice or requested by a Tenant, record
in the county where the subject Property is located, a subordination, attornment
and non-disturbance agreement, substantially in form and substance substantially
similar to the form attached hereto as Exhibit K (a “Non-Disturbance
Agreement”), with any Tenant (other than an Affiliate of Borrower) entering into
a New Lease permitted hereunder or otherwise consented to by Lender within ten
(10) Business Days after written request therefor by Borrower, provided that,
such request is accompanied by an Officer’s Certificate stating that such Lease
complies in all material respects with this Section 8.7. All reasonable third
party costs and expenses incurred by Lender in connection with the negotiation,
preparation, execution and delivery of any Non-Disturbance Agreement, including,
without limitation, reasonable attorneys’ fees and disbursements, shall be paid
by Borrower (in advance, if requested by Lender).

Section 8.8 Exchange. Notwithstanding anything to the contrary herein contained
or in any other Loan Document, any sale or transfer of any or all of the
indirect interests in Borrower owned by Qualified Intermediary to Guarantor or
one or more entities (i) controlled directly or indirectly by Guarantor, and
(ii) in which Guarantor owns, directly or indirectly, not less than 85% equity,
is permitted provided the following conditions have been satisfied:

(a) in the event that in connection with such sale or conveyance, Manager will
not thereafter continue to manage the Property, then the Person who will manage
the Property following such sale or conveyance must be an Acceptable Manager;

 

90



--------------------------------------------------------------------------------

(b) such sale or transfer occurs not later than one hundred eighty (180) days
after the Closing Date;

(c) Lender shall have received not less than ten (10) days’ prior written notice
of such sale or transfer;

(d) after giving effect to such sale or transfer, Borrower will be in compliance
with the requirements of this Agreement and the Security Instrument;

(e) after giving effect to such sale or transfer, any subsidiary of any of the
Co-Borrowers or Prime Lessees or Operating Lessee must be a Single Purpose
Entity.

(f) Lender shall have received such other documents, instruments, certificates
and legal opinions (including, without limitation, Non-Consolidation Opinions)
as Lender may reasonably require so as to confirm the requirements of
Section 8.8 have been satisfied;

(g) Borrower agrees to bear and shall reimburse Lender on demand all reasonable
out-of-pocket expenses incurred by Lender in connection with any transaction
described in this Section 8.8; and

(h) Simultaneously with the consummation of the Exchange, the Prime Lease shall
be terminated.

IX. INTEREST RATE CAP AGREEMENT

Section 9.1 Interest Rate Cap Agreement. Borrower shall maintain the Interest
Rate Cap Agreement with an Acceptable Counterparty in effect and having a term
extending through the last day of the accrual period in which the applicable
Maturity Date occurs, and an initial notional amount equal to the Loan Amount.
The Interest Rate Cap Agreement shall have a strike rate equal to the LIBOR Cap
Strike Rate. The notional amount of the Interest Rate Cap Agreement may be
reduced from time to time in amounts equal to any prepayment of the principal of
the Loan made in accordance with the Loan Documents, provided that the strike
rate shall be equal to the LIBOR Cap Strike Rate.

Section 9.2 Pledge and Collateral Assignment. Borrower hereby pledges, assigns,
transfers, delivers and grants a continuing first priority lien to Lender, as
security for payment of all sums due in respect of the Loan and the performance
of all other terms, conditions and covenants of this Agreement and any other
Loan Document on Borrower’s part to be paid and performed, in, to and under all
of Borrower’s right, title and interest whether now owned or hereafter acquired
and whether now existing or hereafter arising (collectively, the “Rate Cap
Collateral”): (i) in the Interest Rate Cap Agreement (as soon as such agreement
is effective or when and if any replacement agreement becomes effective, any
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap
Agreement); (ii) to receive any and all payments under the Interest Rate Cap
Agreement (or, when and if any such agreement becomes effective, any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement), whether
as contractual obligations, damages or otherwise; and (iii) to all claims,
rights, powers, privileges, authority, options, security interests, liens and
remedies, if any, under or arising out of the Interest Rate Cap Agreement (as
soon as such

 

91



--------------------------------------------------------------------------------

agreement is effective or when and if any such agreement becomes effective, any
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap
Agreement), in each case including all accessions and additions to,
substitutions for and replacements, products and proceeds of any of the
foregoing. Borrower shall deliver to Lender an executed counterpart of such
Interest Rate Cap Agreement, Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement (which shall, by its terms, authorize the
assignment to Lender and require that payments be made directly to Lender) and
notify the Counterparty of such assignment (either in such Interest Rate Cap
Agreement, Replacement Interest Rate Cap Agreement or Extension Interest Rate
Cap Agreement or by separate instrument). Borrower shall not, without obtaining
the prior written consent of Lender, further pledge, transfer, deliver, assign
or grant any security interest in the Interest Rate Cap Agreement (or, when and
if any such agreement becomes effective, any Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement), or permit any Lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements or any other notice or instrument as may be required under
the UCC, as appropriate, except those naming Lender as the secured party, to be
filed with respect thereto.

Section 9.3 Covenants. (a) Borrower shall comply with all of its obligations
under the terms and provisions of the Interest Rate Cap Agreement. All amounts
paid by the Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be deposited immediately into the Holding Account pursuant to
Section 3.1. Borrower shall take all actions reasonably requested by Lender to
enforce Borrower’s rights under the Interest Rate Cap Agreement in the event of
a default by the Counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.

(b) Borrower shall defend Lender’s right, title and interest in and to the Rate
Cap Collateral pledged by Borrower pursuant hereto or in which it has granted a
security interest pursuant hereto against the claims and demands of all other
Persons.

In the event of (x) any downgrade, withdrawal or qualification (each, a
“Downgrade”) of the rating of the Counterparty such that, thereafter, the
Counterparty shall cease to be an Acceptable Counterparty and (y) the
Counterparty shall fail to comply with the requirements contained in the
Interest Rate Cap Agreement which are described in “Exhibit I” upon such
occurrence, the Borrower shall either (i) obtain a Rating Agency Confirmation
with respect to the Counterparty or (ii) replace the Interest Rate Cap Agreement
with a Replacement Interest Cap Agreement, (x) having a term extending through
the end of the Interest Period in which the Maturity Date occurs, (y) in a
notional amount at least equal to the Principal Amount of the Loan then
outstanding, and (z) having a strike rate equal to the LIBOR Cap Strike Rate.

(c) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement as and when required hereunder, Lender may purchase
the Interest Rate Cap Agreement and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is paid by Borrower to Lender.

(d) Borrower shall not (i) without the prior written consent of Lender, modify,
amend or supplement the terms of the Interest Rate Cap Agreement, (ii) without
the prior written consent of Lender, except in accordance with the terms of the
Interest Rate Cap Agreement,

 

92



--------------------------------------------------------------------------------

cause the termination of the Interest Rate Cap Agreement prior to its stated
maturity date, (iii) without the prior written consent of Lender, except as
aforesaid, waive or release any obligation of the Counterparty (or any successor
or substitute party to the Interest Rate Cap Agreement) under the Interest Rate
Cap Agreement, (iv) without the prior written consent of Lender, consent or
agree to any act or omission to act on the part of the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) which, without
such consent or agreement, would constitute a default under the Interest Rate
Cap Agreement, (v) fail to exercise promptly and diligently each and every
material right which it may have under the Interest Rate Cap Agreement,
(vi) take or intentionally omit to take any action or intentionally suffer or
permit any action to be omitted or taken, the taking or omission of which would
result in any right of offset against sums payable under the Interest Rate Cap
Agreement or any defense by the Counterparty (or any successor or substitute
party to the Interest Rate Cap Agreement) to payment or (vii) fail to give
prompt notice to Lender of any notice of default given by or to Borrower under
or with respect to the Interest Rate Cap Agreement, together with a complete
copy of such notice. If Borrower shall have received written notice that the
Securitization shall have occurred, no consent by Lender provided for in this
Section 9.3(e) shall be given by Lender unless Lender shall have received a
Rating Agency Confirmation.

In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an Opinion of Counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty upon which Lender
and its successors and assigns may rely (the “Counterparty Opinion”), under New
York law and, if the Counterparty is a non-U.S. entity, the applicable foreign
law, substantially in compliance with the requirements set forth in Exhibit F or
in such other form approved by the Lender.

Section 9.4 Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Lender as follows:

(a) The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b) The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.

(c) The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.

(d) Giving effect to the aforesaid grant and assignment to Lender, Lender has,
as of the date of this Agreement, and as to Rate Cap Collateral acquired from
time to time after such date, shall have, a valid, and upon proper filing,
perfected and continuing first priority lien

 

93



--------------------------------------------------------------------------------

upon and security interest in the Rate Cap Collateral; provided that no
representation or warranty is made with respect to the perfected status of the
security interest of Lender in the proceeds of Rate Cap Collateral consisting of
“cash proceeds” or “non-cash proceeds” as defined in the UCC except if, and to
the extent, the provisions of Section 9-306 of the UCC shall be complied with.

(e) Except for financing statements filed or to be filed in favor of Lender as
secured party, there are no financing statements under the UCC covering any or
all of the Rate Cap Collateral and Borrower shall not, without the prior written
consent of Lender, until payment in full of all of the Obligations, execute and
file in any public office, any enforceable financing statement or statements
covering any or all of the Rate Cap Collateral, except financing statements
filed or to be filed in favor of Lender as secured party.

Section 9.5 Payments. If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, such amounts shall,
immediately upon becoming payable to Borrower, be deposited by Counterparty into
the Holding Account.

Section 9.6 Remedies. Subject to the provisions of the Interest Rate Cap
Agreement, if an Event of Default shall occur and then be continuing:

(a) Lender, without obligation to resort to any other security, right or remedy
granted under any other agreement or instrument, shall have the right to, in
addition to all rights, powers and remedies of a secured party pursuant to the
UCC, at any time and from time to time, sell, resell, assign and deliver, in its
sole discretion, any or all of the Rate Cap Collateral (in one or more parcels
and at the same or different times) and all right, title and interest, claim and
demand therein and right of redemption thereof, at public or private sale, for
cash, upon credit or for future delivery, and in connection therewith Lender may
grant options and may impose reasonable conditions such as requiring any
purchaser to represent that any “securities” constituting any part of the Rate
Cap Collateral are being purchased for investment only, Borrower hereby waiving
and releasing any and all equity or right of redemption to the fullest extent
permitted by the UCC or applicable law. If all or any of the Rate Cap Collateral
is sold by Lender upon credit or for future delivery, Lender shall not be liable
for the failure of the purchaser to purchase or pay for the same and, in the
event of any such failure, Lender may resell such Rate Cap Collateral. It is
expressly agreed that Lender may exercise its rights with respect to less than
all of the Rate Cap Collateral, leaving unexercised its rights with respect to
the remainder of the Rate Cap Collateral, provided, however, that such partial
exercise shall in no way restrict or jeopardize Lender’s right to exercise its
rights with respect to all or any other portion of the Rate Cap Collateral at a
later time or times.

(b) Lender may exercise, either by itself or by its nominee or designee, in the
name of Borrower, all of Lender’s rights, powers and remedies in respect of the
Rate Cap Collateral, hereunder and under law.

(c) Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, upon the occurrence and during the continuance of an Event of
Default, (i) to exercise and enforce every right, power, remedy,

 

94



--------------------------------------------------------------------------------

authority, option and privilege of Borrower under the Interest Rate Cap
Agreement, including any power to subordinate or modify the Interest Rate Cap
Agreement (but not, unless an Event of Default exists and is continuing, the
right to terminate or cancel the Interest Rate Cap Agreement), or to give any
notices, or to take any action resulting in such subordination, termination,
cancellation or modification and (ii) in order to more fully vest in Lender the
rights and remedies provided for herein, to exercise all of the rights, remedies
and powers granted to Lender in this Agreement, and Borrower further authorizes
and empowers Lender, as Borrower’s attorney-in-fact, and as its agent,
irrevocably, with full power of substitution for Borrower and in the name of
Borrower, upon the occurrence and during the continuance of an Event of Default,
to give any authorization, to furnish any information, to make any demands, to
execute any instruments and to take any and all other action on behalf of and in
the name of Borrower which in the opinion of Lender may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.

(d) Upon the occurrence and during the continuance of an Event of Default,
Lender may, without notice to, or assent by, Borrower or any other Person (to
the extent permitted by law), but without affecting any of the Obligations, in
the name of Borrower or in the name of Lender, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Lender; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower,
under the Interest Rate Cap Agreement; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Lender necessary
or advisable for the purpose of collecting upon or enforcing the Interest Rate
Cap Agreement; and execute any instrument and do all other things deemed
necessary and proper by Lender to protect and preserve and realize upon the Rate
Cap Collateral and the other rights contemplated hereby.

(e) Pursuant to the powers-of-attorney provided for above, Lender may take any
action and exercise and execute any instrument which it may deem necessary or
advisable to accomplish the purposes hereof; provided, however, that Lender
shall not be permitted to take any action pursuant to said power-of-attorney
that would conflict with any limitation on Lender’s rights with respect to the
Rate Cap Collateral. Without limiting the generality of the foregoing, Lender,
after the occurrence of an Event of Default, shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to Borrower representing: (i) any payment of obligations owed
pursuant to the Interest Rate Cap Agreement, (ii) interest accruing on any of
the Rate Cap Collateral or (iii) any other payment or distribution payable in
respect of the Rate Cap Collateral or any part thereof, and for and in the name,
place and stead of Borrower, to execute endorsements, assignments or other
instruments of conveyance or transfer in respect of any property which is or may
become a part of the Rate Cap Collateral hereunder.

(f) Lender may exercise all of the rights and remedies of a secured party under
the UCC.

 

95



--------------------------------------------------------------------------------

(g) Without limiting any other provision of this Agreement or any of Borrower’s
rights hereunder, and without waiving or releasing Borrower from any obligation
or default hereunder, Lender shall have the right, but not the obligation, to
perform any act or take any appropriate action, as it, in its reasonable
judgment, may deem necessary to protect the security of this Agreement, to cure
such Event of Default or to cause any term, covenant, condition or obligation
required under this Agreement or the Interest Rate Cap Agreement to be performed
or observed by Borrower to be promptly performed or observed on behalf of
Borrower. All amounts advanced by, or on behalf of, Lender in exercising its
rights under this Section 9.7(g) (including, but not limited to, reasonable
legal expenses and disbursements incurred in connection therewith), together
with interest thereon at the Default Rate from the date of each such advance,
shall be payable by Borrower to Lender upon demand and shall be secured by this
Agreement.

Section 9.7 Sales of Rate Cap Collateral. No demand, advertisement or notice,
all of which are, to the fullest extent permitted by law, hereby expressly
waived by Borrower, shall be required in connection with any sale or other
disposition of all or any part of the Rate Cap Collateral, except that Lender
shall give Borrower at least thirty (30) Business Days’ prior written notice of
the time and place of any public sale or of the time when and the place where
any private sale or other disposition is to be made, which notice Borrower
hereby agrees is reasonable, all other demands, advertisements and notices being
hereby waived. To the extent permitted by law, Lender shall not be obligated to
make any sale of the Rate Cap Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given, and Lender may
without notice or publication adjourn any public or private sale, and such sale
may, without further notice, be made at the time and place to which the same was
so adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations. In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees and disbursements and any tax imposed thereon. However, the proceeds of
sale of Rate Cap Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Lender
shall apply any residue to the payment of the Obligations in the order of
priority as set forth in Section 11 of the Security Instrument.

Section 9.8 Public Sales Not Possible. Borrower acknowledges that the terms of
the Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonably manner by mere virtue of having been
made privately.

Section 9.9 Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral
by Lender hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Lender or the officer
making the sale or

 

96



--------------------------------------------------------------------------------

the proceeds of such sale shall be a sufficient discharge to the purchaser or
purchasers of the Rate Cap Collateral so sold, and such purchaser or purchasers
shall not be obligated to see to the application of any part of the purchase
money paid over to Lender or such officer or be answerable in any way for the
misapplication or non-application thereof.

Section 9.10 Extension Interest Rate Cap Agreement. If Borrower exercises any of
its options to extend the Maturity Date pursuant to Section 5 of the Note, then,
on or prior to the Maturity Date being extended, the Borrower shall obtain or
have in place an Extension Interest Rate Cap Agreement (i) having a term through
the end of the Interest Period in which the extended Maturity Date occurs,
(ii) in a notional amount at least equal to the Principal Amount of the Loan as
of the Maturity Date being extended, and (iii) having a strike rate equal to an
amount such that the maximum interest rate paid by the Borrower after giving
effect to payments made under such Extension Interest Rate Cap Agreement shall
equal no more than the LIBOR Cap Strike Rate.

Section 9.11 Filing of Financing Statements Authorized. Borrower and Operating
Lessee hereby authorize the filing of a form UCC-1 financing statement naming
the Borrower and the Operating Lessee as debtors and the Lender as secured party
in any office (including the office of the Secretary of State of the State of
Delaware) covering all property of the Borrower and the Operating Lessee
(including, but not limited to, the Account Collateral and the Rate Cap
Collateral, but excluding Excess Cash Flow).

X. MAINTENANCE OF PROPERTY; ALTERATIONS

Section 10.1 Maintenance of Property. Borrower shall keep and maintain, or cause
to be kept and maintained, the Property and every part thereof in good condition
and repair, subject to ordinary wear and tear, and, subject to Excusable Delays
and the provisions of this Agreement with respect to damage or destruction
caused by a Casualty or Condemnation, shall not permit or commit any waste,
impairment, or deterioration of any portion of the Property in any material
respect. Borrower further covenants to do all other acts which from the
character or use of the Property may be reasonably necessary to protect the
security hereof, the specific enumerations herein not excluding the general.
Borrower shall not demolish any Improvement on the Property except as the same
may be necessary in connection with an Alteration or a restoration in connection
with a Condemnation or Casualty, or as otherwise permitted herein, in each case
in accordance with the terms and conditions hereof.

Section 10.2 Alterations and Expansions. Borrower shall not perform or undertake
or consent to the performance or undertaking of any Alteration or Expansion,
except in accordance with the following terms and conditions:

(a) The Alteration or Expansion shall be undertaken in accordance with the
applicable provisions of this Agreement, the other Loan Documents, the Leases
and all Legal Requirements.

(b) No Event of Default shall have occurred and be continuing or shall occur as
a result of such action.

 

97



--------------------------------------------------------------------------------

(c) A Material Alteration or Material Expansion, to the extent architects are
customarily used for alterations or expansions of those types, but including any
structural change to any of the Property or the Improvements, shall be conducted
under the supervision of an Independent Architect and shall not be undertaken
until ten (10) Business Days after there shall have been filed with Lender, for
information purposes only and not for approval by Lender, detailed plans and
specifications and cost estimates therefor, prepared and approved in writing by
such Independent Architect. Such plans and specifications may be revised at any
time and from time to time, provided that revisions of such plans and
specifications shall be filed with Lender, for information purposes only.

(d) The Alteration or Expansion may not in and of itself, either during the
Alteration or Expansion or upon completion, be reasonably expected to have a
Material Adverse Effect with respect to the Property.

(e) All work done in connection with any Alteration or Expansion shall be
performed with due diligence to Final Completion in a good and workmanlike
manner, all materials used in connection with any Alteration or Expansion shall
be not less than the standard of quality of the materials generally used at the
Property as of the date hereof (or, if greater, the then-current customary
quality in the sub-market in which the Property is located) and all work shall
be performed and all materials used in accordance with all applicable Legal
Requirements and Insurance Requirements.

(f) The cost of any Alteration or Expansion shall be promptly and fully paid for
by Borrower, subject to the next succeeding sentence. No payment made prior to
the Final Completion (excluding punch-list items) of an Alteration or Expansion
or Restoration to any contractor, subcontractor, materialman, supplier,
engineer, architect, project manager or other Person who renders services or
furnishes materials in connection with such Alteration shall exceed ninety
percent (90%) of the aggregate value of the work performed by such Person from
time to time and materials furnished and incorporated into the Improvements.

(g) Intentionally Deleted.

(h) With respect to any Material Alteration or Material Expansion:

(i) Borrower shall have delivered to Lender Eligible Collateral in an amount
equal to at least the total estimated remaining unpaid costs of such Material
Alteration or Material Expansion which is in excess of the Threshold Amount,
which Eligible Collateral shall be held by Lender as security for the
Indebtedness and released to Borrower as such work progresses in accordance with
Section 10.2(h)(iii); provided, however, in the event that any Material
Alteration or Material Expansion shall be made in conjunction with any
Restoration with respect to which Borrower shall be entitled to use or apply
Proceeds pursuant to Section 6.2 hereof (including any Proceeds remaining after
completion of such Restoration), the amount of the Eligible Collateral to be
furnished pursuant hereto need not exceed the aggregate cost of such Restoration
and such Material Alteration or Material Expansion (in either case, as estimated
by the Independent Architect) less the sum of the amount of any Proceeds which
the Borrower is entitled to withdraw pursuant to Section 6.2 hereof and the
Threshold Amount;

 

98



--------------------------------------------------------------------------------

(ii) Prior to commencement of construction of such Material Alteration or
Material Expansion, Borrower shall deliver to Lender a schedule (with the
concurrence of the Independent Architect) setting forth the projected stages of
completion of such Alteration or Expansion and the corresponding amounts
expected to be due and payable by or on behalf of Borrower in connection with
such completion, such schedule to be updated quarterly by Borrower (and with the
concurrence of the Independent Architect) during the performance of such
Alteration or Expansion.

(iii) Any Eligible Collateral that a Borrower delivers to Lender pursuant hereto
(and the proceeds of any such Eligible Collateral) shall be invested (to the
extent such Eligible Collateral can be invested) by Lender in Permitted
Investments for a period of time consistent with the date on which the Borrower
notifies Lender that the Borrower expects to request a release of such Eligible
Collateral in accordance with the next succeeding sentence. From time to time as
the Alteration or Expansion progresses, the amount of any Eligible Collateral so
furnished may, upon the written request of Borrower to Lender, be withdrawn by
Borrower and paid or otherwise applied by or returned to Borrower in an amount
equal to the amount Borrower would be entitled to so withdraw if Section 6.2.4
were applicable, and any Eligible Collateral so furnished which is a Letter of
Credit may be reduced by Borrower in an amount equal to the amount Borrower
would be entitled to so reduce if Section 6.2.4 hereof were applicable, subject,
in each case, to the satisfaction of the conditions precedent to withdrawal of
funds or reduction of the Letter of Credit set forth in Section 6.2.4 hereof. In
connection with the above-described quarterly update of the projected stages of
completion of the Material Alteration or Material Expansion (as concurred with
by an Independent Architect), Borrower shall increase (or be permitted to
decrease, as applicable) the Eligible Collateral then deposited with Lender as
necessary to comply with Section 10.2(h)(i) hereof.

(iv) At any time after Final Completion of such Material Alterations or Material
Expansions, the whole balance of any Cash deposited with Lender pursuant to
Section 10.2(h) hereof then remaining on deposit may be withdrawn by Borrower
and shall be paid by Lender to Borrower, and any Eligible Collateral so
deposited shall, to the extent it has not been called upon, reduced or
theretofore released, be released by Lender to Borrower, within ten (10) days
after receipt by Lender of an application for such withdrawal and/or release
together with an Officer’s Certificate, and as to the following clauses (A) and
(B) of this clause also a certificate of the Independent Architect, setting
forth in substance as follows:

(A) that such Material Alteration(s) or Material Expansion(s) has been completed
in all material respects in accordance with any plans and specifications
therefor previously filed with Lender under Section 10.2(c) hereof;

(B) that to the knowledge of the certifying Person, (x) such Material
Alteration(s) or Material Expansion(s) has been completed in compliance with all
Legal Requirements, and (y) to the extent required for the legal use or
occupancy of the portion of the Property affected by such Alteration(s) or
Expansion(s), the applicable Borrower has obtained a temporary or permanent
certificate of occupancy (or similar certificate) or, if no such certificate is
required, a statement to that effect;

 

99



--------------------------------------------------------------------------------

(C) that to the knowledge of the certifying Person, all amounts that a Borrower
is or may become liable to pay in respect of such Material Alteration(s) or
Material Expansion(s) through the date of the certification have been paid in
full or adequately provided for and, to the extent that such are customary and
reasonably obtainable by prudent property owners in the area where the
applicable Property is located, that Lien waivers have been obtained from the
general contractor and subcontractors performing such Alteration(s) or
Expansion(s) or at its sole cost and expense, Borrower shall cause a nationally
recognized title insurance company to deliver to Lender an endorsement to the
Title Policy, updating such policy and insuring over such Liens without further
exceptions to such policy other than Permitted Encumbrances, or shall, at its
sole cost and expense, cause a reputable title insurance company to deliver a
lender’s title insurance policy, in such form, in such amounts and with such
endorsements as the Title Policy, which policy shall be dated the date of
completion of the Material Alteration and shall contain no exceptions other than
Permitted Encumbrances; provided, however, that if, for any reason, Borrower are
unable to deliver the certification required by this clause (C) with respect to
any costs or expenses relating to the Alteration(s) or Expansion(s), then,
assuming Borrower are able to satisfy each of the other requirements set forth
in clauses (A) and (B) above, Borrower shall be entitled to the release of the
difference between the whole balance of such Eligible Collateral and the total
of all costs and expenses to which Borrower are unable to certify; and

(D) that to the knowledge of the certifying Person, no Event of Default has
occurred and is continuing.

XI. BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

Section 11.1 Books and Records. Borrower shall keep and maintain on a fiscal
year basis proper books and records separate from any other Person, in which
accurate and complete entries shall be made of all dealings or transactions of
or in relation to the Note, the Property and the business and affairs of
Borrower relating to the Property which shall reflect all items of income and
expense in connection with the operation on an individual basis of the Property
and in connection with any services, equipment or furnishings provided in
connection with the operation of the Property, in accordance with GAAP. Lender
and its authorized representatives shall have the right at reasonable times and
upon reasonable notice to examine the books and records of Borrower relating to
the operation of the Property and to make such copies or extracts thereof as
Lender may reasonably require.

Section 11.2 Financial Statements.

11.2.1 Monthly Reports. At the request of Lender, Borrower shall furnish to
Lender, within thirty (30) days after the end of each calendar month, unaudited
operating statements, aged accounts receivable reports, rent rolls, STAR Reports
and PACE Reports; occupancy and ADR reports for the Property, in each case
accompanied by an Officer’s Certificate certifying (i) with respect to the
operating statements, that to the Best of Borrower’s Knowledge and the best of
such officer’s knowledge such statements are true, correct, accurate and
complete and fairly present the results of the operations of Borrower and the
Property, and (ii) with respect to the aged accounts receivable reports, rent
rolls, occupancy and ADR reports,

 

100



--------------------------------------------------------------------------------

that such items are to the Best of Borrower’s Knowledge and the best of such
officer’s knowledge true, correct and accurate and fairly present the results of
the operations of Borrower and the Property. Borrower will also provide Lender
copies of all flash reports within its possession as to monthly revenues of the
Property upon request.

11.2.2 Quarterly Reports. Borrower will furnish, or cause to be furnished, to
Lender on or before the forty-fifth (45th) day after the end of each Fiscal
Quarter, the following items, accompanied by an Officer’s Certificate,
certifying that to the Best of Borrower’s Knowledge and the best of such
officer’s knowledge such items are true, correct, accurate and complete and
fairly present the financial condition and results of the operations of Borrower
and the Property in a manner consistent with GAAP (subject to normal periodic
adjustments) to the extent applicable:

(a) quarterly and year to date financial statements prepared for such fiscal
quarter with respect to the Borrower, including a balance sheet and operating
statement for such quarter for the Borrower for such quarter;

(b) occupancy levels at the Property for such period, including average daily
room rates and the average revenue per available room;

(c) concurrently with the provision of such reports, Borrower shall also furnish
a report of Operating Income and Operating Expenses (as well as a calculation of
Net Operating Income based thereon) with respect to the Borrower and the
Property for the most recently completed quarter;

(d) a STAR Report and to the extent provided by Manager a PACE Report for the
most recently completed quarter;

(e) a calculation of DSCR for the trailing four (4) Fiscal Quarters (beginning
with the trailing four (4) quarters ending September 30, 2007); and

(f) to the extent provided by Manager a report of aged accounts receivable
relating to the Property as of the most recently completed quarter and a list of
Security Deposits and the aggregate amount of all Security Deposits.

11.2.3 Annual Reports. Borrower shall furnish to Lender within ninety (90) days
following the end of each Fiscal Year a complete copy of the annual financial
statements of the Borrower, audited by a “Big Four” accounting firm or another
independent certified public accounting firm acceptable to Lender in accordance
with GAAP for such Fiscal Year and containing a balance sheet, a statement of
operations and a statement of cash flows. The annual financial statements of the
Borrower shall be accompanied by (i) an Officer’s Certificate certifying that
each such annual financial statement presents fairly, in all material respects,
the financial condition and results of operation of the Property and has been
prepared in accordance with GAAP and (ii) a management report, in form and
substance reasonably satisfactory to Lender, discussing the reconciliation
between the financial statements for such Fiscal Year and the most recent
Budget. Together with the Borrower’s annual financial statements, the Borrower
shall furnish to Lender (A) an Officer’s Certificate certifying as of the date
thereof whether, to Borrower’s knowledge, there exists a Default or Event of
Default, and if

 

101



--------------------------------------------------------------------------------

such Default or Event of Default exists, the nature thereof, the period of time
it has existed and the action then being taken to remedy the same; and (B) an
annual report, for the most recently completed fiscal year, containing:

 

  (1) Capital Expenditures (including for this purpose any and all additions to,
and replacements of, FF&E,) made in respect of the Property, including separate
line items with respect to any project costing in excess of $500,000;

 

  (2) occupancy levels for the Property for such period; and

 

  (3) average daily room rates at the Property for such period.

11.2.4 Leasing Reports. Not later than forty-five (45) days after the end of
each fiscal quarter of Borrower’s operations, Borrower shall deliver to Lender a
true and complete rent roll for the Property, dated as of the last month of such
fiscal quarter, showing the percentage of gross leasable area of the Property,
if any, leased as of the last day of the preceding calendar quarter, the current
annual rent for the Property, the expiration date of each Lease, whether to
Borrower’s knowledge any portion of the Property has been sublet, and if it has,
the name of the subtenant, and such rent roll shall be accompanied by an
Officer’s Certificate certifying that such rent roll is true, correct and
complete in all material respects as of its date and stating whether Borrower,
within the past three (3) months, has issued a notice of default with respect to
any Lease which has not been cured and the nature of such default.

11.2.5 Management Agreement. Borrower shall deliver to Lender, within ten
(10) Business Days of the receipt thereof by Borrower, a copy of all reports
prepared by Manager pursuant to the Management Agreement, including, without
limitation, the Budget and any inspection reports.

11.2.6 Budget. Not later than March 1st of each Fiscal Year hereafter, Borrower
shall prepare or cause to be prepared and deliver to Lender, for informational
purposes only, a Budget in respect of the Property for the Fiscal Year in which
such delivery date falls. If Borrower subsequently amends the Budget, Borrower
shall promptly deliver the amended Budget to Lender.

11.2.7 Other Information. Borrower shall, promptly after written request by
Lender or, if a Securitization shall have occurred, the Rating Agencies, furnish
or cause to be furnished to Lender, in such manner and in such detail as may be
reasonably requested by Lender, such reasonable additional information as may be
reasonably requested with respect to the Property. The information required to
be furnished by Borrower to Lender under this Section 11.2 shall be provided in
both hard copy format and electronic format; provided that Borrower shall only
be required to provide the information required under this Section 11.2.7 in
electronic format if such information is so available in the ordinary course of
the operations of the Borrower and Manager and without significant expense.

 

102



--------------------------------------------------------------------------------

XII. ENVIRONMENTAL MATTERS

Section 12.1 Representations. Borrower hereby represents and warrants that
except as set forth in the environmental reports and studies delivered to Lender
(the “Environmental Reports”), (i) Borrower has not engaged in or knowingly
permitted any operations or activities upon, or any use or occupancy of the
Property, or any portion thereof, for the purpose of or in any way involving the
handling, manufacture, treatment, storage, use, generation, release, discharge,
refining, dumping or disposal of any Hazardous Materials on, under, in or about
the Property, or transported any Hazardous Materials to, from or across the
Property, except in all cases in material compliance with Environmental Laws and
only in the course of legitimate business operations at the Property; (ii) to
the Best of Borrower’s Knowledge, no tenant, occupant or user of the Property,
or any other Person, has engaged in or permitted any operations or activities
upon, or any use or occupancy of the Property, or any portion thereof, for the
purpose of or in any material way involving the handling, manufacture,
treatment, storage, use, generation, release, discharge, refining, dumping or
disposal of any Hazardous Materials on, in or about the Property, or transported
any Hazardous Materials to, from or across the Property, except in all cases in
material compliance with Environmental Laws and only in the course of legitimate
business operations at the Property; (iii) to the Best of Borrower’s Knowledge,
no Hazardous Materials are presently constructed, deposited, stored, or
otherwise located on, under, in or about the Property except in material
compliance with Environmental Laws; (iv) to the Best of Borrower’s Knowledge, no
Hazardous Materials have migrated from the Property upon or beneath other
properties which would reasonably be expected to result in material liability
for Borrower; and (v) to the Best of Borrower’s Knowledge, no Hazardous
Materials have migrated or threaten to migrate from other properties upon, about
or beneath the Property which would reasonably be expected to result in material
liability for Borrower.

Section 12.2 Covenants. Compliance with Environmental Laws. Subject to
Borrower’s right to contest under Section 7.3, Borrower covenants and agrees
with Lender that it shall comply with all Environmental Laws. If at any time
during the continuance of the Lien of the Security Instrument, a Governmental
Authority having jurisdiction over the Property requires remedial action to
correct the presence of Hazardous Materials in, around, or under the Property
(an “Environmental Event”), Borrower shall deliver prompt notice of the
occurrence of such Environmental Event to Lender. Within thirty (30) days after
Borrower has knowledge of the occurrence of an Environmental Event, Borrower
shall deliver to Lender an Officer’s Certificate (an “Environmental
Certificate”) explaining the Environmental Event in reasonable detail and
setting forth the proposed remedial action, if any. Borrower shall promptly
provide Lender with copies of all notices from any Governmental Authority which
allege or identify any actual or potential violation or noncompliance received
by or prepared by or for Borrower in connection with any Environmental Law. For
purposes of this paragraph, the term “notice” shall mean any summons, citation,
directive, order, claim, pleading, letter, application, filing, report,
findings, declarations or other materials provided by any Governmental Entity
pertinent to compliance of the Property and Borrower with such Environmental
Laws.

 

103



--------------------------------------------------------------------------------

Section 12.3 Environmental Reports. Upon the occurrence and during the
continuance of an Environmental Event with respect to the Property or an Event
of Default, Lender shall have the right to direct Borrower to obtain consultants
reasonably approved by Lender to perform a comprehensive environmental audit of
the Property. Such audit shall be conducted by an environmental consultant
chosen by Lender and may include a visual survey, a record review, an area
reconnaissance assessing the presence of hazardous or toxic waste or substances,
PCBs or storage tanks at the Property, an asbestos survey of the Property, which
may include random sampling of the Improvements and air quality testing, and
such further site assessments as Lender may reasonably require due to the
results obtained from the foregoing. Borrower grants Lender, its agents,
consultants and contractors the right to enter the Property as reasonable or
appropriate for the circumstances for the purposes of performing such studies
and the reasonable cost of such studies shall be due and payable by Borrower to
Lender upon demand and shall be secured by the Lien of the Security Instrument.
Lender shall not unreasonably interfere with, and Lender shall direct the
environmental consultant to use its commercially reasonable efforts not to
hinder, Borrower’s or any Tenant’s, other occupant’s or Manager’s operations
upon the Property when conducting such audit, sampling or inspections. By
undertaking any of the measures identified in and pursuant to this Section 12.3,
Lender shall not be deemed to be exercising any control over the operations of
Borrower or the handling of any environmental matter or hazardous wastes or
substances of Borrower for purposes of incurring or being subject to liability
therefor.

Section 12.4 Environmental Indemnification. Borrower shall protect, indemnify,
save, defend, and hold harmless the Indemnified Parties from and against any and
all liability, loss, damage, actions, causes of action, costs or expenses
whatsoever (including reasonable attorneys’ fees and expenses) and any and all
claims, suits and judgments which any Indemnified Party may suffer, as a result
of or with respect to: (a) any Environmental Claim relating to or arising from
the Property; (b) the violation of any Environmental Law in connection with the
Property; (c) any release, spill, or the presence of any Hazardous Materials
affecting the Property; and (d) the presence at, in, on or under, or the
release, escape, seepage, leakage, discharge or migration at or from, the
Property of any Hazardous Materials, whether or not such condition was known or
unknown to Borrower; provided that, in each case, Borrower shall be relieved of
its obligation under this subsection if any of the matters referred to in
clauses (a) through (d) above did not occur (but need not have been discovered)
prior to (1) the foreclosure of the Security Instrument, (2) the delivery by
Borrower to Lender or its designee of a deed-in-lieu of foreclosure with respect
to the Property, or (3) Lender’s or its designee’s taking possession and control
of the Property after the occurrence of an Event of Default hereunder. If any
such action or other proceeding shall be brought against Lender, upon written
notice from Borrower to Lender (given reasonably promptly following Lender’s
notice to Borrower of such action or proceeding), Borrower shall be entitled to
assume the defense thereof, at Borrower’s expense, with counsel reasonably
acceptable to Lender; provided, however, Lender may, at its own expense, retain
separate counsel to participate in such defense, but such participation shall
not be deemed to give Lender a right to control such defense, which right
Borrower expressly retains. Notwithstanding the foregoing, each Indemnified
Party shall have the right to employ separate counsel at Borrower’s expense if,
in the reasonable opinion of legal counsel, a conflict or potential conflict
exists between the Indemnified Party and Borrower that would make such separate
representation advisable. Borrower shall have no obligation to indemnify an
Indemnified Party for damage or loss resulting from such Indemnified Party’s
gross negligence or willful misconduct.

 

104



--------------------------------------------------------------------------------

Section 12.5 Recourse Nature of Certain Indemnifications. Notwithstanding
anything to the contrary provided in this Agreement or in any other Loan
Document, the indemnification provided in Section 12.4 shall be fully recourse
to Borrower (but not its constituent parties) and shall be independent of, and
shall survive, the discharge of the Indebtedness, the release of the Lien
created by the Security Instrument, and/or the conveyance of title to the
Property to Lender or any purchaser or designee in connection with a foreclosure
of the Security Instrument or conveyance in lieu of foreclosure.

XIII. RESERVED

XIV. SECURITIZATION AND PARTICIPATION

Section 14.1 Sale of Note and Securitization. At the request of Lender and, to
the extent not already required to be provided by Borrower under this Agreement,
Borrower shall use reasonable efforts to satisfy the market standards which may
be reasonably required in the marketplace or by the Rating Agencies in
connection with the sale of the Note or participation therein as part of the
first successful securitization (such sale and/or securitization, the
“Securitization”) of rated single or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in the Note and this Agreement,
including using reasonable efforts to do (or cause to be done) the following
(but Borrower shall not in any event be required to incur, suffer or accept
(except to a de minimis extent)) (i) any lesser rights or greater obligations or
liability than as currently set forth in the Loan Documents and (ii) except as
set forth in this Article XIV and other than payment by Borrower of any legal
fees of Borrower and Guarantor, any expense or any liability:

14.1.1 Provided Information. (i) Provide, at the sole expense of the holder of
the Note (other than legal fees of counsel to the Borrower and Guarantor), such
non-confidential financial and other information (but not projections) with
respect to the Property and Borrower and Manager to the extent such information
is reasonably available to Borrower or Manager, (ii) provide, at the sole
expense of the holder of the Note (other than legal fees of counsel to the
Borrower and Guarantor), business plans (but not projections) and budgets
relating to the Property, to the extent prepared by the Borrower or Manager and
(iii) cooperate with the holder of the Note (and its representatives) in
obtaining, at the sole expense of the holder of the Note (other than legal fees
of counsel to the Borrower and Guarantor), such site inspection, appraisals,
market studies, environmental reviews and reports, engineering reports and other
due diligence investigations of the Property, as may be reasonably requested by
the holder of the Note or reasonably requested by the Rating Agencies (all
information provided pursuant to this Section 14.1 together with all other
information heretofore provided to Lender in connection with the Loan, as such
may be updated, at Borrower’s request, in connection with a Securitization, or
hereafter provided to Lender in connection with the Loan or a Securitization,
being herein collectively called the “Provided Information”);

14.1.2 Opinions of Counsel. Use reasonable efforts to cause to be rendered such
customary updates or customary modifications to the Opinions of

 

105



--------------------------------------------------------------------------------

Counsel delivered at the closing of the Loan as may be reasonably requested by
the holder of the Note or the Rating Agencies in connection with the
Securitization. Borrower’s failure to use reasonable efforts to deliver or cause
to be delivered the opinion updates or modifications required hereby within
twenty (20) Business Days after written request therefor shall constitute an
“Event of Default” hereunder. To the extent any of the foregoing Opinions of
Counsel were required to be delivered in connection with the closing of the
Loan, any update thereof shall be at the expense of Lender and without cost to
Borrower. Any such Opinions of Counsel that Borrower is reasonably required to
cause to be delivered in connection with a Securitization (which the parties
agree shall consist of a “Review Letter” and bring downs of the Opinions of
Counsel delivered as of the date hereof which Borrower acknowledges will be
required to be delivered by Borrower’s counsel in connection with a
Securitization taking into account the due diligence Borrower’s counsel deems
reasonably necessary to deliver such “Review Letter”). Borrower shall not be
required to pay the cost of any reliance letters or new opinions to permit
successor holders of the Loan or any interest therein to rely on the opinions
delivered at Closing in connection with Securitization or assignments of the
Loan.

14.1.3 Modifications to Loan Documents. Without cost to the Borrower (other than
legal fees of counsel to the Borrower and Guarantor), execute such amendments to
the organizational documents of Borrower, Security Instrument and Loan Documents
as may be reasonably requested by Lender or the Rating Agencies in order to
achieve the required rating or to effect the Securitization (including, without
limitation, modifying the Payment Date, as defined in the Note, to a date other
than as originally set forth in the Note), provided, that nothing contained in
this Section 14.1.3 shall result in any economic or other adverse change in the
transaction contemplated by the Security Instrument or the Loan Documents
(unless Borrower is made whole by the holder of Note) or result in any
operational changes that are burdensome to the Property, Operating Lessee,
Manager or Borrower.

Section 14.2 Cooperation with Rating Agencies. Borrower shall, at Lender’s
expense (other than legal fees of counsel to the Borrower and Guarantor), (i) at
Lender’s request, meet with representatives of the Rating Agencies at reasonable
times to discuss the business and operations of the Property, and (ii) cooperate
with the reasonable requests of the Rating Agencies in connection with the
Property. Until the Obligations are paid in full, Borrower shall provide the
Rating Agencies with all financial reports required hereunder and such other
information as they shall reasonably request, including copies of any default
notices or other material notices delivered to and received from Lender
hereunder, to enable them to continuously monitor the creditworthiness of
Borrower and to permit an annual surveillance of the implied credit rating of
the Securities.

Section 14.3 Securitization Financial Statements. Borrower acknowledges that all
such financial information delivered by Borrower to Lender pursuant to Article
XI may, at Lender’s option, be delivered to the Rating Agencies.

Section 14.4 Securitization Indemnification.

14.4.1 Disclosure Documents. Borrower understands that certain of the Provided
Information may be included in disclosure documents in connection with the
Securitization, including a prospectus or private placement memorandum or a
public registration

 

106



--------------------------------------------------------------------------------

statement (each, a “Disclosure Document”) and may also be included in filings
with the Securities and Exchange Commission pursuant to the Securities Act of
1933, as amended (the “Securities Act”) or the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), or provided or made available to
investors or prospective investors in the Securities, the Rating Agencies, and
service providers relating to the Securitization. In the event that the
Disclosure Document is required to be revised prior to the sale of all
Securities, upon request, Borrower shall reasonably cooperate with the holder of
the Note in updating the Provided Information for inclusion or summary in the
Disclosure Document by providing all current information pertaining to Borrower
and the Property reasonably requested by Lender.

14.4.2 Indemnification Certificate. In connection with each of (x) a preliminary
and a private placement memorandum, or (y) a preliminary and final prospectus,
as applicable, Borrower agrees to provide, at Lender’s reasonable request, an
indemnification certificate (at no cost to Borrower other than legal fees of
counsel to the Borrower and Guarantor):

(a) certifying that Borrower has carefully examined those portions of such
memorandum or prospectus, as applicable, reasonably designated in writing by
Lender for Borrower’s review pertaining to Borrower, the Property, the Loan
and/or the Provided Information and insofar as such sections or portions thereof
specifically pertain to Borrower, the Property, the Provided Information or the
Loan (such portions, the “Relevant Portions”), the Relevant Portions do not
(except to the extent specified by Borrower if Borrower does not agree with the
statements therein), as of the date of such certificate, to the Best of
Borrower’s Knowledge, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.

(b) indemnifying Lender and the Affiliates of Citigroup Global Markets Inc.
(collectively, “CGM”) that have prepared the Disclosure Document relating to the
Securitization, each of its directors, each of its officers who have signed the
Disclosure Document and each person or entity who controls CGM within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “CGM Group”), and CGM, together with the CGM Group, each of
their respective directors and each person who controls CGM or the CGM Group,
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any actual,
out-of-pocket losses, third party claims, damages (excluding lost profits,
diminution in value and other consequential damages) or liabilities arising out
of third party claims (the “Liabilities”) to which any member of the Underwriter
Group may become subject to the extent such Liabilities arise out of or are
based upon any untrue statement of any material fact contained in the Relevant
Portions and in the Provided Information or arise out of or are based upon the
omission by Borrower to state therein a material fact required to be stated in
the Relevant Portions in order to make the statements in the Relevant Portions
in light of the circumstances under which they were made, not misleading (except
that (x) Borrower’s obligation to indemnify in respect of any information
contained in a preliminary or final registration statement, private placement
memorandum or preliminary or final prospectus shall be limited to any untrue
statement or omission of material fact therein known to Borrower to the extent
in breach of Borrower’s certification made pursuant to clause (a) above and
(y) Borrower shall have no responsibility for the failure of any member of the
Underwriting Group to accurately transcribe written information supplied by
Borrower or to include such portions of the Provided Information).

 

107



--------------------------------------------------------------------------------

(c) Borrower’s liability under clauses (a) and (b) above shall be limited to
Liabilities arising out of or based upon any such untrue statement or omission
made in a Disclosure Document in reliance upon and in conformity with
information furnished to Lender by, or furnished at the direction and on behalf
of, Borrower in connection with the preparation of those portions of the
registration statement, memorandum or prospectus pertaining to Borrower, the
Property or the Loan, including financial statements of Borrower and operating
statements with respect to the Property. This indemnity agreement will be in
addition to any liability which Borrower may otherwise have.

(d) Promptly after receipt by an indemnified party under this Article XIV of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Article XIV, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Article XIV of its assumption of such defense, the indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or in conflict with those available
to the indemnifying party, the indemnified party or parties shall have the right
to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties at the expense of the indemnifying party. The indemnifying party shall
not be liable for the expenses of separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in conflict with those available to another
indemnified party.

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity provided for in this Article XIV is for any reason held to
be unenforceable by an indemnified party in respect of any actual, out-of-pocket
losses, claims, damages or liabilities relating to third party claims (or action
in respect thereof) referred to therein which would otherwise be indemnifiable
under this Article XIV, the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such actual, out of
pocket losses, third party claims, damages or liabilities (or action in respect
thereof) (but excluding damages for lost profits, diminution in value of the
Property and consequential damages); provided, however, that no person guilty of
fraudulent misrepresentation (within the

 

108



--------------------------------------------------------------------------------

meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution for Liabilities arising therefrom from any person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) the CGM Group’s and Borrower’s relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
(iii) the limited responsibilities and obligations of Borrower as specified
herein; and (iv) any other equitable considerations appropriate in the
circumstances.

Section 14.5 Retention of Servicer. Lender reserves the right to retain the
Servicer. Lender has advised Borrower that the Servicer initially retained by
Lender shall be Gemsa Loan Services, L.P. Borrower shall pay any reasonable
servicing fees, special servicing fees, trustee fees and any administrative fees
and expenses of the Servicer, including, without limitation, reasonable attorney
and other third-party fees and disbursements in connection with a prepayment,
release of the Property, assumption or modification of the Loan or enforcement
of the Loan Documents. Borrower shall also pay the ongoing standard monthly
servicing fee.

XV. ASSIGNMENTS AND PARTICIPATIONS

Section 15.1 Assignment and Acceptance. At no incremental cost or liability to
Borrower, Lender may assign to one or more Persons all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of the Note); provided that the
parties to each such assignment shall execute and deliver to Lender, for its
acceptance and recording in the Register (as hereinafter defined), an Assignment
and Acceptance. In addition, at no incremental cost to Borrower, Lender may
participate to one or more Persons all or any portion of its rights and
obligations under this Agreement and the other Loan Documents (including without
limitation, all or a portion of the Note) utilizing such documentation to
evidence such participation and the parties’ respective rights thereunder as
Lender, in its sole discretion, shall elect.

Section 15.2 Effect of Assignment and Acceptance. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of Lender, as the case may be, hereunder and such assignee shall be deemed to
have assumed such rights and obligations, and (ii) Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of
Lender’s rights and obligations under this Agreement and the other Loan
Documents, Lender shall cease to be a party hereto) accruing from and after the
effective date of the Assignment and Acceptance, except with respect to (A) any
payments made by Borrower to Lender pursuant to the terms of the Loan Documents
after the effective date of the Assignment and Acceptance and (B) any letter of
credit, cash deposit or other deposits or security (other than the Lien of the
Security Instrument and the other Loan Documents) delivered to or for the
benefit of or deposited with Citigroup Global Markets Realty Corp., as Lender,
for which Citigroup Global Markets Realty

 

109



--------------------------------------------------------------------------------

Corp. shall remain responsible for the proper disposition thereof until such
items are delivered to a party who is qualified as an Approved Bank and agrees
to hold the same in accordance with the terms and provisions of the agreement
pursuant to which such items were deposited.

Section 15.3 Content. By executing and delivering an Assignment and Acceptance,
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under any Loan
Documents or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon Lender and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents;
(v) such assignee appoints and authorizes Lender to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to Lender by the terms hereof together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform, in accordance with their terms, all of the obligations
which by the terms of this Agreement and the other Loan Documents are required
to be performed by Lender.

Section 15.4 Register. Borrower shall maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of Lender and each assignee pursuant to this Article XV
and the Principal Amount of the Loan owing to each such assignee from time to
time (the “Register”). The entries in the Register shall, with respect to such
assignees, be conclusive and binding for all purposes, absent manifest error.
The Register shall be available for inspection by Lender or any assignee
pursuant to this Article XV at any reasonable time and from time to time upon
reasonable prior written notice.

Section 15.5 Substitute Notes. Upon its receipt of an Assignment and Acceptance
executed by an assignee, together with any Note or Notes subject to such
assignment, Lender shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit J hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register,
and (iii) give prompt written notice thereof to Borrower. Within five
(5) Business Days after its receipt of such notice, Borrower, at Lender’s own
expense, shall execute and deliver to Lender in exchange and substitution for
the surrendered Note or Notes a new Note to the order of such assignee in an
amount equal to

 

110



--------------------------------------------------------------------------------

the portion of the Loan assigned to it and a new Note to the order of Lender in
an amount equal to the portion of the Loan retained by it hereunder. Such new
Note or Notes shall be in an aggregate Principal Amount equal to the aggregate
then outstanding principal amount of such surrendered Note or Notes, shall be
dated the effective date of such Assignment and Acceptance and shall otherwise
be in substantially the form of the Note (modified, however, to the extent
necessary so as not to impose duplicative or increased obligations on Borrower
and to delete obligations previously satisfied by Borrower). Notwithstanding the
provisions of this Article XV, Borrower and Operating Lessee shall not be
responsible or liable for any additional taxes, reserves, adjustments or other
costs and expenses that are related to, or arise as a result of, any transfer of
the Loan or any interest or participation therein that arise solely and
exclusively from the transfer of the Loan or any interest or participation
therein or from the execution of the new Note contemplated by this Section 15.5,
including, without limitation, any mortgage tax. Lender and/or the assignees, as
the case may be, shall from time to time designate one agent through which
Borrower shall request all approvals and consents required or contemplated by
this Agreement and on whose statements Borrower, Operating Lessee and Guarantor
may rely.

Section 15.6 Participations. Each assignee pursuant to this Article XV may sell
participations to one or more Persons (other than Borrower or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Note held by it); provided, however, that (i) such assignee’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such assignee shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such assignee
shall remain the holder of any such Note for all purposes of this Agreement and
the other Loan Documents, and (iv) Borrower, Lender and the assignees pursuant
to this Article XV shall continue to deal solely and directly with such assignee
in connection with such assignee’s rights and obligations under this Agreement
and the other Loan Documents. In the event that more than one (1) party
comprises Lender, Lender shall designate one party to act on the behalf of all
parties comprising Lender in providing approvals and all other necessary
consents under the Loan Documents and on whose statements Borrower, Operating
Lessee and Guarantor may rely.

Section 15.7 Disclosure of Information. Any assignee pursuant to this Article XV
may, in connection with any assignment or participation or proposed assignment
or participation pursuant to this Article XV, disclose to the assignee or
participant or proposed assignee or participant, any information relating to
Borrower furnished to such assignee by or on behalf of Borrower; provided,
however, that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree in writing for the benefit of
Borrower to preserve the confidentiality of any confidential information
received by it.

Section 15.8 Security Interest in Favor of Federal Reserve Bank. Notwithstanding
any other provision set forth in this Agreement or any other Loan Document, any
assignee pursuant to this Article XV may at any time create a security interest
in all or any portion of its rights under this Agreement or the other Loan
Documents (including, without limitation, the amounts owing to it and the Note
or Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

 

111



--------------------------------------------------------------------------------

XVI. RESERVE ACCOUNTS

Section 16.1 Tax Reserve Account. In accordance with the time periods set forth
in Section 3.1, if an Event of Default shall have occurred and be continuing, if
required under Section 3.1, Borrower shall deposit into the Tax Reserve Account
an amount equal to (a) one-twelfth of the annual Impositions that Lender
reasonably estimates, based on the most recent tax bill for the Property, will
be payable during the next ensuing twelve (12) months in order to accumulate
with Lender sufficient funds to pay all such Impositions at least twenty
(20) days prior to the imposition of any interest, charges or expenses for the
non-payment thereof and (b) one-twelfth of the annual Other Charges that Lender
reasonably estimates will be payable during the next ensuing twelve (12) months
(said monthly amounts in (a) and (b) above hereinafter called the “Monthly Tax
Reserve Amount”, and the aggregate amount of funds held in the Tax Reserve
Account being the “Tax Reserve Amount”). As of the Closing Date, the Monthly Tax
Reserve Amount is $0.00, but such amount is subject to adjustment by Lender in
accordance with the provisions of Section 3.1 and this Section 16.1. The Monthly
Tax Reserve Amount shall be paid by Borrower to Lender on each Payment Date
during the continuance of an Event of Default to the extent required to be paid
hereunder. Lender will apply the Monthly Tax Reserve Amount to payments of
Impositions and Other Charges required to be made by Borrower pursuant to
Article V and Article VII and under the Security Instrument, subject to
Borrower’s right to contest Impositions in accordance with Section 7.3. In
making any payment relating to the Tax Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof. If the amount of funds in the Tax Reserve Account
shall exceed the amounts due for Impositions and Other Charges pursuant to
Article V and Article VII, Lender shall credit such excess against future
payments to be made to the Tax Reserve Account. If at any time Lender reasonably
determines that the Tax Reserve Amount is not or will not be sufficient to pay
Impositions and Other Charges by the dates set forth above, Lender shall notify
Borrower of such determination and Borrower shall increase its monthly payments
to Lender by the amount that Lender reasonably estimates is sufficient to make
up the deficiency at least thirty (30) days prior to the imposition of any
interest, charges or expenses for the non-payment of the Impositions and Other
Charges. Upon payment of the Impositions and Other Charges, Lender shall
reassess the amount necessary to be deposited in the Tax Reserve Account for the
succeeding period, which calculation shall take into account any excess amounts
remaining in the Tax Reserve Account.

Section 16.2 Insurance Reserve Account. If required as provided in Section 3.1
hereof, Borrower will immediately pay to Lender for transfer by Lender to the
Holding Account (or if Borrower fails to so pay Lender, Lender will transfer
from the Holding Account) an amount (the “Insurance Reserve Amount”) equal to
payments of insurance premiums required to be made by Borrower to pay (or to
reimburse Borrower or Operating Lessee for) the insurance required pursuant to
Article VI and under the Security Instrument in accordance with the time periods
set forth in Section 3.1, an amount equal to one-twelfth of the insurance
premiums that Lender reasonably estimates based on the most recent bill, will be
payable for the renewal of the coverage afforded by the insurance policies upon
the expiration thereof in order to accumulate with Lender sufficient funds to
pay all such insurance premiums at least twenty (20) days prior to the
expiration of the policies required to be maintained by Borrower pursuant to the

 

112



--------------------------------------------------------------------------------

terms hereof (said monthly amounts hereinafter called the “Monthly Insurance
Reserve Amount”); provided, however, that immediately following an Insurance
Reserve Trigger, Borrower will pay to Lender for transfer by Lender to the
Insurance Reserve Account (or if Borrower fails to so pay Lender, Lender will
transfer from the Holding Account) an amount equal to payments of insurance
premiums required to be made by Borrower to pay (or to reimburse Borrower or
Operating Lessee) for the insurance required pursuant to Article VI and under
the Security Instrument. As of the Closing Date, the Monthly Insurance Reserve
Amount is $0.00. The Monthly Insurance Reserve Amount, if same is payable
pursuant to Section 3.1 and this Section 16.2, shall be paid by Borrower to
Lender on each Payment Date. Lender will apply the Monthly Insurance Reserve
Amount to payments of insurance premiums required to be made by Borrower to pay
for the insurance required pursuant to Article VI and under the Security
Instrument. In making any payment relating to the Insurance Reserve Account,
Lender may do so according to any bill, statement or estimate procured from the
insurer or agent, without inquiry into the accuracy of such bill, statement or
estimate or into the validity thereof. If at any time Lender reasonably
determines that the Insurance Reserve Amount is not or will not be sufficient to
pay insurance premiums (up to a maximum amount equal to the aggregate annual
insurance premium required hereunder), Lender shall notify Borrower of such
determination and Borrower shall increase the Insurance Reserve Amount by the
amount that Lender reasonably estimates is sufficient to make up the deficiency
at least thirty (30) days prior to expiration of the applicable insurance
policies. Upon payment of such insurance premiums, Lender shall reassess the
amount necessary to be deposited in the Insurance Reserve Account for the
succeeding period, which calculation shall take into account any excess amounts
remaining in the Insurance Reserve Account.

Section 16.3 Intentionally Deleted.

Section 16.4 FF&E Reserve Account. In accordance with Section 3.1, and during
any period when Manager is not reserving for FF&E pursuant to the terms of the
Management Agreement, upon the request of Borrower, Lender will, within fifteen
(15) Business Days (or such shorter time as may be appropriate in Lender’s
reasonable discretion during emergency situations identified to Lender by
Borrower in writing) after the receipt of such request and the satisfaction of
the other conditions set forth in this Section, cause disbursements to Operating
Lessee from the FF&E Reserve Account to pay or to reimburse Operating Lessee or
Manager for actual costs incurred in connection with capital expenditures
relating to FF&E at the Property (to the extent such expenditures are permitted
hereunder), provided that (A) Lender has received invoices evidencing that the
costs for which such disbursements are requested are due and payable and are in
respect of capital expenditures relating to FF&E at the property, (B) Operating
Lessee has applied any amounts previously received by it in accordance with this
Section for the expenses to which specific draws made hereunder relate and
received any Lien waivers or other releases which would customarily be obtained
with respect to the work in question and (C) Lender has received an Officer’s
Certificate confirming that the conditions in the foregoing clauses (A) and
(B) have been satisfied and that the copies of invoices and evidence of Lien
waivers (to the extent required above) attached to such Officer’s Certificate
are true, complete and correct.

 

113



--------------------------------------------------------------------------------

Section 16.5 Letter of Credit Provisions.

16.5.1 Delivery of Letter of Credit. In lieu of maintaining on deposit all or
any portion of the funds in the Low Debt Service Reserve Account with Lender
pursuant to Section 16.4, Borrower shall have the right to deliver a Letter of
Credit in the amount of all or any portion of the amounts on deposit with Lender
from time to time under Sections 16.4.

16.5.2 Reduction of Letter of Credit. In the event that Borrower elects to
deliver the Letter of Credit to Lender under the terms of Section 16.4.1, Lender
agrees to permit the reduction from time to time of the outstanding amount of
the Letter of Credit by (i) the amount of cash funds delivered to Lender as
reserve funds by Borrower in place of such Letter of Credit, and (ii) the amount
that Borrower would otherwise be entitled to receive as a disbursement from the
applicable reserve account pursuant to Section 16.4.

16.5.3 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Indebtedness. Upon the
occurrence and during the continuance of an Event of Default, Lender shall have
the right, at its option, to draw on any Letter of Credit and to apply all or
any part thereof to the payment of the items for which such Letter of Credit was
established or to apply each such Letter of Credit to payment of the
Indebtedness in such order, proportion or priority as Lender may determine.

16.5.4 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) if Lender has received a notice from the issuing bank that
the Letter of Credit will not be renewed and a substitute Letter of Credit is
not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (b) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if a
substitute Letter of Credit is provided); or (c) if Lender has received notice
that the bank issuing the Letter of Credit shall cease to be an Approved Bank
(unless an alternative Approved Bank issues an equivalent Letter of Credit
within fifteen (15) days of Borrower’s receipt of notice of same).
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in (a), (b) or (c) above and shall not be liable for any losses sustained by
Borrower due to the insolvency of the bank issuing the Letter of Credit if
Lender has not drawn the Letter of Credit.

XVII. DEFAULTS

Section 17.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if (A) the Indebtedness is not paid in full on the Maturity Date (subject to
the last sentence of Section 3.1.5(b)), (B) any Debt Service is not paid in full
on the applicable Payment Date (subject to the last sentence of
Section 3.1.5(b)), (C) any prepayment of principal due under this Agreement or
the Note is not paid when due, (D) the Prepayment Fee is not paid when due,
(E) any deposit to the Deposit Account or any of the other Collateral Accounts
is not made on the required deposit date therefor; or (F) except as to any
amount included in (A), (B), (C), (D), and/or (E) of this clause (i), any other
amount payable pursuant to this Agreement, the Note or any other Loan Document
is not paid in full when due and payable

 

114



--------------------------------------------------------------------------------

in accordance with the provisions of the applicable Loan Document, with such
failure as described in subclauses (A), (B), (C), (D), and (E) continuing for
ten (10) Business Days after Lender delivers written notice thereof to Borrower;

(ii) subject to Borrower’s right to contest as set forth in Section 7.3, if any
of the Impositions or Other Charges are not paid prior to the imposition of any
interest, penalty, charge or expense for the non-payment thereof;

(iii) if the insurance policies required by Section 6.1 are not kept in full
force and effect, or if certificates of any of such insurance policies are not
delivered to Lender within ten (10) Business Days following Lender’s request
therefor;

(iv) if, except as permitted pursuant to Article VIII, (a) any Transfer of any
direct or indirect legal, beneficial or equitable interest in all or any portion
of the Property, (b) any Transfer of any direct or indirect interest in Borrower
or other Person restricted by the terms of Article VIII, (c) any Lien or
encumbrance on all or any portion of the Property, (d) any pledge,
hypothecation, creation of a security interest in or other encumbrance of any
direct or indirect interests in Borrower or other Person restricted by the terms
of Article VIII or (e) the filing of a declaration of condominium with respect
to the Property other than as allowed hereunder;

(v) if (i) any representation or warranty made by Borrower in Section 4.1.23
shall have been false or misleading in any material respect as of the date the
representation or warranty was made which incorrect, false or misleading
statement is not cured within thirty (30) days after receipt by Borrower of
notice from Lender in writing of such breach or (ii) if any other representation
or warranty made by Borrower herein by Borrower, any Guarantor, or any Affiliate
of Borrower in any other Loan Document, or in any report, certificate
(including, but not limited to, any certificate by Borrower delivered in
connection with the issuance of the Non-Consolidation Opinion), financial
statement or other instrument, agreement or document furnished to Lender shall
have been false or misleading in any material respect as of the date the
representation or warranty was made; provided, however, that if such
representation or warranty which was false or misleading in any material respect
is, by its nature, curable and is not reasonably likely to have a Material
Adverse Effect, and such representation or warranty was not, to the Best of
Borrower’s Knowledge, false or misleading in any material respect which made,
then same shall not constitute an Event of Default unless Borrower has not cured
same within five (5) Business Days after receipt by Borrower of notice from
Lender in writing of such breach;

(vi) if Borrower or Guarantor shall make an assignment for the benefit of
creditors provided, however, if such assignment was with respect to any
Guarantor such Event of Default may be cured by the delivery to Lender by any
other Guarantor that is not subject to such assignment, of an executed
counterpart to the Recourse Guaranty assuming the several liability of the
Guarantor with respect to which such assignment within five (5) days after such
assignment;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Operating Lessee, or Guarantor or if Borrower, Operating Lessee or Guarantor
shall be

 

115



--------------------------------------------------------------------------------

adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Operating Lessee or Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, Operating Lessee, or Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Operating Lessee,
or Guarantor upon the same not being discharged, stayed or dismissed within
ninety (90) days; provided, further, if such appointment, adjudication, petition
or proceeding was with respect to Guarantor such Event of Default may be cured
by the delivery to Lender by Guarantor that, not subject to such appointment,
adjudication, petition or proceeding, of an executed counterpart to the Recourse
Guaranty assuming the several liability of the Guarantor with respect to which
such appointment, adjudication, petition or proceeding occurred within five
(5) days after such occurrence;

(viii) if Borrower, Operating Lessee or Guarantor, as applicable, Transfers its
rights under this Agreement or any of the other Loan Documents or any interest
herein or therein in contravention of the Loan Documents;

(ix) with respect to any term, covenant or provision set forth herein (other
than the other subsections of this Section 17.l) which specifically contains a
notice requirement or grace period, if Borrower, Operating Lessee or Guarantor
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;

(x) if Borrower, having notified Lender of its election to extend the Maturity
Date as set forth in Section 5 of the Note, fails to deliver the Replacement
Interest Rate Cap Agreement to Lender prior to the first day of the extended
term of the Loan and Borrower has not prepaid the Loan pursuant to the terms of
the Note prior to such first day of the extended term;

(xi) if Borrower or Operating Lessee shall fail to comply with any covenants set
forth in Article V or Section XI with such failure continuing for ten
(10) Business Days after Lender delivers written notice thereof to Borrower;

(xii) if Borrower shall fail to comply with any covenants set forth in Section 4
or Section 3(d) or Section 8 of the Security Instrument with such failure
continuing for ten (10) Business Days after Lender delivers written notice
thereof to Borrower;

(xiii) Borrower, Operating Lessee or any Affiliate of any such Person shall fail
to deposit any sums required to be deposited in the Holding Account or any
Sub-Accounts thereof are not made pursuant to the requirements herein when due;

(xiv) if this Agreement or any other Loan Document or any Lien granted hereunder
or thereunder, in whole or in part, shall terminate or shall cease to be
effective or shall cease to be a legally valid, binding and enforceable
obligation of Borrower or Guarantor, or any Lien securing the Loan shall, in
whole or in part, cease to be a perfected first priority Lien, subject to the
Permitted Encumbrances (except in any of the foregoing cases in accordance with
the terms hereof or under any other Loan Document or by reason of any
affirmative act of Lender);

 

116



--------------------------------------------------------------------------------

(xv) if the Management Agreement is terminated and an Acceptable Manager is not
appointed as a replacement manager pursuant to the provisions of Section 5.2.14
within sixty (60) days after such termination;

(xvi) if Borrower shall default beyond the expiration of any applicable cure
period under any existing easement, covenant or restriction which affects the
Property, the default of which shall have a Material Adverse Effect;

(xvii) There exists any fact or circumstance that reasonably could be expected
to result in the (a) imposition of a Lien or security interest under
Section 412(n) of the Code or under ERISA or (b) the complete or partial
withdrawal by Borrower or any ERISA Affiliate from any “multiemployer plan” that
is reasonably expected to result in any material liability to Borrower;
provided, however that the existence of such fact or circumstance under clause
(xvii)(b) shall not constitute an Event of Default if such material withdrawal
liability (x) in the case of a withdrawal by an ERISA Affiliate that is
reasonably expected to cause a Material Adverse Effect or any withdrawal by
Borrower, is paid within thirty (30) days after the date incurred or is
contested in accordance with Section 7.3 hereof or (y) in the case of a
withdrawal by an ERISA Affiliate that is not reasonably expected to cause a
Material Adverse Effect, is paid within the period required under applicable
ERISA statutes or is contested in accordance with Section 7.3 hereof;

(xviii) if (A) Borrower shall fail in the payment of any rent, additional rent
or other charge mentioned in or made payable by the Ground Lease as and when
such rent or other charge is payable (unless waived by the ground lessor under
the Ground Lease), (B) there shall occur any default by Borrower, as ground
lessee under the Ground Lease, in the observance or performance of any term,
covenant or condition of the Ground Lease on the part of Borrower, to be
observed or performed (unless waived by the ground lessor under the Ground
Lease), (C) if any one or more of the events referred to in the Ground Lease
shall occur which would cause the Ground Lease to terminate without notice or
action by the ground lessor under the Ground Lease or which would entitle the
ground lessor to terminate the Ground Lease and the term thereof by giving
notice to Borrower, as tenant thereunder (unless waived by the ground lessor
under the Ground Lease), (D) if the leasehold estate created by the Ground Lease
shall be surrendered or the Ground Lease shall be terminated or canceled for any
reason or under any circumstances whatsoever or (E) if any of the terms,
covenants or conditions of the Ground Lease shall in any manner be modified,
changed, supplemented, altered, or amended without the consent of Lender except
as otherwise permitted by this Agreement;

(xix) if Borrower amends, modifies, waives, discharges or terminates the TIC
agreement is, in each instance, such action is not permitted hereunder or
without the prior written consent of Lender, which consent shall not be
unreasonably withheld;

(xx) if, not later than one hundred eighty-five (185) days from the Closing
Date, Qualified Intermediary shall not have sold or transferred to Strategic
Hotel Funding, L.L.C. 100% of the indirect interests in the Borrower owned by
Qualified Intermediary; or

 

117



--------------------------------------------------------------------------------

(xxi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement or of any Loan Document not specified
in subsections (i) to (xx) above, for thirty (30) days after notice from Lender;
provided, however, that if such Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided, further,
that Borrower shall have commenced to cure such Default within such thirty
(30) day period and thereafter diligently proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed ninety (90) days.

(b) Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
clauses (a)(vi), (vii) or (viii) above) Lender may, without notice or demand, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, (i) declaring immediately
due and payable the entire Principal Amount together with interest thereon and
all other sums due by Borrower under the Loan Documents, (ii) collecting
interest on the Principal Amount at the Default Rate whether or not Lender
elects to accelerate the Note and (iii) enforcing or availing itself of any or
all rights or remedies set forth in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in subsections (a)(vi) or
(a)(vii) above, the Indebtedness and all other obligations of Borrower hereunder
and under the other Loan Documents shall immediately and automatically become
due and payable, without notice or demand, and Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding. The foregoing provisions shall not be
construed as a waiver by Lender of its right to pursue any other remedies
available to it under this Agreement, the Security Instrument or any other Loan
Document. Any payment hereunder may be enforced and recovered in whole or in
part at such time by one or more of the remedies provided to Lender in the Loan
Documents.

Section 17.2 Remedies. (a) Unless waived in writing by Lender, upon the
occurrence and during the continuance of an Event of Default, all or any one or
more of the rights, powers, privileges and other remedies available to Lender
against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Indebtedness shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Property. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting

 

118



--------------------------------------------------------------------------------

the generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) Lender shall not be subject to any one action or election of
remedies law or rule and (ii) all liens and other rights, remedies or privileges
provided to Lender shall remain in full force and effect until Lender has
exhausted all of its remedies against the Property and the Security Instrument
has been foreclosed, sold and/or otherwise realized upon in satisfaction of the
Indebtedness or the Indebtedness has been paid in full.

(b) Upon the occurrence and during the continuance of an Event of Default, with
respect to the Account Collateral, the Lender may:

(i) subject to the terms of the Assignment of Management Agreement, without
notice to Borrower, except as required by law, and at any time or from time to
time, charge, set-off and otherwise apply all or any part of the Account
Collateral against the Obligations, Operating Expenses and/or Capital
Expenditures for the Property or any part thereof;

(ii) in Lender’s sole discretion, at any time and from time to time, exercise
any and all rights and remedies available to it under this Agreement, and/or as
a secured party under the UCC;

(iii) subject to the terms of the Assignment of Management Agreement, demand,
collect, take possession of or receipt for, settle, compromise, adjust, sue for,
foreclose or realize upon the Account Collateral (or any portion thereof) as
Lender may determine in its sole discretion; and

(iv) take all other actions provided in, or contemplated by, this Agreement.

(c) With respect to Borrower, the Account Collateral, the Rate Cap Collateral
and the Property, nothing contained herein or in any other Loan Document shall
be construed as requiring Lender to resort to the Property for the satisfaction
of any of the Indebtedness, and Lender may seek satisfaction out of the Property
or any part thereof, in its absolute discretion in respect of the Indebtedness.
In addition, Lender shall have the right from time to time to partially
foreclose this Agreement and the Security Instrument in any manner and for any
amounts secured by this Agreement or the Security Instrument then due and
payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal or interest, Lender may foreclose this Agreement and the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose this Agreement and the Security Instrument to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by this Agreement or the Security Instrument as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to this Agreement and the Security Instrument to secure
payment of sums secured by this Agreement and the Security Instrument and not
previously recovered.

 

119



--------------------------------------------------------------------------------

Section 17.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement and the Security Instrument shall be cumulative and
not exclusive of any other right, power or remedy which Lender may have against
Borrower pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise. Lender’s rights, powers and remedies may be
pursued singly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower or any Guarantor shall not be construed to be a
waiver of any subsequent Default or Event of Default by Borrower or any
Guarantor or to impair any remedy, right or power consequent thereon.

Section 17.4 Costs of Collection. In the event that after an Event of Default:
(i) the Note or any of the Loan Documents is placed in the hands of an attorney
for collection or enforcement or is collected or enforced through any legal
proceeding; (ii) an attorney is retained to represent Lender in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under the Note or any of the Loan Documents; or (iii) an
attorney is retained to protect or enforce the lien or any of the terms of this
Agreement, the Security Instrument or any of the Loan Documents; then Borrower
shall pay to Lender all reasonable attorney’s fees, costs and expenses actually
incurred in connection therewith, including costs of appeal, together with
interest on any judgment obtained by Lender at the Default Rate.

XVIII. SPECIAL PROVISIONS

Section 18.1 Exculpation.

18.1.1 Exculpated Parties. Except as set forth in this Section 18.1, the
Recourse Guaranty and the Environmental Indemnity, no personal liability shall
be asserted, sought or obtained by Lender or enforceable against (i) Borrower,
Prime Lessee or Operating Lessee, (ii) any Affiliate of Borrower, Prime Lessee
or Operating Lessee including any managing member, (iii) any Person owning,
directly or indirectly, any legal or beneficial interest in Borrower, Prime
Lessee, Operating Lessee or managing member or any Affiliate of Borrower, Prime
Lessee, Operating Lessee or managing member, or (iv) any current or former
direct or indirect partner, member, principal, officer, Controlling Person,
beneficiary, trustee, advisor, shareholder, employee, agent, manager, Affiliate
or director of any Persons described in clauses (i) through (iii) above
(collectively, the “Exculpated Parties”) and none of the Exculpated Parties
shall have any personal liability (whether by suit, deficiency, judgment or
otherwise) in respect of the Obligations, this Agreement, the Security
Instrument, the Note, the Property or any other Loan Document, or the making,
issuance or transfer thereof, all such liability, if any, being expressly waived
by Lender. The foregoing limitation shall not in any way limit or affect
Lender’s right to any of the following and Lender shall not be deemed to have
waived any of the following:

(a) Foreclosure of the lien of this Agreement and the Security Instrument in
accordance with the terms and provisions set forth herein and in the Security
Instrument;

 

120



--------------------------------------------------------------------------------

(b) Action against any other security at any time given to secure the payment of
the Note and the other Obligations;

(c) Exercise of any other remedy set forth in this Agreement or in any other
Loan Document which is not inconsistent with the terms of this Section 18.1;

(d) Any right which Lender may have under Sections 506(a), 506(b), 1111(b) or
any other provisions of the Bankruptcy Code to file a claim for the full amount
of the Indebtedness secured by this Agreement and the Security Instrument or to
require that all collateral shall continue to secure all of the Indebtedness
owing to Lender in accordance with the Loan Documents; or

(e) The liability of any given Exculpated Party with respect to any separate
written guaranty or agreement given by any such Exculpated Party in connection
with the Loan (including, without limitation, the Recourse Guaranty and the
Environmental Indemnity).

18.1.2 Carveouts From Non-Recourse Limitations. Notwithstanding the foregoing or
anything in this Agreement or any of the Loan Documents to the contrary, there
shall at no time be any limitation on Borrower’s or Guarantor’s liability for
the payment, in accordance with the terms of this Agreement, the Note, the
Security Instrument and the other Loan Documents, to Lender of:

(a) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of (i) the fraudulent acts of or intentional misrepresentations by
Borrower or any Affiliate of Borrower and/or (ii) the failure of Borrower and/or
Operating Lessee (as applicable) to have a valid and subsisting certificate of
occupancy(s) for all or any portion of the Property if and to the extent such
certificate of occupancy(s) is required to comply with all Legal Requirements;

(b) Proceeds which Borrower or any Affiliate of Borrower has received and to
which Lender is entitled pursuant to the terms of this Agreement or any of the
Loan Documents to the extent the same have not been applied toward payment of
the Indebtedness, or used for the repair or replacement of the Property in
accordance with the provisions of this Agreement;

(c) any membership deposits and any security deposits and advance deposits which
are not delivered to Lender upon a foreclosure of the Property or action in lieu
thereof, except to the extent any such deposits were applied or refunded in
accordance with the terms and conditions of any of the Leases or membership
agreement, as applicable, prior to the occurrence of the Event of Default that
gave rise to such foreclosure or action in lieu thereof;

(d) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of all or any part of the Property, the Account Collateral or the Rate
Cap Collateral being encumbered by a Lien (other than this Agreement and the
Security Instrument) in violation of the Loan Documents;

(e) after the occurrence and during the continuance of an Event of Default, any
Rents, issues, profits and/or income collected by Borrower, Operating Lessee or
any Affiliate of Borrower or Operating Lessee (other than Rents and credit card
receivables sent to the applicable Deposit Account or paid directly to Lender
pursuant to any notice of direction

 

121



--------------------------------------------------------------------------------

delivered to tenants of the Property or credit card companies) and not applied
to payment of the Obligations or used to pay normal and verifiable Operating
Expenses of the Property or otherwise applied in a manner permitted under the
Loan Documents;

(f) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of physical damage to the Property from intentional waste committed by
Borrower or any Affiliate of Borrower;

(g) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in the Security
Instrument concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in either document;

(h) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the failure of Borrower to comply with any of the provisions of
Article XIV;

(i) if Borrower fails to obtain Lender’s prior written consent to any Transfer,
if and as required by the Loan Agreement or the Security Instrument;

(j) any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against Lender, in
the event (and arising out of such circumstances) that (x) Borrower should raise
any defense, counterclaim and/or allegation in any foreclosure action by Lender
relative to the Property, the Account Collateral or the Rate Cap Collateral or
any part thereof which is found by a court to have been raised by Borrower in
bad faith or to be without basis in fact or law, or (y) an involuntary case is
commenced against Borrower under the Bankruptcy Code with the collusion of
Borrower or any of its Affiliates or (z) an order for relief is entered with
respect to the Borrower under the Bankruptcy Code through the actions of the
Borrower or any of its Affiliates at a time when the Borrower is able to pay its
debts as they become due unless Borrower and Guarantor shall have received an
opinion of independent counsel that the directors of Borrower has a fiduciary
duty to seek such an order for relief;

(k) any actual loss, damage, cost, or expense incurred by or on behalf of Lender
by reason of Borrower, Operating Lessee, or their respective general partners
failing to be and have been since the date of its respective formation, a Single
Purpose Entity; and

(l) reasonable attorney’s fees and expenses incurred by Lender in connection
with any successful suit filed on account of any of the foregoing clauses
(a) through (k).

XIX. MISCELLANEOUS

Section 19.1 Survival. This Agreement and all covenants, indemnifications,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Indebtedness is

 

122



--------------------------------------------------------------------------------

outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the
successors and assigns of Lender.

Section 19.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided or as is
otherwise required by law) be in the sole discretion of Lender and shall be
final and conclusive.

Section 19.3 Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW AND EACH OF BORROWER AND LENDER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF BORROWER AND
LENDER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

CORPORATION SERVICE COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207-2543

 

123



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 19.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

Section 19.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 19.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery or (c) telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Lender:

  

Citigroup Global Markets Realty Corp.

388 Greenwich Street, 11th Floor

New York, New York 10013

Attention: Amir Kornblum

Telecopy No.: (212) 816-8307

 

124



--------------------------------------------------------------------------------

With a copy to:   

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: Fredric L. Altschuler, Esq.

Telecopy: (212) 504-6666

If to Borrower:   

Strategic Hotel Funding, L.L.C

77 West Wacker Drive

Suite 4600

Chicago, Illinois, 60601

Attention: Chief Financial Officer and General Counsel

Telefax No.: (312) 658-5799

With a copy to:   

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, IL 60603-5559

Attention: Bruce A. Bonjour, Esq.

Telefax No.: (312) 324-9400

All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, or (iii) on the day sent if sent by facsimile with confirmation on or
before 5:00 p.m. New York time on any Business Day or on the next Business Day
if so delivered after 5:00 p.m. New York time or on any day other than a
Business Day. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given as herein required shall
be deemed to be receipt of the notice, election, request, or demand sent.

Section 19.7 TRIAL BY JURY. EACH OF BORROWER, LENDER AND ALL PERSONS CLAIMING
BY, THROUGH OR UNDER IT, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT, THE
NOTE OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR
FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS
NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE

 

125



--------------------------------------------------------------------------------

TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND BORROWER HEREBY AGREES AND
CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY
RIGHT TO TRIAL BY JURY. BORROWER ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL
COUNSEL REGARDING THE MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER
IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE
THE REPAYMENT OF THE LOAN.

Section 19.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 19.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 19.10 Preferences. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

Section 19.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 19.12 Expenses; Indemnity. (a) Except as may be otherwise expressly set
forth in the Loan Documents, Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender pursuant to this
Agreement); (ii) Lender’s ongoing

 

126



--------------------------------------------------------------------------------

performance of and compliance with all agreements and conditions contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters as required herein or under the other Loan Documents;
(iv) securing Borrower’s compliance with any requests made pursuant to the
provisions of this Agreement; (v) the filing and recording fees and expenses,
mortgage recording taxes, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Lien in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vi) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the other Loan Documents, the
Property, or any other security given for the Loan; (vii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a work-out or of any insolvency
or bankruptcy proceedings and (viii) procuring insurance policies pursuant to
Section 6.1.11; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise (A) by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender or (B) in connection with any action taken under Article IV or a
Securitization, other than the Borrower’s internal administrative costs. Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Deposit Accounts or the Holding Account if same are not paid by Borrower within
ten (10) Business Days after receipt of written notice from Lender.

(b) Subject to the non-recourse provisions of Section 18.1, Borrower shall
protect, indemnify and save harmless Lender, and all officers, directors,
stockholders, members, partners, employees, agents, successors and assigns
thereof (collectively, the Indemnified Parties) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including all reasonable attorneys’ fees and expenses actually
incurred) imposed upon or incurred by or asserted against the Indemnified
Parties or the Property or any part of its interest therein, by reason of the
occurrence or existence of any of the following (to the extent Proceeds payable
on account of the following shall be inadequate; it being understood that in no
event will the Indemnified Parties be required to actually pay or incur any
costs or expenses as a condition to the effectiveness of the foregoing
indemnity) prior to (i) the acceptance by Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (ii) an Indemnified
Party or its designee taking possession or control of the Property or (iii) the
foreclosure of the Security Instrument, except to the extent caused by the
willful misconduct or gross negligence of the Indemnified Parties (other than
such willful misconduct or gross negligence imputed to the Indemnified Parties
because of their interest in the Property): (1) ownership of Borrower’s interest
in the Property, or any interest therein, or receipt of any Rents or other sum
therefrom, (2) any accident, injury to or death of any persons or loss of or
damage to property occurring on or about the Property or any Appurtenances
thereto, (3) any design, construction, operation, repair, maintenance, use,
non-use or condition of the Property or Appurtenances thereto, including claims
or penalties arising from violation of any Legal Requirement or Insurance
Requirement, as well as any claim based on any patent or latent defect, whether
or not discoverable by Lender, any claim the insurance as to which is
inadequate,

 

127



--------------------------------------------------------------------------------

and any Environmental Claim, (4) any Default under this Agreement or any of the
other Loan Documents or any failure on the part of Borrower to perform or comply
with any of the terms of any Lease within the applicable notice or grace
periods, (5) any performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof,
(6) any negligence or tortious act or omission on the part of Borrower or any of
its agents, contractors, servants, employees, sublessees, licensees or invitees,
(7) any contest referred to in Section 7.3 hereof, (8) any obligation or
undertaking relating to the performance or discharge of any of the terms,
covenants and conditions of the landlord contained in the Leases, or (9) except
as may be expressly limited herein, the presence at, in or under the Property or
the Improvements of any Hazardous Materials in violation of any Environmental
Law. Any amounts the Indemnified Parties are legally entitled to receive under
this Section which are not paid within fifteen (15) Business Days after written
demand therefor by the Indemnified Parties or Lender, setting forth in
reasonable detail the amount of such demand and the basis therefor, shall bear
interest from the date of demand at the Default Rate, and shall, together with
such interest, be part of the Indebtedness and secured by the Security
Instrument. In case any action, suit or proceeding is brought against the
Indemnified Parties by reason of any such occurrence, Borrower shall at
Borrower’s expense resist and defend such action, suit or proceeding or will
cause the same to be resisted and defended by counsel at Borrower’s reasonable
expense for the insurer of the liability or by counsel designated by Borrower
(unless reasonably disapproved by Lender promptly after Lender has been notified
of such counsel); provided, however, that nothing herein shall compromise the
right of Lender (or any Indemnified Party) to appoint its own counsel at
Borrower’s expense for its defense with respect to any action which in its
reasonable opinion presents a conflict or potential conflict between Lender and
Borrower that would make such separate representation advisable; provided,
further, that if Lender shall have appointed separate counsel pursuant to the
foregoing, Borrower shall not be responsible for the expense of additional
separate counsel of any Indemnified Party unless in the reasonable opinion of
Lender a conflict or potential conflict exists between such Indemnified Party
and Lender. So long as Borrower is resisting and defending such action, suit or
proceeding as provided above in a prudent and commercially reasonable manner,
Lender and the Indemnified Parties shall not be entitled to settle such action,
suit or proceeding without Borrower’s consent which shall not be unreasonably
withheld, delayed or conditioned, and claim the benefit of this Section with
respect to such action, suit or proceeding and Lender agrees that it will not
settle any such action, suit or proceeding without the consent of Borrower;
provided, however, that if Borrower is not diligently defending such action,
suit or proceeding in a prudent and commercially reasonable manner as provided
above, and Lender has provided Borrower with thirty (30) days’ prior written
notice, or shorter period if mandated by the requirements of applicable law, and
opportunity to correct such determination, Lender may settle such action, suit
or proceeding and claim the benefit of this Section 19.12 with respect to
settlement of such action, suit or proceeding. Any Indemnified Party will give
Borrower prompt notice after such Indemnified Party obtains actual knowledge of
any potential claim by such Indemnified Party for indemnification hereunder. The
Indemnified Parties shall not settle or compromise any action, proceeding or
claim as to which it is indemnified hereunder without notice to Borrower.

Section 19.13 Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

 

128



--------------------------------------------------------------------------------

Section 19.14 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 19.15 Liability of Assignees of Lender. No assignee of Lender shall have
any personal liability, directly or indirectly, under or in connection with this
Agreement or any other Loan Document or any amendment or amendments hereto made
at any time or times, heretofore or hereafter, any different than the liability
of Lender hereunder. In addition, no assignee shall have at any time or times
hereafter any personal liability, directly or indirectly, under or in connection
with or secured by any agreement, lease, instrument, encumbrance, claim or right
affecting or relating to the Property or to which the Property is now or
hereafter subject any different than the liability of Lender hereunder. The
limitation of liability provided in this Section 19.15 is (i) in addition to,
and not in limitation of, any limitation of liability applicable to the assignee
provided by law or by any other contract, agreement or instrument, and
(ii) shall not apply to any assignee’s gross negligence or willful misconduct.

Section 19.16 No Joint Venture or Partnership; No Third Party Beneficiaries. (a)
Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein provided, however, that it is hereby
agreed by Lender and Borrower that the provisions of Section 3.1.5 and the
provisions of Sections 6.2.2 and 6.2.5 (to the extent they relate to
disbursement of funds to the Mezzanine Account and/or to pay amounts owed in
connection with the Mezzanine Loan) are intended to confer upon Mezzanine Lender
the right to insist upon and enforce the performance and observance of the
obligation expressly set forth therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 19.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, or any of its Affiliates shall be subject to the prior written
approval of Lender.

 

129



--------------------------------------------------------------------------------

Section 19.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s shareholders and others
with interests in Borrower and of the Property, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Indebtedness out of
the net proceeds of the Property in preference to every other claimant
whatsoever.

Section 19.19 Waiver of Counterclaim and Other Actions. Borrower hereby
expressly and unconditionally waives, in connection with any suit, action or
proceeding brought by Lender on this Agreement, the Note, the Security
Instrument or any Loan Document, any and every right it may have to
(i) interpose any counterclaim therein (other than a counterclaim which can only
be asserted in the suit, action or proceeding brought by Lender on this
Agreement, the Note, the Security Instrument or any Loan Document and cannot be
maintained in a separate action) and (ii) have any such suit, action or
proceeding consolidated with any other or separate suit, action or proceeding.

Section 19.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 19.21 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents and unless specifically set forth in
a writing contemporaneous herewith the terms, conditions and provisions of any
and all such prior agreements do not survive execution of this Agreement.

 

130



--------------------------------------------------------------------------------

Section 19.22 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

Section 19.23 Joint and Several Liability. If Borrower consists of more than one
person, the obligations and liabilities of each such person hereunder and under
the other Loan Documents shall be joint and several.

Section 19.24 Contribution Among Co-Borrowers.

(a) Contribution. To provide for the just and equitable contribution among the
Co-Borrowers on a several basis owing to the different equity each Co-Borrower
owns in their tenancy in common ownership of the Property, if any payment is
made by a Co-Borrower hereunder or under the Note or any other Loan Document in
respect of the Obligations, such Co-Borrower shall be entitled to a contribution
from the other Co-Borrower for all payments, damages and expenses incurred by
such Co-Borrower under or in connection with such Obligations, such
contributions to be made in the manner and to the extent set forth below. Any
amount payable as a contribution under this Agreement shall be determined as of
the date on which the related payment is made by a Co-Borrower.

(b) Calculation of Contributions. Each Co-Borrower shall be liable for
contribution to the other Co-Borrower in respect of all payments, damages and
expenses incurred by the other Co-Borrower hereunder or under the Note or any
other Loan Document in an aggregate amount, equal to (i) the ratio of (x) the
equity in the tenancy in common ownership of the Property owned by the
contributing Co-Borrower to (y) the aggregate equity tenancy in common ownership
of the Property, multiplied by (ii) the aggregate amount of such payments,
damages and expenses incurred by the other Co-Borrower under or in connection
with the Obligations.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

SHR SCOTTSDALE X, L.L.C., a Delaware limited liability company

By:  

/s/ Ryan M. Bowie

Name:  

Ryan M. Bowie

Title:   Assistant Treasurer

SHR SCOTTSDALE Y, L.L.C., a Delaware limited liability company

By:  

/s/ Ryan M. Bowie

Name:  

Ryan M. Bowie

Title:   Assistant Treasurer



--------------------------------------------------------------------------------

By signing below, Operating Lessee agrees that in consideration of the
substantial benefit that it will receive from Lender making the Loan to
Borrower, to comply with all of the terms, conditions, obligations and
restrictions affecting Operating Lessee set forth herein:

 

OPERATING LESSEE:

DTRS SCOTTSDALE, L.L.C, a Delaware limited liability company

By:  

/s/ Ryan M. Bowie

Name:  

Ryan M. Bowie

Title:   Assistant Treasurer

[Lender’s signature appears on following page]



--------------------------------------------------------------------------------

LENDER: CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation By:  

/s/ Amir Kornblum

Name:   Amir Kornblum Title:   Authorized Signatory